Exhibit 10.1

115 HARTWELL AVENUE

LEXINGTON, MASSACHUSETTS 02421

LEASE SUMMARY SHEET

 

Execution Date:    September 26, 2016 Tenant:    WAVE Life Sciences USA, Inc., a
Delaware corporation Tenant’s Mailing Address Prior to Occupancy:   

 

 

 

733 Concord Avenue

Cambridge, Massachusetts 02138

Attn: Paul B. Bolno and Kyle Moran

Email address: kmoran@wavelifesci.com

 

With a copy to:

 

Mintz Levin Cohn Ferris Glovsky and Popeo, P.C.

One Financial Center

Boston, Massachusetts 02111

Attn: Geoffrey H. Smith, Esq.

Landlord:    King 115 Hartwell LLC, a Delaware limited liability company
Building:    115 Hartwell Avenue, Lexington, Massachusetts 02421. The Building
is currently under construction and shall consist of three (3) stories, and
contain approximately 91,211 rentable square feet. The Building will be located
on the parcel of land which is presently subject to the Ground Lease. The Land
is shown on Exhibit 2A attached hereto and made a part hereof. The Land and the
Building are hereinafter collectively referred to as the “Property”. Premises:
  

Approximately 57,561 rentable square feet of laboratory, office and space for
Tenant’s PH system equipment (collectively, the “Premises”), located on the
first (1st) and second (2nd) floors of the Building as shown on the Lease Plan
attached hereto and made a part hereof as Exhibit 1A (the “Lease Plan”).

 

The “Initial Portion of the Premises” shall consist of four (4) areas: (i) the
“Phase I Premises” containing approximately 21,068 rentable square of office and
laboratory space, (ii) the “PH System Premises” containing approximately 689
rentable square feet, (iii) the “Loading Dock Premises” containing approximately
176 rentable square feet, and (iv) the “Penthouse Premises” containing
approximately 1,283 rentable square feet.

 

1



--------------------------------------------------------------------------------

  

The “Second Portion of the Premises” (also known as the “Phase II Premises”)
shall contain approximately 34,345 rentable square feet of office and laboratory
space. The Phase I Premises and the Phase II Premises are sometimes referred to
collectively as the “Office/Lab Premises”.

 

Landlord and Tenant stipulate and agree that the Rentable Square Footage of the
Building and the Rentable Square Footage of the Premises are correct and shall
not be remeasured.

Campus:    That certain building complex in Lexington, Massachusetts, known as
“The Hartwell Innovation Campus”, consisting of (x) three (3) existing buildings
located at and known as (i) 4 Hartwell Avenue (“4 Hartwell”) comprising
approximately 40,054 rentable square feet, (ii) 101 Hartwell Avenue
(“101 Hartwell”) comprising approximately 41,270 rentable square feet, and (iii)
113 Hartwell Avenue (“113 Hartwell”), comprising approximately 103,205 rentable
square feet, respectively, and (y) one (1) building under construction to be
known as and located at 115 Hartwell Avenue (“115 Hartwell”) comprising
approximately 91,211 rentable square feet, and other improvements, as the same
may be altered or expanded from time to time, (collectively, the “Campus
Buildings” and individually, a “Campus Building”). The Campus is presently
located on the parcels of land (“Campus Land”), substantially as depicted on
Exhibit 2B (the “Campus Site Plan”) REA:    A Reciprocal Easement Agreement by
and among King 101 Hartwell LLC, King 113 Hartwell LLC, and King 4 Harwell
Place, LP dated March 24, 2014, filed with the Land Registration Office of the
Middlesex South District Registry of Deeds as Document No. 1668032. The REA
affects the entire Campus. Ground Lease:    A Construction, Development and
Lease Agreement dated as of November 13, 2015 by and between Landlord’s
affiliate, King 113 Hartwell LLC, as landlord, and Landlord, as tenant. The
Ground Lease affects the Land. Condominium:    The 113/115 Hartwell Avenue
Condominium. As set forth in the Creation of Condominium Section of the Lease
(on Page 1 of the body of the Lease), at the appropriate point in the
construction of the Building, the Ground Lease will terminate and the
Condominium will be established by the recording, in the Middlesex South
District Registry of Deeds, of the Master Deed and Declaration of Trust of the
Condominium. The Condominium will affect 113 Hartwell, 115 Hartwell, and the
parcels of land (“Condominium Land”) on which 113 Hartwell and 115 Hartwell will
be located. The Condominium Land is depicted on Exhibit 2A.

 

2



--------------------------------------------------------------------------------

Term

Commencement

Date:

   The earlier of (i) the date that Tenant first commences to use the Initial
Portion of the Premises, or any portion of the Initial Portion of the Premises,
for any Permitted Use, or (ii) the later of: (x) the Substantial Completion of
Landlord’s Work, as defined in Exhibit 3, sufficient to enable Tenant to use and
occupy the Initial Portion of the Premises, as contemplated hereunder, or (y)
March 21, 2017 (the “Estimated Term Commencement Date”). Expiration Date:    The
date that is ten (10) years and nine (9) months following the Term Commencement
Date, except that if the Term Commencement Date does not occur on the first day
of a calendar month, then the Expiration Date shall be the last day of the
calendar month in which the date that is one hundred twenty-nine (129) months
following the Term Commencement Date occurs. Extension Term:   

 

Subject to Section 1.2 below, two (2) extension terms of five (5) years each.

Permitted Uses:   

Office/Lab

Premises:

  

Tenant shall, subject to Legal Requirements (hereinafter defined), have the
right to use the Office/Lab Premises for the following purposes and for no other
purposes whatsoever:

 

Contemplated Uses: General office, research, development, laboratory, light
manufacturing, and factory use, in accordance with applicable Environmental Laws
(hereinafter defined), and other ancillary uses related to the foregoing; and

 

Other Uses: Provided that Tenant obtains Landlord’s prior written consent, which
consent shall not be unreasonably withheld, any other lawfully permitted uses.

PH System

Premises:

   Tenant shall, subject to Legal Requirements (hereinafter defined), have the
right to use the PH System Premises for the following purposes and for no other
purposes whatsoever—the installation and maintenance of equipment, including,
without limitation, an acid neutralization tank, for Tenant’s PH waste water
treatment system for the Premises, in accordance with applicable Environmental
Laws, and other ancillary uses related to the foregoing.

 

3



--------------------------------------------------------------------------------

Base Rent—

Premises:

   LEASE MONTHS1      ANNUAL BASE RENT         MONTHLY PAYMENT       1 through 6
   $ 623,000.04       $ 51,916.67       7 through 12    $ 1,201,500.00       $
100,125.00       13 through 18    $ 1,833,399.96       $ 152,783.33       19
through 24    $ 2,638,308.48       $ 219,859.04       25 through 36    $
2,717,457.72       $ 226,454.81       37 through 48    $ 2,798,981.40       $
233,248.45       49 through 60    $ 2,882,950.92       $ 240,245.91       61
through 72    $ 2,969,439.36       $ 247,453.28       73 through 84    $
3,058,522.56       $ 254,876.88       85 through 96    $ 3,150,278.28       $
262,523.19       97 through 108    $ 3,244,786.56       $ 270,398.88       109
through 120    $ 3,342,130.20       $ 278,510.85       121 through 129    $
3,442,394.04       $ 286,866.17   

 

Operating

Costs and

Taxes:

   See Sections 5.2 and 5.3

Tenant’s

Share:

   Tenant’s Share shall be 63.11%.

Security

Deposit/ Letter

of Credit:

   $2,558,305.00

Event of

Default:

  

 

A default by Tenant, after the giving of any required notice by Landlord and the
expiration of any applicable grace periods, as more particularly set forth in
Section 20.1 of the Lease.

Guarantor:    None

 

1  For the purposes of this Lease, a “Lease Month” shall be defined as any
one-(1)-calendar-month period during the Term commencing on the day of the month
on which the Term Commencement Date occurs, except that if the Term Commencement
Date does not fall on the first day of a calendar month, then the first Lease
Month shall also contain the partial month immediately following the Term
Commencement Date, and the monthly payment for such month shall be increased
proportionately for the number of additional days included therein.

 

4



--------------------------------------------------------------------------------

EXHIBIT 1A    LEASE PLAN OF PHASE I PREMISES, PHASE II PREMISES AND PH SYSTEM
PREMISES—1ST FLOOR EXHIBIT 1B    LEASE PLAN OF MECHANICAL PENTHOUSE EXHIBIT 1C
   LEASE PLAN OF LOADING DOCK EXHIBIT 2A    PLAN OF LAND AND CONDOMINIUM LAND
EXHIBIT 2B    PLAN OF CAMPUS LAND (including location of Parking Area, Tenant’s
Reserved Parking Spaces, and Parking Area Premises) EXHIBIT 3    WORK LETTER
EXHIBIT 3-1    BASE BUILDING DRAWINGS LIST EXHIBIT 3-2    SPACE PLAN OF TENANT
IMPROVEMENT WORK EXHIBIT 3-3    TENANT EQUIPMENT LIST EXHIBIT 3-4   
LANDLORD/TENANT RESPONSIBILITY MATRIX EXHIBIT 3-5    BUILDING STANDARDS EXHIBIT
4-1    FORM OF MASTER DEED OF CONDOMINIUM EXHIBIT 4-2    FORM OF DECLARATION OF
TRUST EXHIBIT 5    FORM OF LETTER OF CREDIT EXHIBIT 6    LANDLORD’S SERVICES
EXHIBIT 7-1    FORM OF CONSENT TO ASSIGNMENT EXHIBIT 7-2    FORM OF CONSENT TO
SUBLEASE EXHIBIT 8-1    APPROVED TENANT’S HAZARDOUS MATERIALS EXHIBIT 8-2   
ENVIRONMENTAL ASSESSMENT REPORT EXHIBIT 9    BUILDING RULES AND REGULATIONS
EXHIBIT 10    TENANT WORK INSURANCE SCHEDULE EXHIBIT 11    FORM OF NOTICE OF
LEASE

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

     LEASE GRANT; TERM; APPURTENANT RIGHTS; EXCLUSIONS      1     

1.1

   Lease Grant      1     

1.2

   Extension Terms      1     

1.3

   Appurtenant Rights      3     

1.4

   Tenant’s Access      4     

1.5

   Exclusions      5     

1.6

   Mechanical Penthouse      5     

1.7

   Parking Area Premises      6     

1.8

   Acid Neutralization Tank      7     

1.9

   Additional Chemical Storage Tanks      8   

2.

     RIGHTS RESERVED TO LANDLORD      8     

2.1

   Additions and Alterations      8     

2.2

   Additions to the Property      8     

2.3

   Name and Address of Building      9     

2.4

   Landlord’s Access      9     

2.5

   Pipes, Ducts and Conduits      9     

2.6

   Minimize Interference      10   

3.

     CONDITION OF PREMISES; CONSTRUCTION      10     

3.1

   Condition of Premises      10     

3.2

   Landlord’s Work      10     

3.3

   Tenant’s Remedies in the Event of Delays in Term Commencement Date      12   

4.

     USE OF PREMISES      13     

4.1

   Permitted Uses      13     

4.2

   Prohibited Uses      14     

4.3

   Chemical Safety Program      14   

5.

     RENT; ADDITIONAL RENT      15     

5.1

   Base Rent      15     

5.2

   Operating Costs      15     

5.3

   Taxes      20     

5.4

   Late Payments      22     

5.5

   No Offset; Independent Covenants; Waiver      23     

5.6

   Survival      23   

6.

     intentionally omitted      24   

7.

     LETTER OF CREDIT/CASH SECURITY DEPOSIT      24   

8.

     SECURITY INTEREST IN TENANT’S PROPERTY      25   

9.

     UTILITIES, LANDLORD’S SERVICES      25   

10.

     MAINTENANCE AND REPAIRS      27   

11.

     ALTERATIONS AND IMPROVEMENTS BY TENANT      30     

11.1

   Landlord’s Consent Required      30     

11.2

   After-Hours      31     

11.3

   Harmonious Relations      32     

11.4

   Liens      32     

11.5

   General Requirements      32   

12.

     SIGNAGE      32   

 

i



--------------------------------------------------------------------------------

  12.1    Restrictions      32      12.2    Monument Signage      32    13.     
ASSIGNMENT, MORTGAGING AND SUBLETTING      33      13.1    Landlord’s Consent
Required      33      13.2    Landlord’s Recapture Right      33      13.3   
Standard of Consent to Transfer      34      13.4    Listing Confers no Rights
     34      13.5    Profits In Connection with Transfers      34      13.6   
Prohibited Transfers      34      13.7    Exceptions to Requirement for Consent
     35    14.      INSURANCE; INDEMNIFICATION; EXCULPATION      35      14.1   
Tenant’s Insurance      35      14.2    Tenant Indemnification      37      14.3
   Property of Tenant      37      14.4    Limitation of Landlord’s Liability
for Damage or Injury      37      14.5    Waiver of Subrogation; Mutual Release
     38      14.6    Tenant’s Acts—Effect on Insurance      38      14.7   
Landlord’s Insurance      38   

15.

     CASUALTY; TAKING      39      15.1    Damage      39      15.2   
Termination Rights      40      15.3    Rent Abatement      40      15.4   
Taking for Temporary Use      41      15.5    Disposition of Awards      41   

16.

     ESTOPPEL CERTIFICATE      41    17.      HAZARDOUS MATERIALS      41     
17.1    Prohibition      41      17.2    Environmental Laws      42      17.3   
Hazardous Material Defined      42      17.4    Testing      43      17.5   
Indemnity; Remediation      43      17.6    Disclosures      45      17.7   
Removal      45      17.8    Landlord Obligations with respect to Hazardous
Materials      45    18.      RULES AND REGULATIONS      46      18.1    Rules
and Regulations      46      18.2    Energy Conservation      46      18.3   
Recycling      47    19.      LAWS AND PERMITS      47      19.1    Legal
Requirements      47    20.      DEFAULT      48      20.1    Events of Default
     48      20.2    Remedies      50      20.3    Damages - Termination      50
     20.4    Landlord’s Self-Help; Fees and Expenses      51      20.5    Waiver
of Redemption, Statutory Notice and Grace Periods      52   

 

ii



--------------------------------------------------------------------------------

  20.6    Landlord’s Remedies Not Exclusive      52      20.7    No Waiver     
52      20.8    Restrictions on Tenant’s Rights      52      20.9    Landlord
Default      52   

21.

     SURRENDER; ABANDONED PROPERTY; HOLD-OVER      53      21.1    Surrender   
  53      21.2    Abandoned Property      54      21.3    Holdover      55     
21.4    Warranties      55    22.      MORTGAGEE RIGHTS      55      22.1   
Subordination      55      22.2    Notices      56      22.3    Mortgagee
Consent      56    23.      QUIET ENJOYMENT      56    24.      NOTICES      57
   25.      MISCELLANEOUS      58      25.1    Separability      58      25.2   
Captions      58      25.3    Broker      58      25.4    Entire Agreement     
58      25.5    Governing Law      58      25.6    Representation of Authority
     58      25.7    Expenses Incurred by Landlord Upon Tenant Requests      58
     25.8    Survival      59      25.9    Limitation of Liability      59     
25.10    Binding Effect      59      25.11    Landlord Obligations upon Transfer
     59      25.12    No Grant of Interest      60      25.13    Financial
Information      60      25.14    OFAC Certificate      60      25.15   
Confidential Information      61      25.16    Notice of Lease      62     
25.17    Publicity      62      25.18    Tenant’s Expansion Option      62   

 

iii



--------------------------------------------------------------------------------

THIS INDENTURE OF LEASE (this “Lease”) is hereby made and entered into on the
Execution Date by and between Landlord and Tenant.

Each reference in this Lease to any of the terms and titles contained in any
Exhibit attached to this Lease shall be deemed and construed to incorporate the
data stated under that term or title in such Exhibit. All capitalized terms not
otherwise defined herein shall have the meanings ascribed to them as set forth
in the Lease Summary Sheet which is attached hereto and incorporated herein by
reference.

CREATION OF CONDOMINIUM

(1) Reference is made to the fact that, as of the Execution Date of this Lease,
the Land is subject to the Ground Lease.

(2) On or about the time that construction of the Building is sufficiently
complete in order to enable Landlord to establish the Condominium pursuant to
Chapter 183A of the General Laws of Massachusetts, Landlord will establish the
Condominium by filing the Master Deed and Declaration of Trust of the
Condominium. The Master Deed will be in the form of attached hereto as Exhibit
4-1 and the Declaration of Trust will be in the form attached hereto as Exhibit
4-2, provided however, that Landlord shall have the right to modify the forms of
the Master Deed and/or the Declaration of Trust in such manner may, in its sole
judgment, determine is necessary, provided that no such modification shall
materially adversely affect Tenant’s rights or obligations under this Lease (the
Master Deed, as amended pursuant to this Paragraph (2) being referred to herein
as the “Master Deed”, and the Declaration of Trust, as amended pursuant to this
Paragraph (2) being referred to herein as the “Declaration of Trust”).

(3) The Lease shall be subject and subordinate, in all respects, to the Master
Deed, the Declaration of Trust, and the other documents establishing the
Condominium (“Condominium Documents”). Tenant shall, at Landlord’s request,
execute a reasonable instrument, in recordable form, confirming that the Lease
is subject and subordinate to the Condominium Documents.

 

1. LEASE GRANT; TERM; APPURTENANT RIGHTS; EXCLUSIONS

1.1 Lease Grant. Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, each Portion of the Premises upon and subject to terms and conditions
of this Lease, for a term of years commencing on the Term Commencement Date and,
unless earlier terminated or extended pursuant to the terms hereof, ending on
the Expiration Date (the “Initial Term”; the Initial Term and any duly exercised
Extension Terms are hereinafter collectively referred to as the “Term”).

1.2 Extension Terms.

(a) Provided that the following conditions, which may be waived by Landlord in
its sole discretion, are satisfied (i) Tenant, an Affiliated Entity (hereinafter
defined) and/or a Successor (hereinafter defined) is/are then occupying at least
fifty percent (50%) rentable area of the Premises; and (ii) no Event of Default
nor an event which, with the passage of time and/or the giving of notice would
constitute an Event of Default has occurred and is continuing (1) as of

 

PAGE 1



--------------------------------------------------------------------------------

the date of the Extension Notice (hereinafter defined), and (2) at the
commencement of the Extension Term (hereinafter defined) in question, Tenant
shall have the option to extend the Term for two (2) successive additional terms
of five (5) years each (each such additional term an “Extension Term”). The
first such Extension Term (the “First Extension Term”) shall commence as of the
day immediately following the expiration of the Initial Term, and, if Tenant
timely and properly exercises its right to extend the Term of the Lease for the
First Extension Term, the second such Extension Term (the “Second Extension
Term”) commencing as of the day immediately following the expiration of the
First Extension Term. Tenant must exercise its option to extend, if at all, by
giving Landlord written notice (the “Extension Notice”) on or after the date
that is fifteen (15) months prior to the expiration of the then current Term of
this Lease and on or before the date that is nine (9) months prior to the
expiration of the then current Term of this Lease, time being of the essence.
Upon the timely giving of such notice, the Term shall be deemed extended for the
Extension Term in question, upon all of the terms and conditions of this Lease
immediately preceding the commencement of such Extension Term, without the need
for further act or deed of either party, except that Base Rent during such
Extension Term shall be calculated in accordance with this Section 1.2, Landlord
shall have no obligation to construct or renovate the Premises, and Tenant shall
have no further right to extend the Term other than the single Extension Term
provided above. If Tenant fails to give timely notice, as aforesaid, Tenant
shall have no further right to extend the Term. Notwithstanding the fact that
Tenant’s proper and timely exercise of such option to extend the Term shall be
self-executing, the parties shall promptly execute a lease amendment reflecting
the applicable Extension Term after Tenant exercises such option. The execution
of such lease amendment shall not be deemed to waive any of the conditions to
Tenant’s exercise of its rights under this Section 1.2.

(b) The Base Rent payable by Tenant with respect to each Extension Term (the
“Extension Term Base Rent”) shall be determined in accordance with the process
described hereafter. Extension Term Base Rent payable by Tenant with respect to
each Extension Term shall be the fair market rental value of the Premises then
demised to Tenant as of the commencement of such Extension Term as determined in
accordance with the process described below, for renewals of combination
laboratory and office space in Lexington, Massachusetts, of equivalent quality,
size, utility and location, with the length of such Extension Term, the credit
standing of Tenant and all other relevant factors to be taken into account,
including, without limitation, any concessions granted to tenants in the
marketplace (such as, without limitation, free rent, free parking, tenant
improvement allowances, lease assumptions, and moving and other allowances) and
proximity to public transportation. Within thirty (30) days after receipt of the
Extension Notice, Landlord shall deliver to Tenant written notice of its
determination of the Extension Term Base Rent for the Extension Term in
question. Tenant shall, within thirty (30) days after receipt of such notice,
notify Landlord in writing whether Tenant accepts or rejects Landlord’s
determination of the Extension Term Base Rent (“Tenant’s Response Notice”). If
Tenant fails timely to deliver Tenant’s Response Notice, then Landlord shall
send Tenant a written reminder notice (“Reminder Notice”), specifically
referring to this Section 1.2(b) and advising Tenant of the effect of failing to
send a timely Tenant’s Response Notice, and if Tenant fails to deliver a
Tenant’s Response to Notice to Landlord on or before the date ten (10) days
after Tenant receives a Reminder Notice, then Landlord’s determination of the
Extension Term Base Rent shall be binding on Tenant.

 

PAGE 2



--------------------------------------------------------------------------------

(c) If and only if Tenant’s Response Notice is timely delivered to Landlord and
indicates both that Tenant rejects Landlord’s determination of the Extension
Term Base Rent and desires to submit the matter to arbitration, then the
Extension Term Base Rent shall be determined in accordance with the procedure
set forth in Section 1.2(d).

(d) If, pursuant to the provisions of this Section 1.2, a dispute as to fair
market rental value is to be submitted to appraisal, then, on or before the date
(“Appraiser Designation Date”) twenty (20) days after receipt by Landlord of
Tenant’s Response Notice indicating Tenant’s desire to submit the determination
of the Extension Term Base Rent to arbitration, Tenant and Landlord shall each
notify the other, in writing, of their respective selections of an appraiser
(respectively, “Landlord’s Appraiser” and “Tenant’s Appraiser”). Landlord’s
Appraiser and Tenant’s Appraiser shall then jointly select a third appraiser
(the “Third Appraiser”) within ten (10) days of their appointment. All of the
appraisers selected shall be individuals with at least ten (10) consecutive
years’ commercial appraisal experience in the area in which the Premises are
located, shall be members of the Appraisal Institute (M.A.I.), and, in the case
of the Third Appraiser, shall not have acted in any capacity for either Landlord
or Tenant within five (5) years of his or her selection. The three appraisers
shall determine the Extension Term Base Rent in accordance with the requirements
and criteria set forth in Section 1.2(b) above, employing the method commonly
known as Baseball Arbitration, whereby Landlord’s Appraiser and Tenant’s
Appraiser each sets forth its determination of the Extension Term Base Rent as
defined above, and the Third Appraiser must select one or the other (it being
understood that the Third Appraiser shall be expressly prohibited from selecting
a compromise figure). Landlord’s Appraiser and Tenant’s Appraiser shall deliver
their determinations of the Extension Term Base Rent to the Third Appraiser
within five (5) days of the appointment of the Third Appraiser and the Third
Appraiser shall render his or her decision within ten (10) days after receipt of
both of the other two determinations of the Extension Term Base Rent. The Third
Appraiser’s decision shall be binding on both Landlord and Tenant. Each party
shall bear the cost of its own appraiser and the cost of the Third Appraiser
shall be shared equally by the parties.

1.3 Appurtenant Rights.

(a) Common Areas. Subject to the terms of this Lease and the Rules and
Regulations (hereinafter defined), Tenant and its employees, invitees and
licensees, shall have, as appurtenant to the Premises, rights to use in common
with others entitled thereto, the following areas (such areas are hereinafter
referred to as the “Common Areas”): (i) the common loading docks and the common
shipping and receiving area, as shown on Exhibit 1A attached hereto, (ii) common
walkways and driveways necessary for access to the Building, and (iii) other
areas and facilities designated by Landlord from time to time for the common use
of tenants of the Building and the Campus pursuant to the Condominium Documents
and the REA; and no other appurtenant rights or easements.

(b) Parking. During the Term, Landlord shall, subject to the terms hereof
(including, without limitation, Section 1.7), make available: (i) up to 173 of
the common surface parking spaces for Tenant’s use (based on 57,561 rentable
square feet of the Premises) (“Tenant’s Unreserved Parking Spaces”), and
(ii) eight (8) reserved surface parking spaces (“Tenant’s Reserved Parking
Spaces”) located in the surface parking area serving the Property

 

PAGE 3



--------------------------------------------------------------------------------

(“Parking Area”). The Parking Area, as well as the location of Tenant’s Reserved
Parking Spaces are shown on Exhibit 2B. Tenant shall have the right to use both
Tenant’s Unreserved Parking Spaces and Tenant’s Reserved Parking Spaces, without
any fee or charge (except that costs of maintenance and repair of the parking
areas shall be included in Operating Costs). Tenant’s right to park in Tenant’s
Unreserved Parking Spaces shall be on a first-come, first-served basis. Tenant’s
Reserved Parking Spaces shall marked (e.g., with signage) to indicate that
Tenant’s exclusive use of Tenant’s Reserved Parking Spaces. Landlord shall, upon
notice from Tenant of unauthorized use of Tenant’s Reserved Parking Spaces,
police the use of Tenant’s Reserved Parking Spaces (e.g., by requesting the
unauthorized user to move his or her vehicle and by towing).

(c) Tenant shall have no right to hypothecate or encumber the Parking Spaces,
and shall not sublet, assign, or otherwise transfer the Parking Spaces other
than to employees of Tenant occupying the Premises or to a Successor
(hereinafter defined), an Affiliated Entity (hereinafter defined) or a
transferee pursuant to an approved Transfer under Section 13 of this Lease.
Subject to Landlord’s right to reserve parking for other tenants of the
Building, said Parking Spaces will be on an unassigned, non-reserved basis, and
shall be subject to such reasonable rules and regulations as may be in effect
for the use of the parking areas from time to time. Handicap parking spaces must
be honored.

1.4 Tenant’s Access.

(a) From and after the Term Commencement Date until the end of the Term, Tenant
shall have access to the Premises twenty-four (24) hours a day, seven (7) days a
week, 365 days per year, subject to Legal Requirements (hereinafter defined),
Landlord’s reasonable Building security requirements (provided that a copy of
such security requirements have been provided to Tenant, the parties hereby
acknowledging that Landlord has the right, from time to time, to revise such
security requirements, on a reasonable basis), causes beyond Landlord’s
reasonable control, the Rules and Regulations, the terms of this Lease and
matters of record as of the Execution Date. Tenant shall have the right to
install a security system pertaining to the Premises (the “Security System”),
provided that: (i) any work performed by Tenant in installing such system shall
be performed in accordance with the provisions of this Lease (including, without
limitation, Section 11 hereof), and (ii) Tenant shall provide to Landlord card
keys to allow Landlord to access the Premises, subject to, and in accordance
with, the provisions of this Lease.

(b) With Landlord’s approval (which approval shall not be unreasonably withheld,
conditioned or delayed), Tenant shall, subject to the provisions of this
Section 1.4(b), have the right to access the Premises from and after the date
that is fifteen (15) days prior to the Term Commencement Date, for purposes
reasonably related to the planning, design and installation of the Tenant’s
Property (including, without limitation, Tenant’s furniture, fixtures and
telecommunications and other equipment), provided that such entry: (i) shall
only be permitted so long as Tenant does not interfere (other than in a de
minimis manner) with the performance of Tenant Improvement Work, (ii) shall be
at Tenant’s sole risk, except, subject to Section 14.5, to the extent of damage
to property or injury to persons caused by the negligence or willful misconduct
of the Landlord Parties (hereinafter defined), and (iii) may only be made in
accordance with, and subject to, the provisions of the Lease (including, without
limitation,

 

PAGE 4



--------------------------------------------------------------------------------

Section 11), except that Tenant shall have no obligation to pay Base Rent,
Operating Expenses or Taxes during such entry. In the event that Tenant makes
such early entry into the Premises, Tenant shall take necessary reasonable
measures to ensure that Tenant’s contractors cooperate in all commercially
reasonable ways with Landlord’s contractors to avoid any delay in either Tenant
Improvement Work or any conflict with the performance of Tenant Improvement
Work, Tenant acknowledging that in the case of conflict, the performance of
Tenant Improvement Work shall have priority. Tenant shall, prior to the first
entry to the Premises pursuant to this Section 1.4(b), provide Landlord with
certificates of insurance evidencing that the insurance required in Section 14
hereof is in full force and effect and covering any person or entity entering
the Building. Tenant shall defend, indemnify and hold the Landlord Parties
harmless from and against any and all Claims (hereinafter defined) for injury to
persons or damage to property to the extent resulting from or relating to
Tenant’s access to and use of the Premises prior to the Term Commencement Date
as provided under this Section 1.4(b), except to the extent such injury or
damage is caused by the negligence or willful misconduct of any of the Landlord
Parties. Tenant shall coordinate any access to the Premises prior to the Term
Commencement Date with Landlord’s property manager.

1.5 Exclusions. The following are expressly excluded from the Premises and
reserved to Landlord: all the perimeter walls of the Premises (except the inner
surfaces thereof), the Common Areas and any sinks located therein, and any space
in or adjacent to the Premises used exclusively by parties other than the Tenant
Parties (as hereinafter defined) for shafts, stacks, pipes, conduits, wires and
appurtenant fixtures, fan rooms, ducts, electric or other utilities or other
Building facilities, and the use of all of the foregoing, except as expressly
permitted pursuant to Section 1.3(a) above.

1.6 Mechanical Penthouse. During the Term, Tenant shall have the right, at no
additional cost to Tenant (except that costs of maintenance and repair of the
Mechanical Penthouse shall be included in Operating Costs) to use a portion of
the Mechanical Penthouse of the Building in the location shown on Exhibit 1B
(the “Penthouse Premises”) for the installation of certain equipment approved by
Landlord (which approval shall not be unreasonably withheld) and purchased and
installed by or for Tenant in accordance with the terms of this Lease (any
equipment installed by or for Tenant within the Mechanical Penthouse, as the
same may be modified, altered or replaced during the Term, is collectively
referred to herein as “Tenant’s Penthouse Equipment”). Landlord’s approval of
such equipment shall not be unreasonably withheld, conditioned or delayed
provided Tenant demonstrates to Landlord’s reasonable satisfaction that the
proposed equipment (i) does not interfere with any base building equipment
operated by Landlord in the Mechanical Penthouse or on the roof; (ii) will not
affect the structural integrity of the Building or impact the Mechanical
Penthouse in any manner; (iii) shall be adequately screened so as to minimize
the visibility of such equipment; and (iv) shall be adequately sound-proofed to
meet all requirements of Legal Requirements and Landlord’s specified maximum
decibel levels for equipment operations. Tenant shall not install or operate
Tenant’s Penthouse Equipment until Tenant has obtained and submitted to Landlord
copies of all required governmental permits, licenses, and authorizations
necessary for the installation and operation thereof. In addition, Tenant shall
comply with all reasonable construction rules and regulations promulgated by
Landlord in connection with the installation, maintenance and operation of
Tenant’s Penthouse Equipment. Landlord shall have no obligation to provide any
services including, without limitation, electric current or gas service, to the
Penthouse Premises

 

PAGE 5



--------------------------------------------------------------------------------

or to Tenant’s Penthouse Equipment. Notwithstanding the foregoing, Tenant may
cause such services to be provided to the Penthouse Premises and/or any Tenant’s
Penthouse Equipment subject to the provisions hereof (including, without
limitation, the provisions of Section 11 of the Lease). Tenant shall be
responsible for the cost of repairing and maintaining the Penthouse Premises and
Tenant’s Penthouse Equipment and the cost of repairing any damage to the
Building (except to the extent, subject to Section 14.5, that such damage is
caused by the negligence or willful misconduct of any of the Landlord Parties),
or the cost of any necessary improvements to the Building, caused by or as a
result of the installation, replacement and/or removal of Tenant’s Penthouse
Equipment. Landlord makes no warranties or representations to Tenant as to the
suitability of the Penthouse Premises for the installation and operation of
Tenant’s Penthouse Equipment. In the event that at any time during the Term,
Landlord determines, in its sole but bona fide business judgment, that the
operation and/or periodic testing of Tenant’s Penthouse Equipment interferes
with the operation of the Building or the business operations of any of the
occupants of the Building, then Tenant shall, upon notice from Landlord, cause
all further testing of Tenant’s Penthouse Equipment to occur after normal
business hours (hereinafter defined).

1.7 Parking Area Premises. During the Term, Tenant shall have the right, at no
additional cost to Tenant (except that costs of maintenance and repair of the
Parking Area Premises shall be included in Operating Costs) to use a portion of
the Parking Areas (the “Parking Area Premises”), as shown on Exhibit 2B, for the
installation of certain equipment approved by Landlord (which approval shall not
be unreasonably withheld) and purchased and installed by or for Tenant in
accordance with the terms of this Lease (any equipment installed by or for
Tenant within the Parking Area Premises, as the same may be modified, altered or
replaced during the Term, is collectively referred to herein as “Tenant’s
Parking Area Equipment”). Landlord’s approval of such equipment shall not be
unreasonably withheld, conditioned or delayed provided Tenant demonstrates to
Landlord’s reasonable satisfaction that the proposed equipment (i) does not
materially adversely affect the remainder of the Parking Areas, the Building or
the other occupants of the Building, in any manner; (ii) shall be adequately
screened so as to minimize, in Landlord’s reasonable judgment, the visibility of
such equipment; and (iii) shall be adequately sound-proofed to meet all
requirements of Legal Requirements and the maximum decibel levels for equipment
operations, as reasonable specified by Landlord. Tenant shall not install or
operate Tenant’s Parking Area Equipment until Tenant has obtained and submitted
to Landlord copies of all required governmental permits, licenses, and
authorizations necessary for the installation and operation thereof. In
addition, Tenant shall comply with all reasonable construction rules and
regulations promulgated by Landlord in connection with the installation,
maintenance and operation of Tenant’s Parking Area Equipment. Tenant shall have
the right, subject to obtaining Landlord’s prior written approval of the plans
and specifications therefore (which approval shall not be unreasonably withheld,
conditioned, or delayed) and the provisions of the Lease relating to
alternations made by Tenant (including, without limitation, Article 1) to
connect Tenant’s Parking Area Equipment to the electric and gas systems serving
the Premises, which shall be stubbed by Landlord as part of the Tenant
Improvement Work with respect to the Initial Portion of the Premises, to
mutually satisfactory locations on the exterior of the Building. Tenant shall be
responsible for the cost of repairing and maintaining the Parking Area Premises
in good condition and Tenant’s Parking Area Equipment (reasonable wear and tear
and damage by fire and other casualty excepted) and the cost of repairing any
damage to the Building (except to the extent, subject to Section 14.5,

 

PAGE 6



--------------------------------------------------------------------------------

that such damage is caused by the negligence or willful misconduct of any of the
Landlord Parties). Tenant shall, on or before the expiration or prior
termination of the Term of this Lease, repair, at Tenant’s sole cost and
expense, any damage to the Parking Area Premises and/or the Building caused by
the installation, replacement and/or removal of Tenant’s Parking Area Equipment.
Landlord makes no warranties or representations to Tenant as to the suitability
of the Parking Area Premises for the installation and operation of Tenant’s
Parking Area Equipment. In the event that at any time during the Term, Landlord
determines, in its reasonable judgment, that the operation and/or periodic
testing of Tenant’s Parking Area Equipment interferes (other than in a de
minimis manner) with the operation of the Building or the business operations of
any of the occupants of the Building, then Tenant shall, upon notice from
Landlord, cause all further testing of Tenant’s Parking Area Equipment to occur
after normal business hours (hereinafter defined), except that in the event that
the normal operation of Tenant’s Parking Area Equipment interferes with the
operations of other occupants of the Building, the parties shall use their best
efforts to cooperate and implement such measures as will eliminate any such
interference. If Tenant install any Tenant’s Parking Area Equipment in the
Parking Area Premises, the number of Tenant’s Parking Spaces available to Tenant
pursuant to Section 1.4 shall be reduced by the number of spaces used by
Tenant’s Outside Equipment.

1.8 Acid Neutralization Tank. Tenant shall have the right to install within the
PH Premises for Tenant’s exclusive use a separate acid neutralization tank
(“Tenant’s Acid Neutralization Tank”) in accordance with the provisions of this
Lease, including, without limitation, Section 11 hereof. Tenant shall have the
right, throughout the Term of the Lease, to use Tenant’s Acid Neutralization
Tank in accordance with Legal Requirements. Tenant shall obtain, and maintain,
all governmental permits and approvals necessary for the operation and
maintenance of Tenant’s Acid Neutralization Tank. Tenant shall be responsible
for all costs, charges and expenses incurred from time to time in connection
with or arising out of the operation, use, maintenance, repair or refurbishment
of Tenant’s Acid Neutralization Tank, including all clean-up costs relating to
Tenant’s Acid Neutralization Tank. Except (subject to Section 14.5) with respect
to Claims, to the extent caused by the negligence or willful misconduct of
Landlord or any Landlord Parties, Tenant shall indemnify, save, defend (at
Landlord’s option and with counsel reasonably acceptable to Landlord) and hold
the Landlord Parties, as hereinafter defined, harmless from and against any and
all Claims (as hereinafter define), including (a) diminution in value of the
Premises or any portion thereof, (b) damages for the loss of or restriction on
use of rentable or usable space of the Premises, (c) damages arising from any
adverse impact on marketing of space in the Premises or any portion thereof and
(d) sums paid in settlement of Claims that arise during or after the Term as a
result of Tenant’s improper use of Tenant’s Acid Neutralization Tank in
violation of applicable Legal Requirements. This indemnification by Tenant
includes costs actually incurred by Landlord: (i) in connection with any
investigation required by any Governmental Authority of site conditions, (ii) in
connection with any investigation required by Landlord pursuant to which it is
determined that Tenant has breach its obligations with respect to Tenant’s Acid
Neutralization Tank, and (ii) any clean-up, remediation, and/or removal of any
Hazardous Materials and/or restoration of the Property required by any
Governmental Authority caused by Tenant’s improper use of Tenant’s Acid
Neutralization Tank.

 

PAGE 7



--------------------------------------------------------------------------------

1.9 Additional Chemical Storage Tanks. Tenant shall have the right, at Tenant’s
sole cost and expense, to install additional chemical storage tanks, in
location(s) designated by Landlord, on the conditions that: (x) Tenant complies
with all applicable Legal Requirements and obtains all necessary governmental
permits and approvals, (y) Tenant’s use of additional chemical storage tanks
will not limit the chemical storage capacity by any other tenant of the
Building, and (z) any work performed by Tenant installing additional chemical
storage tanks will be performed subject to the provisions of the Lease,
including, without limitation, Article 11 thereof.

 

2. RIGHTS RESERVED TO LANDLORD

2.1 Additions and Alterations. Landlord reserves the right, at any time and from
time to time, but upon prior written notice to Tenant (except that: (i) email
notice shall be sufficient for the purposes of this Section 2.1, and (ii) no
prior notice shall be required in an emergency) to make such changes,
alterations, additions, improvements, repairs or replacements in or to the
Property (including the Premises but, with respect to the Premises, only for
purposes of repairs, maintenance, replacements and the exercise of any other
rights expressly reserved to Landlord herein) and the fixtures and equipment
therein, as well as in or to the street entrances and/or the Common Areas
(including, without limitation, the Parking Area Premises and the location of
Tenant’s Reserved Parking Spaces), as it may deem necessary or desirable,
provided, however, that there be no material obstruction of permanent access to,
or material interference with the use and enjoyment of, the Premises by Tenant.
Subject to the foregoing, Landlord expressly reserves the right to temporarily
close all, or any portion, of the Common Areas for the purpose of making repairs
or changes thereto.

2.2 Additions to the Property.

(a) Landlord may at any time or from time to time (i) construct additional
improvements and related site improvements (collectively, “Future Development”)
in all or any part of the Property and/or (ii) change the location or
arrangement of any improvement outside the Building in or on the Property or all
or any part of the Common Areas, or add or deduct any land to or from the
Property; provided that, in connection with the exercise of the foregoing
reserved rights: (i) Landlord shall have no right to relocate Tenant’s Parking
Spaces (except to the extent required by applicable Legal Requirements,
(ii) there shall be material adverse affect on Tenant’s use of, or access to,
the Common Areas or the Premises, and (iii) there shall be no material increase
in Tenant’s obligations or material interference with, or material reduction to,
Tenant’s rights under this Lease.

(b) In case any excavation shall be made for building or improvements or for any
other purpose upon the land adjacent to or near the Premises, Tenant will, upon
prior written notice to Tenant (except that: (i) email notice shall be
sufficient for the purposes of this Section 2.2(b), and (ii) no prior notice
shall be required in an emergency) afford without charge to Landlord, or the
person or persons, firms or corporations causing or making such excavation,
license to enter upon the Premises for the purpose of doing such work as
Landlord or such person or persons, firms or corporation shall deem to be
necessary to preserve the walls or structures of the building from injury, and
to protect the building by proper securing of foundations.

 

PAGE 8



--------------------------------------------------------------------------------

2.3 Name and Address of Building. Landlord reserves the right at any time and
from time to time: (i) at Landlord’s election, to change the name of the
Building and/or the Property, and (ii) if required by governmental authorities,
to change the address of the Building and/or the Property, provided Landlord
gives Tenant at least three (3) months’ prior written notice thereof and
compensates Tenant for its reasonable, out-of-pocket costs of implementing such
changes (e.g., replacement of letterhead and business cards). Notwithstanding
the foregoing, in no event shall the name of the Building be changed, during the
Term of this Lease, to be the name of another tenant of the Building.

2.4 Landlord’s Access. Subject to the terms hereof, Tenant shall (a) upon
reasonable advance written notice (Tenant hereby agreeing that email notice of
at least 48 hours, (except that no notice shall be required in emergency
situations), permit Landlord and any holder of a Mortgage (hereinafter defined)
(each such holder, a “Mortgagee”), and the agents, representatives, employees
and contractors of each of them, to have reasonable access to the Premises at
all reasonable hours for the purposes of inspection as permitted pursuant to the
provisions of this Lease or as necessary in order to enable Landlord to perform
its obligations under this Lease, making repairs, replacements or improvements
in or to the Premises or the Building or equipment therein (including, without
limitation, sanitary, electrical, heating, air conditioning or other systems),
complying with all applicable laws, ordinances, rules, regulations, statutes,
by-laws, court decisions and orders and requirements of all public authorities,
including the American with Disabilities Act (collectively, “Legal
Requirements”), or exercising any right reserved to Landlord under this Lease
(including without limitation the right to take upon or through the Premises all
necessary materials, tools and equipment); and (b) permit Landlord and its
agents and employees, at reasonable times, upon reasonable advance, notice of at
least 48 hours, to show the Premises during normal business hours (i.e., Monday
– Friday, 8 A.M. - 6 P.M., Saturday, 8 A.M. – 1 P.M., excluding “Building
Holidays” (i.e., New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day)) to any prospective Mortgagee or purchaser
of the Building and/or the Property or of the interest of Landlord therein, and,
during the last twelve (12) months of the Term or at any time after the
occurrence of an Event of Default, prospective tenants, and (c) for the purposes
set forth in Section 17. In addition, to the extent that it is necessary to
enter the Premises in order to access any area that serves any portion of the
Building outside the Premises, then Tenant shall, upon as much advance notice as
is practical under the circumstances, and in any event at least 48 hours’ prior
written notice (except that no notice shall be required in emergency
situations), permit contractors engaged by other occupants of the Building to
pass through the Premises in order to access such areas but only (except in
emergencies) if accompanied by representatives of Landlord and Tenant and
otherwise subject to the terms and conditions of Section 2.6. Notwithstanding
anything to the contrary herein contained, if Landlord gives timely proper
notice of its intent to access the Premises, as permitted hereunder, and
Landlord’s access is precluded by either Tenant’s failure to make a Tenant
representative available to permit such access or by reason of other provisions
of this Section 2.4, then Landlord shall be temporarily relieved of
responsibility to perform its obligations under the Lease only to the extent and
for the period of time that Landlord is prevented from performing such
obligations by reason of Landlord’s lack of access to the Premises, or any
portion thereof.

2.5 Pipes, Ducts and Conduits. Tenant shall permit Landlord to erect, use,
maintain and relocate pipes, ducts and conduits in and through the Premises,
provided the same do not materially reduce the floor area or materially
adversely affect the appearance thereof and use and enjoyment of the Premises
for Tenant’s Permitted Uses.

 

PAGE 9



--------------------------------------------------------------------------------

2.6 Minimize Interference. Except in the event of an emergency, Landlord shall
use commercially reasonable efforts to minimize any interference with Tenant’s
business operations and use and occupancy of the Premises in connection with the
exercise any of the foregoing rights under this Section 2.

 

3. CONDITION OF PREMISES; CONSTRUCTION.

3.1 Condition of Premises. Landlord shall perform Landlord’s Work, as defined on
Exhibit 3 attached hereto, in order to prepare the Building and the Premises for
Tenant’s occupancy. Except as expressly set forth in this Lease (including,
without limitation, Landlord’s maintenance and repair obligations set forth in
Section 10.2), Tenant’s demise of the Premises hereunder is made without
representations or warranties, express or implied, in fact or by law, of any
kind, and without recourse to Landlord. Notwithstanding anything to the contrary
herein contained, Landlord shall have no obligation to provide any Tenant
Improvement Work with respect to the Phase II Premises.

3.2 Landlord’s Work.

(a) Subject to delays due to governmental regulation, unusual scarcity of or
inability to obtain labor or materials, labor difficulties, Casualty or other
causes reasonably beyond Landlord’s control (collectively “Landlord’s Force
Majeure”) and subject to any Tenant Delay, as hereinafter defined, Landlord
shall perform Landlord’s Work in order to prepare the Initial Portion of the
Premises for Tenant’s use and occupancy in accordance with Exhibit 3 attached
hereto. Landlord shall use diligent efforts to substantially complete Landlord’s
Work by March 21, 2017 (the “Estimated Term Commencement Date”). However, except
to the extent that such failure constitutes a delay in the occurrence of the
Term Commencement Date (as provided in the definition of the Term Commencement
Date), and, except for Tenant’s remedies set forth in Section 3.3: (i) Tenant’s
sole remedies shall be a delay in the Term Commencement Date, (ii) except as
expressly set forth in this Lease, Tenant shall have no claim or rights against
Landlord, and Landlord shall have no liability or obligation to Tenant in the
event of delay in Landlord’s Work, and (iii) no delay in Landlord’s Work shall
have any effect on the parties rights or obligations under this Lease.

(b) Definitions.

(i) “Tenant Delay” shall mean any act or omission by Tenant and/or Tenant’s
agents, employees or contractors (collectively with Tenant, the “Tenant
Parties”) which causes an actual delay in the performance of Landlord’s Work.
Notwithstanding the foregoing, except where a Tenant Delay arises from Tenant’s
failure timely to act within on or before a date or time period expressly set
forth in the Lease (in which event no Tenant Delay Notice shall be required):
(x) in no event shall any act or omission be deemed to be a Tenant Delay until
and unless Landlord has given Tenant written notice (the “Tenant Delay Notice”)
advising Tenant (a) that a Tenant Delay is occurring, and (b) of the basis on
which Landlord has determined that a Tenant Delay is

 

PAGE 10



--------------------------------------------------------------------------------

occurring, and (y) no period of time prior to the time that Tenant receives a
Tenant Delay Notice shall be included in the period of time charged to Tenant
pursuant to such Tenant Delay Notice.

(ii) “Substantially complete” or “Substantial Completion,” when referring to
Landlord’s Work shall mean that: (1) Landlord’s Work is completed, other than
minor work which does not materially affect Tenant’s use of, or access to, the
Initial Portion of the Premises, (2) the Initial Portion of the Premises and
those portions of the Common Areas of the Building which affect Tenant’s
occupancy are in conformance with all applicable building codes, permits, laws
and regulations, including without limitation, ADA, (3) all structural elements
and subsystems of the Building, including but not limited to HVAC, mechanical,
electrical, lighting, plumbing, and life safety systems, will be in good working
condition and repair, (4) Landlord has delivered to Tenant a certificate of
substantial completion from Landlord’s architect stating that Landlord’s Work is
substantially complete, and (5) such evidence (the “Town Approval”) as is
customarily provided by the Town of Lexington to evidence its acceptance of
Landlord’s Work and Tenant’s right to lawfully occupy the Initial Portion of the
Premises (e.g., sign-offs on the Building permit by all applicable Town of
Lexington departments or a certificate of occupancy, which may be a temporary
certificate of occupancy) has been provided by the Town of Lexington. No costs
incurred by Landlord in satisfying the definition of Substantial Completion
shall be included in Operating Costs. Notwithstanding anything to the contrary
herein contained, in the event that Landlord’s Work is delayed by reason of any
Tenant Delay, then Landlord shall be deemed to have achieved Substantial
Completion of Landlord’s Work on the date that Landlord would have achieved
Substantial Completion of Landlord’s Work, but for such Tenant Delay.

(iii) Punchlist. Promptly following substantial completion of Landlord’s Work,
Landlord shall provide Tenant with a punchlist prepared by Landlord’s architect
(the “Punchlist”) incorporating those items jointly identified by Landlord and
Tenant during their joint inspection of Landlord’s Work, of outstanding items
(the “Punchlist Items”). Promptly after substantial completion of Landlord’s
Work, Landlord and Tenant shall jointly inspect the Initial Portion of the
Premises. Subject to Landlord’s Force Majeure and Tenant Delays, Landlord shall
complete all Punchlist Items within thirty (30) days of the date of the
Punchlist (other than seasonal items, such as landscaping, requiring a longer
period), provided that Tenant reasonably cooperates in connection with the
completion of such Punchlist Items.

(c) Warranty Regarding Quality of Landlord’s Work. Subject to the terms of this
Section 3.2(c), Landlord warrants that: (i) the materials and workmanship
comprising Landlord’s Work will comply with Legal Requirements, and (ii) the
materials and workmanship comprising Landlord’s Work will be free from defects
or deficiencies, and (iii) the HVAC system serving the Premises (“Premises HVAC
System”) will comply with Legal Requirements and be free from defects or
deficiencies (“Warranty Regarding Landlord’s Work”). Any portion of Landlord’s
Work or the Premises HVAC System not conforming to the previous sentence may be
considered defective. The Warranty Regarding Landlord’s Work excludes remedy for
damage caused by abuse by any of the Tenant Parties or modifications not made by
Landlord or any Landlord Parties or improper or insufficient maintenance by
Tenant, it being understood and

 

PAGE 11



--------------------------------------------------------------------------------

agreed that normal wear and tear and normal usage are not deemed defects or
deficiencies. Landlord agrees that it shall, without cost to Tenant, correct any
portion of Landlord’s Work which is found to be defective promptly following the
date that Tenant gives Landlord written notice (a “Defect Notice”) of such
defective condition, provided that the Defect Notice is delivered to Landlord on
or before the date (the “Warranty Expiration Date”) that is three hundred sixty
(360) days following the substantial completion of the applicable phase of
Landlord’s Work, time being of the essence, it being understood and agreed that
there shall be a separate Warranty Expiration Date for each phase of Landlord’s
Work. The cost of repairing such defective work shall not be included in
Operating Costs. Landlord’s obligations under this Section 3.2(c) shall expire
on the Warranty Expiration Date and be of no further force and effect except
with respect to any defects or deficiencies in Landlord’s Work disclosed in any
Defect Notice delivered before the Warranty Expiration Date. In addition to and
notwithstanding the foregoing, Landlord hereby agrees to use reasonable efforts
to enforce its warranties against any contractor performing any portion of
Landlord’s Work.

(d) Tenant’s Sole Remedies. The remedies set forth under Section 3.2(c) above
set forth Tenant’s sole remedies, both at law and in equity with respect to any
breach of the Warranty Regarding Landlord’s Work; provided however, that nothing
in Section 3.2 shall be deemed to limit Landlord’s obligations for maintenance
and repair in accordance with Section 10.2 of the Lease.

3.3 Tenant’s Remedies in the Event of Delays in Term Commencement Date.

(a) Rent Credit in Connection with a Delay in Term Commencement Date.

(i) Initial Rent Credit Date. If the Term Commencement Date occurs between the
Initial Rent Credit Date (defined below) and the Second Rent Credit Date
(defined below), inclusive, then Tenant shall be entitled to a credit against
Tenant’s obligation to pay Base Rent following the Term Commencement Date equal
to $2,798.64 for each day between the Initial Rent Credit Date and the
occurrence of the Term Commencement Date.

(ii) Second Rent Credit Date. If the Term Commencement Date occurs after the
Second Rent Credit Date (defined below), then Tenant shall be entitled to a
credit against Tenant’s obligation to pay Base Rent following the Term
Commencement Date equal to the sum of: (x) $83,959.20 plus (y) $5,597.28 for
each day between the Second Rent Credit Date and the occurrence of the Term
Commencement Date.

(iii) Definitions. The “Initial Rent Credit Date” shall mean the date thirty
(30) days after the Estimated Term Commencement Date, provided, however, that
the Initial Rent Credit Date shall be extended by the lesser of: (x) ninety
(90) days, or (y) the length of any delays in Landlord’s Work arising from delay
by Landlord’s Force Majeure (as defined in Section 3.2) occurring prior to the
Initial Rent Credit Date. The “Second Rent Credit Date” shall mean sixty
(60) days after the Estimated Term Commencement Date, provided, however, that
the Second Rent Credit Date shall be extended by the lesser of: (x) ninety
(90) days, or (y) the length of any delays in Landlord Work arising from delay
by Landlord’s Force Majeure (as defined in Section 3.2) occurring prior to the
Second Rent Credit Date.

 

PAGE 12



--------------------------------------------------------------------------------

(b) Termination Right. If the Term Commencement Date has not occurred on or
before the Outside Termination Date, as hereinafter defined, then Tenant shall
have the right to terminate the Lease, which shall be exercisable by a written
thirty (30) day termination notice given on or after the Outside Termination
Date but before the date that the Term Commencement Date occurs. If the Term
Commencement Date occurs on or before the thirtieth (30th) day after Landlord
receives such termination notice, Tenant’s termination notice shall be deemed to
be void and of no force or effect. If the Term Commencement Date does not occur
on or before such thirtieth (30th) day, this Lease shall terminate and shall be
of no further force or effect, and, except for provisions of the lease which are
intended to survive termination of the Lease (e.g., indemnification provisions),
neither party shall have any further obligation to the other party. For the
purposes hereof, the “Outside Termination Date” shall be defined as four
(4) months after the Estimated Term Commencement Date, provided however, that
the Outside Termination Date shall be extended by the lesser of: (x) ninety
(90) days, or (y) the length of any delays in Landlord Work arising from delay
by Landlord’s Force Majeure (as defined in Section 3.2).

3.4 Tenant’s Early Access.

Except as otherwise provided in this Section 3.4, Tenant shall not be permitted
to take possession of or enter the Premises prior to the Term Commencement Date
without Landlord’s permission. If Tenant takes possession of or enters the
Premises before the Term Commencement Date, Tenant shall be subject to the terms
and conditions of this Lease; provided, however, except for the cost of services
requested by Tenant (e.g., after hours HVAC service), Tenant shall not be
required to pay Rent for any entry or possession before the Term Commencement
Date during which Tenant, with Landlord’s approval, has entered, or is in
possession of, the Premises for the sole purpose of performing improvements or
installing furniture, equipment or other personal property. Landlord hereby
agrees that Tenant has the right to enter the Premises fifteen (15) days prior
to the Term Commencement Date, during normal business hours and without payment
of Annual Base Rent, Tenant’s Share of Operating Costs, or Tenant’s Share of
Taxes, to install its phone, data, and furniture systems in compliance with the
terms of this Lease. Tenant shall perform any such work in such a manner as not
to interfere, in other than a de minimis manner, with or delay the completion of
the Landlord Work (defined in Exhibit C). Any such interference or delay shall
constitute a Tenant Delay. Such right of entry shall be deemed a license from
Landlord to Tenant, and any entry thereunder shall be at the risk of Tenant.

 

4. USE OF PREMISES

4.1 Permitted Uses. During the Term, Tenant shall use the Premises only for the
Permitted Uses and for no other purposes. Service and utility areas (whether or
not a part of the Premises) shall be used only for the particular purpose for
which they are designed. Tenant shall keep the Premises equipped with
appropriate safety appliances to the extent required by applicable laws or
insurance requirements.

 

PAGE 13



--------------------------------------------------------------------------------

4.2 Prohibited Uses.

(a) Notwithstanding any other provision of this Lease, Tenant shall not use the
Premises or the Building, or any part thereof, or suffer or permit the use or
occupancy of the Premises or the Building or any part thereof by any of the
Tenant Parties (i) in a manner which would violate any of the covenants,
agreements, terms, provisions and conditions of this Lease; (ii) for any
unlawful purposes or in any unlawful manner; (iii) which, in the reasonable
judgment of Landlord (taking into account the use of the Building as a
combination laboratory, research and development and office building and the
Permitted Uses) shall (a) materially impair the appearance or reputation of the
Building; (b) materially impair, interfere with or otherwise diminish the
quality of any of the Building services or the proper and economic heating,
cleaning, ventilating, air conditioning or other servicing of the Building or
Premises, or the use or occupancy of any of the Common Areas; (c) occasion
material discomfort, inconvenience or annoyance in any material respect (and
Tenant shall not install or use any electrical or other equipment of any kind
which, in the reasonable judgment of Landlord, will cause any such impairment,
interference, discomfort, inconvenience, annoyance or injury), or cause any
injury or damage to any occupants of the Premises or other tenants or occupants
of the Building or their property; or (d) cause harmful air emissions,
laboratory odors or noises or any unusual or other objectionable odors, noises
or emissions to emanate from the Premises; (iv) in a manner which is
inconsistent with the operation and/or maintenance of the Building as a
first-class combination office, research, development and laboratory facility;
(v) for any fermentation processes whatsoever; or (vi) in a manner which shall
increase such insurance rates on the Building or on property located therein
over that applicable when Tenant first took occupancy of the Premises hereunder.

(b) With respect to the use and occupancy of the Premises and the Common Areas,
Tenant will not: (i) place or maintain any signage (except as set forth in
Section 12.2 below), trash, refuse or other articles in any vestibule or entry
of the Premises, on the footwalks or corridors adjacent thereto or elsewhere on
the exterior of the Premises, nor obstruct any driveway, corridor, footwalk,
parking area, mall or any other Common Areas; (ii) permit undue accumulations of
or burn garbage, trash, rubbish or other refuse within or without the Premises;
(iii) permit the parking of vehicles so as to interfere with: (x) the ability of
others, entitled thereto, to park in the common parking areas, or (y) the use of
any driveway, corridor, footwalk, or other Common Areas; (iv) receive or ship
articles of any kind outside of those areas reasonably designated by Landlord;
(v) conduct or permit to be conducted any auction, going out of business sale,
bankruptcy sale (unless directed by court order), or other similar type sale in
or connected with the Premises; or (vi) except for any disclosures required by
applicable law or stock exchange rule, use the name of Landlord, or any of
Landlord’s affiliates in any publicity, promotion, trailer, press release,
advertising, printed, or display materials without Landlord’s prior written
consent.

4.3 Chemical Safety Program. Tenant shall establish and maintain a chemical
safety program administered by a licensed, qualified individual in accordance
with the requirements of the Massachusetts Water Resources Authority (“MWRA”)
and any other applicable governmental authority. Tenant shall be solely
responsible for all costs incurred in connection with such chemical safety
program, and Tenant shall provide Landlord with such documentation as Landlord
may reasonably require evidencing Tenant’s compliance with the

 

PAGE 14



--------------------------------------------------------------------------------

requirements of (a) the MWRA and any other applicable governmental authority
with respect to such chemical safety program pertaining to the Building and
(b) this Section. Tenant shall obtain and maintain during the Term (i) any
permit required by the MWRA (“MWRA Permit”) and (ii) a wastewater treatment
operator license from the Commonwealth of Massachusetts with respect to Tenant’s
use of any acid neutralization tank serving the Premises. Tenant shall not
introduce anything into the acid neutralization tank serving the Premises, if
any (x) in violation of the terms of the MWRA Permit, (y) in violation of
applicable laws or (z) that would interfere with the proper functioning of any
such acid neutralization tank.

 

5. RENT; ADDITIONAL RENT

5.1 Base Rent. During the Term of the Lease with respect to such Portion of the
Premises, Tenant shall pay to Base Rent applicable to such Portion of the
Premises to Landlord in equal monthly installments, in advance and without
demand on the first day of each month for and with respect to such month. Unless
otherwise expressly provided herein, the payment of Base Rent, additional rent
and other charges reserved and covenanted to be paid under this Lease with
respect to the Premises (collectively, “Rent”) with respect to each Portion of
the Premises shall commence on the applicable Term Commencement Date for such
Portion of the Premises, and shall be prorated for any partial months. Rent
shall be payable to Landlord or, if Landlord shall so direct in writing, to
Landlord’s agent or nominee, in lawful money of the United States which shall be
legal tender for payment of all debts and dues, public and private, at the time
of payment.

5.2 Operating Costs.

“Operating Costs” shall mean all actual costs incurred and expenditures of
whatever nature made by Landlord in the operation, management, repair,
replacement, maintenance and insurance (including, without limitation,
environmental liability insurance and property insurance on Landlord-supplied
leasehold improvements for tenants, but not property insurance on tenants’
equipment) of the Property or allocated to the Property, including without
limitation all costs of labor (wages, salaries, fringe benefits, etc.) up to and
including the Property manager, however denominated, any costs for utilities
supplied to exterior areas, the Common Areas, and elsewhere in the Building, and
any costs for repair and replacements, cleaning and maintenance of exterior
areas and the Common Areas, the Building’s share of Common Expenses under the
Condominium Documents (which shall include Operational Costs under the REA),
related equipment, facilities and appurtenances and HVAC equipment, security
services, a management fee and other administrative costs paid to Landlord’s
property manager (not to exceed four percent (4%) of gross income of the
Building), a commercially reasonable rental factor of Landlord’s management
office for the Property, which management office may be located outside the
Property and which may serve other properties in addition to the Property (in
which event such costs shall be equitably allocated among the properties served
by such office), the cost of operating any amenities in the Property available
to all tenants of the Property and any subsidy provided by Landlord for or with
respect to any such amenity; the cost of the Common Area dumpster service. The
cost of capital items shall, for the purposes of including the cost of such
items in Operating Costs shall, in accordance with Section 5.2(g), be:
(i) amortized over the useful life of such improvements (“Amortization Period”),
except that the Amortization Period for the purposes of determining the
Replacement Cost for Major HVAC Component (as defined

 

PAGE 15



--------------------------------------------------------------------------------

in Section 10.1A) shall be the three and one-half year period commencing as of
the date that Landlord completes the replacement of the Major HVAC Component in
question, and (ii) subject to Section 5.2(b) below, included in Operating Costs.

(a) Operating Costs shall not include Excluded Costs (hereinafter defined).

(b) “Excluded Costs” shall be defined as (i) any ground rent, or any mortgage
charges (including interest, principal, points and fees); (ii) leasing fees,
brokerage commissions, advertising and promotional expenses, legal fees, the
cost of tenant improvements, build out allowances, moving expenses, assumption
of rent under existing leases and other concessions incurred in connection with
leasing space in the Building; (iii) salaries of executives and owners not
directly employed in the management/operation of the Property and salaries and
other compensation of employees, officers, executives or administrative
personnel of Landlord above the position of building manager; (iv) the cost of
work done by Landlord for a particular tenant, and the cost of work or services
performed for any facility other than the Building or the Property; (v) the cost
of items incurred by Landlord performing maintenance, repair, or replacement of
the structure elements of the Building, including the structural portions of the
roof (the parties expressly agreeing that costs relating to the maintenance,
repair or replacement of the roof membrane shall not be deemed to be excluded
from Operating Costs pursuant to the provisions of this clause (v)), structural
columns, floor slab and exterior walls; (vi) the costs of Landlord’s Work and
any contributions made by Landlord to any tenant of the Property in connection
with the build-out of its premises; (vii) franchise or income taxes imposed on
Landlord; (viii) costs paid directly by individual tenants to suppliers,
including tenant electricity, telephone and other utility costs; (ix) increases
in premiums for insurance when such increase is caused by the use of the
Building by Landlord or any other tenant of the Building; (x) depreciation of
the Building, or any part thereof; (xi) costs relating to maintaining Landlord’s
existence as a corporation, partnership or other entity; (xii) advertising,
promotional or marketing expenses for the Building; (xiii) the cost of repairs
incurred by reason of fire or other casualty or condemnation in excess of costs
which are included in any commercially reasonable deductible carried by Landlord
under its casualty insurance policy (the parties hereby acknowledging that, as
of the Execution Date, $10,000 is a commercially reasonable deductible), and the
cost of any items for which Landlord is reimbursed by insurance, condemnation
awards, refund, rebate or otherwise (provided that the foregoing shall not apply
to payments by any tenant of the Building on account of such tenants’ share of
Operating Cost and Tax pass-through or escalation over base-year provisions
under their leases), and any expenses for repairs or maintenance to the extent
covered by warranties, guaranties and service contracts; (xiv) costs incurred in
connection with any disputes between Landlord and its employees, between
Landlord and Building management, or between Landlord and other tenants or
occupants; (xv) accrual or replacement of reserves for future repair or
replacement costs; (xvi) any legal expenses arising out of any misconduct or
negligence of Landlord or any person for which Landlord is responsible or
arising out of dealings between any principals constituting Landlord or arising
out of any leasing, sale, syndication, or financing of the Building or the
Property or any part thereof or arising out of disputes with tenants, other
occupants, or prospective tenants or occupants or out of the construction of the
improvements on the Property; (xvii) cost and expense of Landlord’s Work;
(xviii) any amounts paid by Landlord for which reimbursement is made from any
source, including without limitation any cost recovered under any warranty,
guaranty or insurance policy maintained or held by Landlord (provided that the
foregoing shall not apply to payments by any

 

PAGE 16



--------------------------------------------------------------------------------

tenant of the Building on account of such tenants’ share of Operating Cost and
Tax pass-through or escalation over base-year provisions under their leases);
(xix) any cost representing an amount paid for services or materials to a
related person or entity to the extent such amount exceeds the amount that would
be paid for such services or materials at the then existing market rates to an
unrelated person or entity (provided however, that the provisions of this clause
(xix) shall not apply to or limit management or administrative fees, which for
the avoidance of doubt shall be included in Operating Costs only to the extent
as provided in Section 5.2(a) above); (xx) costs of any cleanup, containment,
abatement, removal or remediation of asbestos or other substances regulated by
applicable law, rule, regulation or ordinance and detrimental to the environment
or to the health of occupants of the Property, including without limitation
Hazardous Materials (as hereinafter defined); (xxi) any increase in the cost of
insurance attributable to the particular activities of any tenant which
increases the cost of any fire, extended coverage or any other insurance policy
covering all or any portion of the Property; (xxii) the cost of acquisition of
any sculpture, paintings or other objects of art; and (xxiii) any capital
expenditures except those (“Permitted Capital Expenditures”) which either:
(a) are required by Legal Requirements which first become effective and
applicable to the Property after the Commencement Date, (b) are reasonably
projected by Landlord to achieve savings in Operating Expenses (i.e., taking
into account the Annual Charge-Off included in Operating Expenses as the result
of the capital expenditure in question, or (c) which constitute Replacement Cost
for Major HVAC Components, as defined in Section 10.1A.

(c) Payment of Operating Costs. Commencing as of the Term Commencement Date and,
subject to the last sentence of this Section 5.2(c), continuing thereafter
throughout the remainder of the Term of the Lease, Tenant shall pay to Landlord,
as additional rent, Tenant’s Share of Operating Costs. Landlord may make a good
faith estimate of Tenant’s Share of Operating Costs for any fiscal year or part
thereof during the Term, and Tenant shall pay to Landlord, on the Term
Commencement Date and on the first (1st) day of each calendar month thereafter,
an amount equal to Tenant’s Share of Operating Costs for such fiscal year and/or
part thereof divided by the number of months therein. Landlord may estimate and
re-estimate Tenant’s Share of Operating Costs and deliver a copy of the estimate
or re-estimate to Tenant. Thereafter, the monthly installments of Tenant’s Share
of Operating Costs shall be appropriately adjusted in accordance with the
estimations so that, by the end of the fiscal year in question, Tenant shall
have paid all of Tenant’s Share of Operating Costs as estimated by Landlord. Any
amounts paid based on such an estimate shall be subject to adjustment as herein
provided when actual Operating Costs are available for each fiscal year. As of
the Execution Date, the Property’s fiscal year is January 1 – December 31.
Notwithstanding the foregoing, Operating Costs shall not include any cost of any
Building repairs or replacements performed by Landlord during the ninety
(90) day period commencing as of the Term Commencement Date, unless Tenant or
any Tenant party is responsible for the cause of such repairs or replacements.

(d) Annual Reconciliation. Landlord shall, within one hundred twenty (120) days
after the end of each fiscal year, deliver to Tenant a reasonably detailed
statement of the actual amount of Operating Costs for such fiscal year (“Year
End Statement”). Failure of Landlord to provide the Year End Statement within
the time prescribed shall not relieve Tenant from its obligations hereunder. If
the total of such monthly remittances on account of any fiscal year is greater
than Tenant’s Share of Operating Costs actually incurred for such fiscal year,
then, Tenant may credit the difference against the next installment(s) of
additional rent on account of

 

PAGE 17



--------------------------------------------------------------------------------

Operating Costs due hereunder, except that if such difference is determined
after the end of the Term, Landlord shall refund such difference to Tenant
within thirty (30) days after such determination to the extent that such
difference exceeds any amounts then due from Tenant to Landlord. If the total of
such remittances is less than Tenant’s Share of Operating Costs actually
incurred for such fiscal year, Tenant shall pay the difference to Landlord, as
additional rent hereunder, within thirty (30) days of Tenant’s receipt of an
invoice therefor. Landlord’s estimate of Operating Costs for the next fiscal
year shall be based upon the Operating Costs actually incurred for the prior
fiscal year as reflected in the Year-End Statement plus a reasonable adjustment
based upon estimated increases in Operating Costs. The provisions of this
Section 5.2(d) shall survive the expiration or earlier termination of this
Lease.

(e) Part Years. If the Term Commencement Date or the Expiration Date occurs in
the middle of a fiscal year, Tenant shall be liable for only that portion of the
Operating Costs with respect to such fiscal year within the Term.

(f) Gross-Up. If, during any fiscal year, less than 100% of the Building is
occupied by tenants or if Landlord was not supplying all tenants with the
services being supplied to Tenant hereunder, actual Operating Costs incurred
shall be reasonably extrapolated by Landlord on an item-by-item basis to the
reasonable Operating Costs that would have been incurred if the Building was
100% occupied and such services were being supplied to all tenants, and such
extrapolated Operating Costs shall, for all purposes hereof, be deemed to be the
Operating Costs for such fiscal year. This “gross up” treatment shall be applied
only with respect to variable Operating Costs arising from services provided to
Common Areas or to space in the Building being occupied by tenants (which
services are not provided to vacant space or may be provided only to some
tenants) in order to allocate equitably such variable Operating Costs to the
tenants receiving the benefits thereof.

(g) Capital Expenditures.

1. Annual Charge-Off. “Annual Charge-Off” shall be defined as the annual amount
of principal and interest payments which would be required to repay a loan
(“Capital Loan”) in equal monthly installments over the Useful Life, as
hereinafter defined, of the capital item in question on a level payment direct
reduction basis at an annual interest rate equal to the Capital Interest Rate,
as hereinafter defined, where the initial principal balance is the cost of the
capital item in question. However, if Landlord reasonably concludes on the basis
of engineering estimates that a particular capital expenditure will effect
savings in Building operating costs including, without limitation,
energy-related costs, and that such projected savings will, on an annual basis
(“Projected Annual Savings”), exceed the Annual Charge-Off of such capital
expenditure computed as aforesaid, then and in such event, the Annual Charge-Off
shall be increased to an amount equal to the Projected Annual Savings; and in
such circumstances, the increased Annual Charge-Off (in the amount of the
Projected Annual Savings) shall be made for such period of time as it would take
to fully amortize the cost of the capital item in question, together with
interest thereon at the Capital Interest Rate as aforesaid, in equal monthly
payments, each in the amount of one-twelfth (1/12th) of the Projected Annual
Savings, with such payments being applied first to interest and the balance to
principal.

 

PAGE 18



--------------------------------------------------------------------------------

2. Useful Life. “Useful Life” shall be reasonably determined by Landlord in
accordance with generally accepted accounting principles and practices in effect
at the time of acquisition of the capital item

3. Capital Interest Rate. “Capital Interest Rate” shall be defined as an annual
rate of either one percentage point over the AA Bond rate (Standard & Poor’s
corporate composite or, if unavailable, its equivalent) as reported in the
financial press at the time the capital expenditure is made or, if the capital
item is acquired through third-party financing, then the actual (including
fluctuating) rate paid by Landlord in financing the acquisition of such capital
item.

(h) Audit Right. Provided there is no Event of Default nor any event which, with
the passage of time and/or the giving of notice would constitute an Event of
Default, Tenant may, upon at least sixty (60) days’ prior written notice,
inspect or audit Landlord’s records relating to Operating Costs for any periods
of time within the previous fiscal year before the audit or inspection. However,
no audit or inspection shall extend to periods of time before the Term
Commencement Date. If Tenant fails to object to the calculation of Tenant’s
Share of Operating Costs on the Year-End Statement within ninety (90) days after
such statement has been delivered to Tenant and/or fails to complete any such
audit or inspection within two hundred forty (240) days after receipt of the
Year End Statement, then Tenant shall be deemed to have waived its right to
object to the calculation of Tenant’s Share of Operating Costs for the year in
question and the calculation thereof as set forth on such statement shall be
final. Tenant’s audit or inspection shall be conducted only at Landlord’s
offices or the offices of Landlord’s property manager during business hours
reasonably designated by Landlord. Tenant shall pay the cost of such audit or
inspection. Tenant may not conduct an inspection or have an audit performed more
than once during any fiscal year. If, after such inspection or audit is made, it
is finally determined or agreed that that an error was made in the calculation
of Tenant’s Share of Operating Costs previously charged to Tenant, then, Tenant
may credit the difference against the next installment of additional rent on
account of Operating Costs due hereunder, except that if such difference is
determined after the end of the Term, Landlord shall refund such difference to
Tenant within thirty (30) days after such determination to the extent that such
difference exceeds any amounts then due from Tenant to Landlord. If, after such
inspection or audit is made, it is finally determined or agreed that there was
an underpayment by Tenant, then Tenant shall pay to Landlord, as additional rent
hereunder, any underpayment of any such costs, as the case may be, within thirty
(30) days after receipt of an invoice therefor. Tenant shall maintain the
results of any such audit or inspection confidential and shall not be permitted
to use any third party to perform such audit or inspection: (A) which is not
compensated on a contingency fee basis or in any other manner which is dependent
upon the results of such audit or inspection, and (B) which refuses to execute a
commercially reasonable confidentiality agreement, whereby it shall agree to
maintain the results of such audit or inspection confidential, but subject to
commercially reasonable exceptions to such confidentiality. Nothing in the
foregoing shall preclude Tenant or its auditor from disclosing any audit or
inspection results to third parties, to the extent: (i) required by Legal
Requirements, court order, order of governmental authority or pursuant to any
requirements or rules of any stock exchange listing, or (ii) in litigation or
other dispute resolution proceedings between Landlord and Tenant. The provisions
of this Section 5.2(g) shall survive the expiration or earlier termination of
this Lease.

 

PAGE 19



--------------------------------------------------------------------------------

5.3 Taxes.

(a) “Taxes” shall mean the real estate taxes and other taxes, levies and
assessments imposed upon the Building and the Land, and upon any personal
property of Landlord used in the operation thereof, or on Landlord’s interest
therein or such personal property; charges, fees and assessments for transit,
housing, police, fire or other services or purported benefits to the Building
and the Land (including without limitation any mandatory community preservation
assessments); service or user payments in lieu of taxes; and any and all other
taxes, levies, betterments, assessments and charges arising from the ownership,
leasing, operation, use or occupancy of the Building and the Land, which are or
shall be imposed by federal, state, county, municipal or other governmental
authorities. In determining the amount of Taxes for any year, the amount of
special assessments to be included shall be limited to the amount of the
installment of such special assessment (plus any interest payable thereon)
required to be paid during such year had Landlord elected to have such special
assessment paid over the maximum period of time permitted by law. Except as
provided in the preceding sentence, all references to Taxes “for” a particular
year shall be deemed to refer to Taxes levied or assessed with respect to such
year without regard to when such taxes are paid or payable. Taxes shall be
adjusted to take into account any abatement or refund thereof paid to the
Landlord by the taxing authorities in accordance with Sections 5.3(e) and 5.3(f)
below. The following are specifically excluded from taxes: penalties or interest
or other charges for late payments of taxes, any income, personal property,
excess profits, gross receipts, margin, estate, single business, inheritance,
succession, transfer, gift, franchise, corporate, capital tax or assessment
levied or assessed against Landlord or real property taxes and assessments
applicable to any undeveloped portion of the Building being held for future
development or any connection, capacity, turn-on, impact or any initial
construction of or the initial construction of or to the Building; provided,
however, that any of the same and any other tax, excise, fee, levy, charge or
assessment, however described, that may in the future be levied or assessed as a
substitute for, any tax, levy or assessment which would otherwise constitute
Taxes, whether or not now customary or in the contemplation of the parties on
the Execution Date of this Lease, shall constitute Taxes, but only to the extent
calculated as if the Building and the Land were the only real estate owned by
Landlord. The Landlord shall pay, or cause to be paid, before the same become
delinquent, all Taxes. From and after substantial completion of any occupiable
improvements constructed as part of a Future Development, as defined in
Section 2.2, if such improvements are not separately assessed, Landlord shall
reasonably allocate Taxes between the Building and such improvements and the
land area associated with the same. Taxes shall not include any inheritance,
estate, succession, gift, franchise, rental, income or profit tax, capital stock
tax, capital levy or excise, or any income taxes arising out of or related to
the ownership and operation of the Building and the Land. The parties
acknowledge that after the Building is assessed by the Town of Lexington as a
separate Unit under the Condominium, the real estate taxes payable to the Town
of Lexington will be determined by the separate tax bill issued by the Town of
Lexington. Since, as of the Execution Date, the Building and the Land constitute
a part of the Condominium Land, Taxes shall, with respect to such time period,
if any, during the Term of the Lease prior to the time that a separate tax bill
is issued for the Building as a separate unit under the Condominium, Taxes shall
be reasonably allocated by Landlord between the Building and the Land and the
balance of the Condominium Land and other improvements on the Condominium Land.

 

PAGE 20



--------------------------------------------------------------------------------

(b) “Tax Period” shall be any fiscal/tax period in respect of which Taxes are
due and payable to the appropriate governmental taxing authority (i.e., as
mandated by the governmental taxing authority), any portion of which period
occurs during the Term of this Lease.

(c) Payment of Taxes. Commencing as of the Term Commencement Date and continuing
thereafter throughout the remainder of the Term of the Lease, Tenant shall pay
to Landlord, as additional rent, Tenant’s Share of Taxes relating to or
allocable to the Building and Tenant’s Share of Taxes relating to or allocable
to the Land. Landlord may make a good faith estimate of the Taxes to be due by
Tenant for any Tax Period or part thereof during the Term, and Tenant shall pay
to Landlord, on the Term Commencement Date and on the first (1st) day of each
calendar month thereafter, an amount equal to Tenant’s Share of Taxes for such
Tax Period or part thereof divided by the number of months therein. Landlord may
estimate and re-estimate Tenant’s Share of Taxes and deliver a copy of the
estimate or re-estimate to Tenant. Thereafter, the monthly installments of
Tenant’s Share of Taxes shall be appropriately adjusted in accordance with the
estimations so that, by the end of the Tax Period in question, Tenant shall have
paid all of Tenant’s Share of Taxes as estimated by Landlord. Any amounts paid
based on such an estimate shall be subject to adjustment as herein provided when
actual Taxes are available for each Tax Period. If the total of such monthly
remittances is greater than Tenant’s Share of Taxes actually due for such Tax
Period, then, Tenant may credit the difference against the next installment of
additional rent on account of Taxes due hereunder, except that if such
difference is determined after the end of the Term, Landlord shall refund such
difference to Tenant within thirty (30) days after such determination to the
extent that such difference exceeds any amounts then due from Tenant to
Landlord. If the total of such remittances is less than Tenant’s Share of Taxes
actually due for such Tax Period, Tenant shall pay the difference to Landlord,
as additional rent hereunder, within thirty (30) days of Tenant’s receipt of an
invoice therefor. Landlord’s estimate for the next Tax Period shall be based
upon actual Taxes for the prior Tax Period plus a reasonable adjustment based
upon estimated increases in Taxes. Landlord shall provide Tenant with a copy of
each Tax bill received by Landlord within ten (10) days after Landlord’s receipt
of such Tax bill; provided however, that in no event shall Landlord’s failure to
timely deliver any Tax bill de deemed to be a default by Landlord in its
obligations hereunder or be considered to be a waiver of Landlord’s right to
receive payment from Tenant of Tenant’s Share of the Taxes imposed pursuant to
such Tax bill. The provisions of this Section 5.3(c) shall survive the
expiration or earlier termination of this Lease.

(d) Effect of Abatements. Appropriate credit against Taxes shall be given for
any refund obtained by reason of a reduction in any Taxes by the assessors or
the administrative, judicial or other governmental agency responsible therefor
after deduction of Landlord’s expenditures for reasonable out of pocket and
documented legal fees and for other reasonable expenses incurred in obtaining
the Tax refund

(e) Abatement Process. If Tenant is then leasing space in the Building
containing at least fifty (50%) percent of the rentable area of the Building so
request in writing by written notice to Landlord at least ten (10) business days
prior to the last day for applying for an abatement of Taxes payable by Landlord
with respect to any fiscal year, then either: (i) Landlord shall (unless
Landlord has previously applied for abatement with respect such fiscal year)
apply for, and diligently prosecute, an abatement of Taxes for such fiscal year,
or

 

PAGE 21



--------------------------------------------------------------------------------

(ii) Landlord shall permit Tenant, at its sole expense, to apply for an
abatement of Taxes for such fiscal year. If Landlord elects to allow Tenant to
apply for an abatement of Taxes for a fiscal year, then:

(i) Landlord agrees to cooperate with the Tenant, in such manner as Tenant may
reasonably request, but at no expense to Landlord, including Landlord’s
agreement to sign all necessary instruments in connection with such application
or appeal, provided Landlord deems the same appropriate in its reasonable
discretion.

(ii) Upon the request of Tenant, and if required to preserve the right to
challenge such Taxes, Landlord will pay all Taxes under protest or in such other
manner as will preserve the right to challenge such Taxes.

(iii) It shall be a condition to the right of Tenant to apply for an abatement
with respect to any fiscal year, that Tenant has paid its respective shares of
all Taxes due for such fiscal year.

(f) Landlord will reimburse Tenant for its respective share of any refund of
Taxes received as a result of any tax contest minus their respective share of
expenses incurred by Landlord in order to obtain the refund.

(g) Part Years. If the Term Commencement Date or the Expiration Date occurs in
the middle of a Tax Period, Tenant shall be liable for only that portion of the
Taxes, as the case may be, with respect to such Tax Period within the Term.

5.4 Late Payments.

(a) Any payment of Rent due hereunder not paid within five (5) business days
after the same is due shall bear interest for each month or fraction thereof
from the due date until paid in full at the rate of ten (10%) percent per annum,
or at any applicable lesser maximum legally permissible rate for debts of this
nature (the “Lease Interest Rate”).

(b) Additionally, if Tenant fails to make any payment within five (5) business
days after the due date therefor, Landlord may charge Tenant a fee (“Late Fee”),
which shall constitute liquidated damages, equal to One Thousand and NO/100
Dollars ($1,000.00) for each such late payment. Notwithstanding the foregoing,
Landlord agrees that no Late Fee shall be due with respect to any payment due
from Tenant during any calendar year, unless an Initial Late Fee Event has
previously occurred during such twelve (12) month period. An “Initial Late Fee
Event” shall mean any failure by Tenant to make a payment when due, which
failure is not cured on or before the date five (5) business days after Landlord
gives Tenant written notice that such payment is past due. Landlord agrees to
waive the Late Fee with respect to the Initial Late Fee Event which occurs in
any calendar year.

(c) For each Tenant payment check to Landlord that is returned by a bank for any
reason, Tenant shall pay a returned check charge equal to the amount as shall be
customarily charged by Landlord’s bank at the time.

 

PAGE 22



--------------------------------------------------------------------------------

(d) Money paid by Tenant to Landlord shall be applied to Tenant’s account in the
following order: first, to any unpaid additional rent, including without
limitation late charges, returned check charges, legal fees and/or court costs
chargeable to Tenant hereunder; and then to unpaid Base Rent.

(e) The parties agree that the late charge referenced in Section 5.4(b)
represents a fair and reasonable estimate of the costs that Landlord will incur
by reason of any late payment by Tenant, and the payment of late charges and
interest are distinct and separate in that the payment of interest is to
compensate Landlord for the use of Landlord’s money by Tenant, while the payment
of late charges is to compensate Landlord for Landlord’s processing,
administrative and other costs incurred by Landlord as a result of Tenant’s
delinquent payments. Acceptance of a late charge or interest shall not
constitute a waiver of Tenant’s default with respect to the overdue amount or
prevent Landlord from exercising any of the other rights and remedies available
to Landlord under this Lease or at law or in equity now or hereafter in effect.

5.5 No Offset; Independent Covenants; Waiver. Rent shall be paid without notice
or demand, and without setoff, counterclaim, defense, abatement, suspension,
deferment, reduction or deduction, except as expressly provided herein. TENANT
WAIVES ALL RIGHTS (I) TO ANY ABATEMENT, SUSPENSION, DEFERMENT, REDUCTION OR
DEDUCTION OF OR FROM RENT (EXCEPT AS EXPRESSLY SET FORTH IN SECTION 10.5 OF THE
LEASE), AND (II) TO QUIT, TERMINATE OR SURRENDER THIS LEASE OR THE PREMISES OR
ANY PART THEREOF, EXCEPT AS EXPRESSLY PROVIDED HEREIN. TENANT HEREBY
ACKNOWLEDGES AND AGREES THAT THE OBLIGATIONS OF TENANT HEREUNDER SHALL BE
SEPARATE AND INDEPENDENT COVENANTS AND AGREEMENTS, THAT RENT SHALL CONTINUE TO
BE PAYABLE IN ALL EVENTS AND THAT THE OBLIGATIONS OF TENANT HEREUNDER SHALL
CONTINUE UNAFFECTED, UNLESS THE REQUIREMENT TO PAY OR PERFORM THE SAME SHALL
HAVE BEEN TERMINATED PURSUANT TO AN EXPRESS PROVISION OF THIS LEASE. LANDLORD
AND TENANT EACH ACKNOWLEDGES AND AGREES THAT THE INDEPENDENT NATURE OF THE
OBLIGATIONS OF TENANT HEREUNDER REPRESENTS FAIR, REASONABLE, AND ACCEPTED
COMMERCIAL PRACTICE WITH RESPECT TO THE TYPE OF PROPERTY SUBJECT TO THIS LEASE,
AND THAT THIS AGREEMENT IS THE PRODUCT OF FREE AND INFORMED NEGOTIATION DURING
WHICH BOTH LANDLORD AND TENANT WERE REPRESENTED BY COUNSEL SKILLED IN
NEGOTIATING AND DRAFTING COMMERCIAL LEASES IN MASSACHUSETTS, AND THAT THE
ACKNOWLEDGEMENTS AND AGREEMENTS CONTAINED HEREIN ARE MADE WITH FULL KNOWLEDGE OF
THE HOLDING IN WESSON V. LEONE ENTERPRISES, INC., 437 MASS. 708 (2002). SUCH
ACKNOWLEDGEMENTS, AGREEMENTS AND WAIVERS BY TENANT ARE A MATERIAL INDUCEMENT TO
LANDLORD ENTERING INTO THIS LEASE.

5.6 Survival. Any obligations under this Section 5 which shall not have been
paid at the expiration or earlier termination of the Term shall survive such
expiration or earlier termination and shall be paid when and as the amount of
same shall be determined and be due.

 

PAGE 23



--------------------------------------------------------------------------------

6. INTENTIONALLY OMITTED.

 

7. LETTER OF CREDIT/CASH SECURITY DEPOSIT

7.1 Amount. Within fifteen (15) business days following the Execution Date of
this Lease, Tenant shall deliver either (i) cash in the amount (the “Security
Amount”) specified in the Lease Summary Sheet (the “Cash Security Deposit”),
which shall be held by Landlord in accordance with Section 7.5 below, or (ii) an
irrevocable letter of credit to Landlord which shall be (a) in the amount (the
“Security Amount”) specified in the Lease Summary Sheet, (b) substantially in
the form attached hereto as Exhibit 5; (c) issued by a bank with a rating of A
or better and otherwise reasonably acceptable to Landlord upon which presentment
may be made in Boston, Massachusetts; and (d) for a term of one (1) year,
subject to extension in accordance with the terms hereof (the “Letter of
Credit”). Tenant’s failure timely to deliver either the Cash Security Deposit or
the Letter of Credit in accordance with the provisions of the preceding sentence
shall be deemed to be an Event of Default by Tenant as set forth in
Section 20.1(n) of this Lease. The Letter of Credit shall be held by Landlord,
without liability for interest, as security for the faithful performance by
Tenant of all of the terms, covenants and conditions of this Lease by the Tenant
to be kept and performed during the Term. In no event shall the Letter of Credit
be deemed to be a prepayment of Rent nor shall it be considered a measure of
liquidated damages. Unless the Letter of Credit is automatically renewing, at
least thirty (30) days prior to the maturity date of the Letter of Credit (or
any replacement Letter of Credit), Tenant shall deliver to Landlord a
replacement Letter of Credit which shall have a maturity date no earlier than
the next anniversary of the Commencement Date or one (1) year from its date of
delivery to Landlord, whichever is later.

7.2 Application of Proceeds of Letter of Credit. Upon an Event of Default, or if
any proceeding shall be instituted by or against Tenant pursuant to any of the
provisions of any Act of Congress or State law relating to bankruptcy,
reorganizations, arrangements, compositions or other relief from creditors (and,
in the case of any proceeding instituted against it, if Tenant shall fail to
have such proceedings dismissed within thirty (30) days) or if Tenant is
adjudged bankrupt or insolvent as a result of any such proceeding, Landlord at
its sole option may draw down all or a part of the Letter of Credit. The balance
of any Letter of Credit cash proceeds (after applying the amount drawn to cure
Tenant’s default and/or to Landlord’s damages arising therefrom) shall be held
in accordance with Section 7.5 below. Should the entire Letter of Credit, or any
portion thereof, be drawn down by Landlord, Tenant shall, upon the written
demand of Landlord, deliver a replacement Letter of Credit in the amount drawn,
and Tenant’s failure to do so within ten (10) days after receipt of such written
demand shall constitute an additional Event of Default hereunder. Upon delivery
of such replacement Letter of Credit, Landlord shall return to Tenant the
balance of any Letter of Credit cash proceeds that are being held in accordance
with Section 7.5 below. The application of all or any part of the cash proceeds
of the Letter of Credit to any obligation or default of Tenant under this Lease
shall not deprive Landlord of any other rights or remedies Landlord may have nor
shall such application by Landlord constitute a waiver by Landlord.

7.3 Transfer of Letter of Credit. In the event that Landlord transfers its
interest in the Premises, Tenant shall upon notice from Landlord, deliver to
Landlord an amendment to the Letter of Credit or a replacement Letter of Credit
naming Landlord’s successor as the beneficiary thereof. If Tenant fails to
deliver such amendment or replacement within ten (10) days after

 

PAGE 24



--------------------------------------------------------------------------------

written notice from Landlord, Landlord shall have the right to draw down the
entire amount of the Letter of Credit and hold the proceeds thereof in
accordance with Section 7.5 below. Landlord shall pay the fee charged by the
issuer of the Letter of Credit in connection with any such transfer, provided,
however, in connection with the first such transfer, Tenant shall pay to
Landlord, as additional rent, an amount equal to such fee charged by the issuer,
which payment shall be made within thirty (30) days after demand therefor.

7.4 Credit of Issuer of Letter of Credit. In event of a material adverse change
in the financial position of any bank or institution which has issued the Letter
of Credit or any replacement Letter of Credit hereunder, Landlord reserves the
right to require that Tenant change the issuing bank or institution to another
bank or institution reasonably approved by Landlord. Tenant shall, within ten
(10) days after receipt of written notice from Landlord, which notice shall
include the basis for Landlord’s reasonable belief that there has been a
material adverse change in the financial position of the issuer of the Letter of
Credit, replace the then-outstanding letter of credit with a like Letter of
Credit from another bank or institution approved by Landlord.

7.5 Cash Proceeds of Letter of Credit. Landlord shall hold the Cash Security
Deposit and/or the balance of proceeds remaining after a draw on the Letter of
Credit (each hereinafter referred to as the “Security Deposit”) as security for
Tenant’s performance of all its Lease obligations. After an Event of Default,
Landlord may apply the Security Deposit, or any part thereof, to Landlord’s
damages without prejudice to any other Landlord remedy. Landlord has no
obligation to pay interest on the Security Deposit and may co-mingle the
Security Deposit with Landlord’s funds. If Landlord conveys its interest under
this Lease, the Security Deposit, or any part not applied previously, shall be
turned over to the grantee in which case Tenant shall look solely to the grantee
for the proper application and return of the Security Deposit.

7.6 Return of Security Deposit or Letter of Credit. Should Tenant comply with
all of such terms, covenants and conditions and promptly pay all sums payable by
Tenant to Landlord hereunder, the Security Deposit and/or Letter of Credit or
the remaining proceeds therefrom, as applicable, shall be returned to Tenant
within forty-five (45) days after the end of the Term, less any portion thereof
which may have been utilized by Landlord to cure any default or applied to any
actual damage suffered by Landlord.

 

8. SECURITY INTEREST IN TENANT’S PROPERTY.

INTENTIONALLY OMITTED.

 

9. UTILITIES, LANDLORD’S SERVICES

9.1 Electricity, Water/Sewer, and Gas. Landlord shall contract with the utility
companies providing electricity, water/sewer service, and gas service to the
Building to obtain such service for the Premises. Landlord represents to Tenant
that the electrical capacity available to the Premises and to any Tenant
equipment located in or about the Building will be 369.8 kilowatts. Commencing
on the Term Commencement Date, Tenant shall pay, as Additional Rent, all charges
for: (i) electricity consumed in such Portion of the Premises and any Tenant
equipment located in or about the Building, and (ii) gas furnished to such
Portion of the Premises and Tenant equipment located in or about the Building as
measured by applicable sub-metering equipment, in accordance with Section 9.2.
Landlord shall, as an Operating Cost, maintain and keep in good order, condition
and repair such metering equipment.

 

PAGE 25



--------------------------------------------------------------------------------

9.2 Billing Procedures. Tenant shall reimburse Landlord for the entire cost of
such electric current and gas consumed in the Premises and for Tenant’s
equipment, as aforesaid, as follows:

 

  (a) Commencing as of the Commencement Date and continuing until the procedures
set forth in Section 9.2(b) are effected, Tenant shall pay to Landlord at the
same time and in the same manner that it pays its monthly payments of Base Rent
hereunder, estimated payments (i.e., based upon Landlord’s reasonable estimates)
on account of Tenant’s obligation to reimburse Landlord for electricity and gas
services consumed in the Premises and for Tenant’s equipment, as aforesaid.

 

  (b) Periodically after the Commencement Date (but at last once every 12
months), Landlord shall determine the actual cost of electricity and gas
services consumed by Tenant in the Premises and for Tenant’s equipment, as
aforesaid (i.e. by reading the applicable sub-meter and by applying the
applicable rate which shall not exceed the retail rate which would have been
payable by Tenant had Tenant obtained such services directly from the utility
company providing electric current and gas to Landlord. If the total of Tenant’s
estimated monthly payments on account of such period is less than the actual
cost of electricity and/or gas services consumed in the Premises during such
period, Tenant shall pay the difference to Landlord when billed therefor. If the
total of Tenant’s estimated monthly payments on account of such period is
greater than the actual cost of electricity and/or gas services consumed in the
Premises during such period, Tenant may credit the difference against its next
installment of rental or other charges due hereunder.

 

  (c) After each adjustment, as set forth in Section 9.2(b) above, the amount of
estimated monthly payments on account of Tenant’s obligation to reimburse
Landlord for electricity and/or gas services in the Premises (as applicable)
shall be adjusted based upon the actual cost of electricity and/or gas services
consumed during the immediately preceding period.

9.3 Other Utilities. Subject to Landlord’s reasonable rules and regulations
governing the same, Tenant shall obtain and pay, as and when due, for all other
utilities and services consumed in and/or furnished to the Premises, together
with all taxes, penalties, surcharges and maintenance charges pertaining
thereto.

9.4 Interruption or Curtailment of Utilities. When necessary by reason of
accident or emergency, or for repairs, alterations, replacements or improvements
which in the reasonable judgment of Landlord are desirable or necessary to be
made, Landlord reserves the right, upon as much prior notice to Tenant as is
practicable under the circumstances and no less than twenty-four (24) hours’
notice except in the event of an emergency, to interrupt, curtail, or stop
(i) the furnishing of hot and/or cold water, and (ii) the operation of the
plumbing and electric systems. Landlord shall exercise reasonable diligence to
eliminate the cause of any such

 

PAGE 26



--------------------------------------------------------------------------------

interruption, curtailment, stoppage or suspension, but, except as set forth in
Section 10.5 below, there shall be no diminution or abatement of Rent or other
compensation due from Landlord to Tenant hereunder, nor shall this Lease be
affected or any of Tenant’s obligations hereunder reduced, and Landlord shall
have no responsibility or liability for any such interruption, curtailment,
stoppage, or suspension of services or systems.

9.5 Utility Connections. Landlord shall make electricity, water and natural gas
connections available to the Premises prior to the Commencement Date and
thereafter throughout the Term.

9.6 Trash. Landlord shall use a common trash receptacle, designated by Landlord,
located in the loading dock area for the disposal of its Trash, as hereinafter
defined. Throughout the Term, Tenant shall, at its sole cost and expense:
(i) keep any garbage, trash, rubbish and refuse (collectively, “Trash”) in
vermin-proof containers within the interior of the Premises until removed; and
(ii) deposit such Trash on a daily basis, in such common trash receptacle.
Landlord shall furnish (or authorize others to furnish) a service for the
removal of Trash from receptacles designated by Landlord, the costs of which
shall be allocated among the tenants using such receptacle. In no event shall
Tenant place any Hazardous Materials in such designated receptacles.

9.7 Landlord’s Services. Subject to reimbursement pursuant to Section 5.2 above,
Landlord shall provide the services described in Exhibit 6 attached hereto and
made a part hereof.

 

10. MAINTENANCE AND REPAIRS

10.1 Maintenance and Repairs by Tenant. Tenant shall keep neat and clean and
free of insects, rodents, vermin and other pests and in good repair, order and
condition the Premises, including without limitation the entire interior of the
Premises, all electronic, phone and data cabling and related equipment that is
installed by or for the exclusive benefit of the Tenant (whether located in the
Premises or other portions of the Building), all fixtures, equipment and
lighting therein, electrical equipment wiring, doors, non-structural walls,
windows and floor coverings, reasonable wear and tear and damage by Casualty and
Taking, and damage caused by Landlord, or Landlord’s agents, employees, or
contractors excepted. Expressly subject to the Warranty Regarding Landlord’s
Work, as set forth in Section 3.2(c), Tenant shall be solely responsible, at
Tenant’s sole cost and expense, for the proper maintenance of all building
systems, life-safety, sanitary, heating and air conditioning, plumbing (other
than water and sewer service), security or other systems and of all equipment
and appliances located within and/or exclusively serving the Premises.
Commencing as of Term Commencement Date and continuing thereafter throughout the
Term of the Lease, Tenant agrees to provide regular maintenance by contract with
a reputable qualified service contractor for the heating and air conditioning
equipment servicing the Premises (“Premises HVAC Equipment”). Such maintenance
contract and contractor shall be subject to Landlord’s reasonable approval
(Landlord hereby agreeing that, as of the Execution Date, Landlord has approved
Environmental Services Incorporated to perform maintenance services for Tenant
with respect to the Premises HVAC Equipment). Tenant, at Landlord’s request,
shall at reasonable intervals provide Landlord with copies of such contracts and
maintenance and repair records and/or reports.

 

PAGE 27



--------------------------------------------------------------------------------

10.2 Maintenance and Repairs by Landlord. Except as otherwise provided in
Section 15, and subject to Tenant’s obligations in Section 10.1 above, Landlord
shall maintain, repair and replace, and keep in reasonable condition the
Building foundation, the roof, Building structure, structural floor slabs and
columns, and the common HVAC systems and equipment and other common Building
systems, in good repair, order and condition. In addition, Landlord shall
operate and maintain the Common Areas in reasonable condition, and shall cause
all paved portions of the Common Areas to be reasonably free from ice and snow.
When Landlord performs maintenance, repair and replacement work, Landlord shall
use reasonable efforts to minimize any interference with Tenant’s use and
occupancy of the Premises, but this shall not require that such work be
performed after Business Hours, other than work that, by its nature, will
disrupt normal business activities, which disruptive work will be performed
after Business Hours (except in an emergency). Except in the event of emergency,
Landlord will not enter the Premises under this Section 10.2 without giving
Tenant reasonable advance notice. Landlord shall cause the Common Areas to
comply with all the applicable federal, state and municipal laws, ordinances and
regulations including, without limitation, Title III of the Americans with
Disabilities Act of 1990 and the regulations and standards promulgated
thereunder throughout the Term and any extension thereof.

10.3 Accidents to Sanitary and Other Systems. Tenant shall give to Landlord
prompt notice of any fire or accident in the Premises or in the Building and of
any damage to, or defective condition in, any part or appurtenance of the
Building including, without limitation, sanitary, electrical, ventilation,
heating and air conditioning or other systems located in, or passing through,
the Premises. Except as otherwise provided in Section 15, and subject to
Tenant’s obligations in Section 10.1 above, such damage or defective condition
shall be remedied by Landlord with reasonable diligence, but, subject to
Section 14.5 below, if such damage or defective condition was caused by any of
the Tenant Parties, the cost to remedy the same shall be paid by Tenant.

10.4 Floor Load—Heavy Equipment. Tenant shall not place a load upon any floor of
the Premises exceeding the floor load which such floor was designed to carry and
which is allowed by Legal Requirements. Landlord reserves the right to prescribe
the weight and position of all safes, heavy machinery, heavy equipment, freight,
bulky matter or fixtures (collectively, “Heavy Equipment”), which shall be
placed so as to distribute the weight. Heavy Equipment shall be placed and
maintained by Tenant at Tenant’s expense in settings sufficient in Landlord’s
reasonable judgment to absorb and prevent vibration, noise and annoyance. Tenant
shall not move any Heavy Equipment into or out of the Building without giving
Landlord prior written notice thereof and observing all of Landlord’s Rules and
Regulations with respect to the same. If such Heavy Equipment requires special
handling, Tenant agrees to employ only persons holding a Master Rigger’s License
to do said work, and that all work in connection therewith shall comply with
Legal Requirements. Any such moving shall be at the sole risk and hazard of
Tenant and Tenant will defend, indemnify and save Landlord and Landlord’s agents
(including without limitation its property manager), contractors and employees
(collectively with Landlord, the “Landlord Parties”) harmless from and against
any and all claims, damages, losses, penalties, costs, expenses and fees
(including without limitation reasonable legal fees) (collectively, “Claims”)
resulting directly or indirectly from such moving. Proper placement of all Heavy
Equipment in the Premises shall be Tenant’s responsibility.

 

PAGE 28



--------------------------------------------------------------------------------

10.5. Service Interruptions.

(a) Abatement of Rent. In the event that: (i) there shall be an interruption,
curtailment or suspension of any service or failure to perform any obligation
required to be provided or performed by Landlord pursuant to Sections 9 and/or
10 (and no reasonably equivalent alternative service or supply is provided by
Landlord) that shall materially interfere with Tenant’s use and enjoyment of the
Premises, or any portion thereof (any such event, a “Service Interruption”), and
(ii) such Service Interruption shall continue for five (5) consecutive business
days following receipt by Landlord of written notice (the “Service Interruption
Notice”) from Tenant describing such Service Interruption (“Abatement Service
Interruption Cure Period”), and (iii) such Service Interruption shall not have
been caused by an act or omission of Tenant or Tenant’s agents, employees,
contractors or invitees (an event that satisfies the foregoing conditions
(i)-(iii) being referred to hereinafter as a “Material Service Interruption”)
then, Tenant, subject to the next following sentence, shall be entitled to an
equitable abatement of Base Rent, Operating Costs and Taxes based on the nature
and duration of the Material Service Interruption and the area of the Premises
affected, for any and all days following the Material Service Interruption Cure
Period that both (x) the Material Service Interruption is continuing and
(y) Tenant does not use such affected areas of the Premises for a bona fide
business purpose. The Abatement Service Interruption Cure Period shall be
extended by reason of any delays in Landlord’s ability to cure the Service
Interruption in question caused by Landlord’s Force Majeure, provided however,
that in no event shall the Abatement Service Interruption Cure Period with
respect to any Service Interruption be longer than twelve (12) consecutive
business days after Landlord receives the applicable Service Interruption
Notice.

(b) Tenant’s Termination Right. In the event that: (i) a Service Interruption
occurs, and (ii) such Service Interruption continues for a period of ninety
(90) consecutive days after Landlord receives a Service Interruption Notice with
respect to such Service Interruption (“Termination Service Interruption Cure
Period”), and (iii) such Service Interruption shall not have been caused by an
act or omission of Tenant or Tenant’s agents, employees, contractors or
invitees, and (iv) for so long as Tenant ceases to use the affected portion of
the Premises during such Service Interruption, then Tenant shall have the right
to terminate this Lease by giving a written termination notice to Landlord after
the expiration of the Termination Service Interruption Cure Period. If such
Service Interruption is cured within ten (10) days (“Post-Termination Notice
Cure Period”) after Landlord receives such termination notice, then Tenant shall
have no right to terminate this Lease based upon such Service Interruption and
Tenant’s termination notice shall be of no force or effect. The Termination
Service Interruption Cure Period and the Post-Termination Notice Cure Period
shall each be extended by reason of any delays in Landlord’s ability to cure the
Service Interruption in question caused by Landlord’s Force Majeure, provided
however, that in no event shall the aggregate extension of the Termination
Service Interruption Cure Period and the Post-Termination Notice Cure Period by
reason of Landlord’s Force Majeure exceed sixty (60) days.

(c) The provisions of this Section 10.5 shall not apply in the event of a
Service Interruption caused by Casualty or Taking (see Section 15 hereof).

(d) The provisions of this Section 10.5 set forth Tenant’s sole rights and
remedies, both in law and in equity, in the event of any Service Interruption

 

PAGE 29



--------------------------------------------------------------------------------

11. ALTERATIONS AND IMPROVEMENTS BY TENANT

11.1 Landlord’s Consent Required. Tenant shall not make any alterations,
decorations, installations, removals, additions or improvements (collectively,
“Alterations”) in or to the Premises without Landlord’s prior written approval
of the contractor(s), written plans and specifications (“Tenant’s Plans”) and a
time schedule therefor. Such approval shall not be unreasonably withheld,
conditioned or delayed, except that Landlord may withhold its consent on the
basis of Landlord’s bona fide business judgment with respect to: (i) aesthetic
matters relating to Alterations which are visible from the exterior of the
Building, and (ii) Alterations affecting the exterior of the Building. Landlord
reserves the right to require that Tenant use Landlord’s preferred vendor(s) for
any Alterations that involve roof penetrations, alarm tie-ins, sprinklers, fire
alarm and other life safety equipment. Tenant shall not make any amendments or
additions to plans and specifications approved by Landlord without Landlord’s
prior written consent. Tenant shall be responsible for all elements of the
design of Tenant’s plans (including, without limitation, compliance with Legal
Requirements, functionality of design, the structural integrity of the design,
the configuration of the Premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of Tenant’s plans shall in no
event relieve Tenant of the responsibility for such design. In seeking
Landlord’s approval, Tenant shall provide Landlord, at least ten (10) business
days in advance of any proposed construction, with plans, specifications, bid
proposals, certified stamped engineering drawings and calculations by Tenant’s
engineer of record or architect of record, (including connections to the
Building’s structural system, modifications to the Building’s envelope,
non-structural penetrations in slabs or walls, and modifications or tie-ins to
life safety systems), work contracts, requests for laydown areas and such other
information concerning the nature and cost of the alterations as Landlord may
reasonably request. Landlord shall, within five (5) business days after Landlord
receives a written request (“Tenant’s Plan Approval Request”) from Tenant
requesting Landlord’s approval of Tenant’s Plans, whether Landlord approves or
objects to Tenant’s Plans and shall specify in reasonable detail the manner, if
any, in which Tenant’s Plans are unacceptable. Tenant’s Plan Approval Request
shall include Tenant’s Plans. If Landlord fails to respond to Tenant’s Plan
Approval Request in writing, as required above, within such five (5) business
day period, then Landlord shall be deemed to have approved Tenant’s Plan
Approval Request, but only if Tenant’s Plan Approval Request includes a
statement, in 14 POINT BOLD TYPE, REFERRING TO THIS SECTION 11.1 AND ADVISING
LANDLORD THAT, IF LANDLORD FAILS RESPOND TO TENANT’S PLAN APPROVAL REQUEST
WITHIN FIVE (5) BUSINESS DAYS AFTER LANDLORD’S RECEIPT OF TENANT’S PLAN APPROVAL
REQUEST, THEN TENANT’S PLAN APPROVAL REQUEST SHALL BE DEEMED TO BE APPROVED.
Landlord shall have no liability or responsibility for any claim, injury or
damage alleged to have been caused by the particular materials (whether building
standard or non-building standard), appliances or equipment selected by Tenant
in connection with any work performed by or on behalf of Tenant. Except as
otherwise expressly set forth herein, all Alterations shall be done at Tenant’s
sole cost and expense and at such times and in such manner as Landlord may from
time to time reasonably designate. Tenant shall, on or before the expiration or
prior termination of the Term of the Lease and at Tenant’s sole cost and
expense: (i) remove all of its equipment in the so-called GMP Suite space
located in a portion of

 

PAGE 30



--------------------------------------------------------------------------------

the Phase I Premises (as shown on Exhibit 1A), (ii) remove all equipment located
in the dedicated mechanical rooms within the Premises and repair any damage to
the Premises caused by the installation, repair or removal of such equipment,
and (iii) any exterior modifications to the Building made at the request of
Tenant and approved by Landlord, which approval Landlord shall have the right to
withhold in its sole discretion) and restore the exterior of the Building to the
condition which it would have been but for such modifications (Tenant expressly
agreeing, however, that Landlord shall have the right, at Landlord’s sole
election, to perform such restoration of exterior modifications at Tenant’s sole
cost and expense. Notwithstanding anything to the contrary in this Lease
(including, without limitation, the immediately preceding sentence and
Section 21 of the Lease), Tenant shall not be required to remove any of the
following (collectively “Alterations which Will Remain”): (i) Landlord’s Work,
or (ii) Alterations including performed in preparing the Phase II Premises for
Tenant’s occupancy to the extent that they are similar to Landlord’s Work. In
addition, Tenant expressly acknowledges and agrees that Tenant shall have no
right to remove any chemical fume hoods, lab casework, compressors, vacuum
systems, and purified water systems from the Premises and that such equipment
shall remain in the Premises after the expiration or prior termination of the
term of the Lease. If Tenant shall make any Alterations other than Alterations
which Will Remain, then Landlord may elect by written notice to Tenant given at
the time of such approval to require Tenant, at or before the expiration or
sooner termination of the Term of this Lease, to restore the Premises to
substantially the same condition as existed immediately prior to the
Alterations. Tenant shall provide Landlord with reproducible record drawings (in
CAD format) of all Alterations within sixty (60) days after completion thereof.

Notwithstanding the terms of this Section, Tenant shall have the right, without
obtaining the prior consent of Landlord but upon notice to Landlord given ten
(10) days prior to the commencement of any work (which notice shall specify the
nature of the work in reasonable detail), to make alterations, additions or
improvements to the Premises where:

(i) the same are within the interior of the Premises within the Building, and do
not affect the exterior of the Premises and the Building (including no signs on
windows); and

(ii) the same do not affect the roof, any structural element of the Building,
the mechanical, electrical, plumbing, heating, ventilating, air-conditioning and
fire protection systems of the Building.

11.2 After-Hours. Landlord and Tenant recognize that to the extent Tenant elects
to perform some or all of the Alterations during times other than normal
construction hours (i.e., Monday-Friday, 7:00 a.m. to 3:00 p.m., excluding
holidays), Landlord may need to make arrangements to have supervisory personnel
on site. Accordingly, Landlord and Tenant agree as follows: Tenant shall give
Landlord at least two (2) business days’ prior written notice of any time
outside of normal construction hours when Tenant intends to perform any
Alterations (the “After-Hours Work”). Tenant shall reimburse Landlord, within
ten (10) days after written demand therefor, for the cost of Landlord’s
supervisory personnel overseeing the After-Hours Work. In addition, if
construction during normal construction hours unreasonably disturbs other
tenants of the Building, in Landlord’s reasonable discretion, Landlord may
require Tenant to stop the performance of Alterations during normal construction
hours and to perform the same after hours, subject to the foregoing requirement
to pay for the cost of Landlord’s supervisory personnel.

 

PAGE 31



--------------------------------------------------------------------------------

11.3 Harmonious Relations. Tenant agrees that it will not, either directly or
indirectly, use any contractors if their use will create any difficulty, whether
in the nature of a labor dispute or otherwise, with other contractors and/or
labor engaged by Tenant or Landlord or others in the construction, maintenance
and/or operation of the Building, the Property or any part thereof. In the event
of any such difficulty, upon Landlord’s written request, Tenant shall cause all
contractors, mechanics or laborers causing such difficulty to leave the Property
immediately.

11.4 Liens. No Alterations shall be undertaken by Tenant until (i) Tenant has
made provision for written waiver of liens from all contractors providing
services in excess of $25,000 for such Alteration, and (ii) with respect to any
Alterations made by Tenant, the cost of which exceed $250,000, Tenant has
procured appropriate surety payment and performance bonds (“Bonds”) which shall
name Landlord as an additional obligee and has filed lien bond(s) (in
jurisdictions where available) on behalf of such contractors. Any mechanic’s
lien filed against the Premises or the Building for work claimed to have been
done for, or materials claimed to have been furnished to, Tenant shall be
discharged by Tenant within ten (10) business days thereafter, at Tenant’s
expense by filing the bond required by law or otherwise.

11.5 General Requirements. Unless Landlord and Tenant otherwise agree in
writing, Tenant shall (a) procure or cause others to procure on its behalf all
necessary permits before undertaking any Alterations in the Premises (and
provide copies thereof to Landlord); (b) perform all of such Alterations in a
good and workmanlike manner, employing materials of good quality and in
compliance with Landlord’s construction rules and regulations, all insurance
requirements of this Lease, Legal Requirements, and the Building Standards set
forth in Exhibit 3-5 of this Lease; and (c) defend, indemnify and hold the
Landlord Parties harmless from and against any and all Claims occasioned by or
growing out of such Alterations, except to the extent the same results from the
negligence or willful misconduct of Landlord or Landlord’s managing agent.

 

12. SIGNAGE

12.1 Restrictions. Tenant shall have the right, at Tenant’s expense, to install
Building standard signage identifying Tenant’s business at the entrance to the
Premises. In addition, Tenant’s name shall be listed in the Building directory,
if any. The cost of the initial installation of all such signage shall be at
Landlord’s cost, and any changes shall be at Tenant’s cost. Subject to the
foregoing, and subject to Section 12.2 below, Tenant shall not place or suffer
to be placed or maintained on the exterior of the Premises, or any part of the
interior visible from the exterior thereof, any sign, banner, advertising matter
or any other thing of any kind (including, without limitation, any hand-lettered
advertising), and shall not place or maintain any decoration, letter or
advertising matter on the glass of any window or door of the Premises without
first obtaining Landlord’s written approval. No signs may be put on or in any
window or elsewhere if visible from the exterior of the Building.

12.2 Monument Signage. So long as (w) there is no Event of Default of Tenant,
(x) Tenant has not assigned the Lease to an entity other than an Affiliated
Entity or a Successor, (y)

 

PAGE 32



--------------------------------------------------------------------------------

Tenant is leasing at least 15,000 rentable square feet in the Building, and
(z) the Lease is in full force and effect (the “Monument Signage Conditions”),
then, subject to the provisions of this Section 12.2, Landlord shall, at
Tenant’s cost and expense (subject to Tenant’s right to apply Landlord’s Initial
Contribution towards such cost and expense), to install a Tenant identification
sign (“Tenant’s Monument Sign”) on the monument to be constructed by Landlord on
the Property. Such monument shall be in the location shown on Exhibit 2A, and
shall be a common monument (i.e. other tenant(s) in the Building may have
identification signage installed on such monument). Tenant’s Monument Sign shall
be subject to Landlord’s prior written approval of a plan and specifications for
Tenant’s Monument Sign. Landlord agrees that it will not unreasonably withhold,
delay or condition such approval, provided that Tenant’s Monument Sign confirms
to Landlord’s signage standards for such monument. The right to the Tenant’s
Monument Signage granted pursuant to this Section 12.2 is personal to Tenant,
and may not be exercised by any occupant, subtenant, or other assignee of
Tenant, other than an Affiliated Entity or Successor (the parties hereby
agreeing that Tenant shall be responsible for the cost of any change in Tenant’s
Monument Signage).

 

13. ASSIGNMENT, MORTGAGING AND SUBLETTING

13.1 Landlord’s Consent Required. Tenant shall not mortgage or encumber this
Lease in whole or in part whether at one time or at intervals, by operation of
law or otherwise. Except as expressly otherwise set forth herein, Tenant shall
not, without Landlord’s prior written consent, assign, sublet, license or
transfer this Lease or the Premises in whole or in part whether by changes in
the ownership or control of Tenant, or any direct or indirect owner of Tenant,
whether at one time or at intervals, by sale or transfer of stock, partnership
or beneficial interests, operation of law or otherwise, or permit the occupancy
of all or any portion of the Premises by any person or entity other than
Tenant’s employees (each of the foregoing, a “Transfer”). Any purported Transfer
made without Landlord’s consent, if required hereunder, shall be void and confer
no rights upon any third person, provided that if there is a Transfer, Landlord
may collect rent from the transferee without waiving the prohibition against
Transfers, accepting the transferee, or releasing Tenant from full performance
under this Lease. No Transfer shall relieve Tenant of its primary obligation as
party Tenant hereunder, nor shall it reduce or increase Landlord’s obligations
under this Lease.

13.2 Landlord’s Recapture Right. Subject to Section 13.6 below, Tenant shall,
prior to offering or advertising the Premises or any portion thereof for a
Transfer, give a written notice (the “Recapture Offer”) to Landlord which: (i)
states that Tenant desires to make a Transfer, (ii) identifies the affected
portion of the Premises (the “Recapture Premises”), (iii) identifies the period
of time (the “Recapture Period”) during which Tenant proposes to sublet the
Recapture Premises, or indicates that Tenant proposes to assign its interest in
this Lease, and (iv) offers to Landlord to terminate this Lease with respect to
the Recapture Premises (in the case of a proposed assignment of Tenant’s
interest in this Lease or a subletting for the remainder of the term of this
Lease) or to suspend the Term for the Recapture Period (i.e. the Term with
respect to the Recapture Premises shall be terminated during the Recapture
Period and Tenant’s rental obligations shall be proportionately reduced).
Landlord shall have the right, to accept such Recapture Offer, by giving written
notice (“Recapture Notice”) to Tenant not later than the date thirty (30) days
after Landlord receives such Recapture Offer. If Landlord timely gives a
Recapture Notice, then the Term of the Lease with respect to the Recapture
Premises shall

 

PAGE 33



--------------------------------------------------------------------------------

terminate as of the Recapture Termination Date as if the Recapture Termination
Date were the Expiration Date of the Term of the Lease, or the Term of the Lease
with respect to the Recapture Premises shall be suspended for the Recapture
Term, as the case may be. Notwithstanding anything herein to the contrary,
Tenant shall have the right, by written notice (“Rescission Notice”) to Landlord
on or before the date ten (10) days after Landlord gives a Recapture Notice to
Tenant accepting such Recapture Offer, to rescind such Recapture Offer, provided
however, that if Tenant so rescinds a Recapture Offer, then Tenant shall have no
right to give Landlord a subsequent Recapture Offer (i.e., and no right to enter
into any sublease or assignment other than pursuant to Section 13.7 below)
during the six (6) month period immediately following the date that Tenant such
Rescission Notice to Landlord.

13.3 Standard of Consent to Transfer. If Landlord does not timely give written
notice to Tenant accepting a Recapture Offer or declines to accept the same,
then Landlord agrees that, subject to the provisions of this Section 13,
Landlord shall not unreasonably withhold, condition or delay its consent to a
Transfer on the terms contained in the Recapture Notice to an entity which will
use the Premises for the Permitted Uses and, in Landlord’s reasonable opinion:
(a) has a business reputation compatible with the operation of a first-class
combination laboratory, research, development and office building; and (b) the
intended use of such entity does not violate any restrictive use provisions then
in effect with respect to space in the Building (Landlord hereby agreeing that
Landlord shall, within ten (10) days of Landlord’s receipt of a written request
therefore from Tenant, advise Tenant of any such restrictive use provisions then
in effect); and (c) with respect to any proposed assignment of the Lease only
(as distinguished from any other Transfer, including without limitation a
sublease), has a tangible net worth and other financial indicators sufficient to
meet the assignee’s obligations under the Lease, taking into account the fact
that Tenant remains fully liable for Tenant’s obligations under the Lease. If
Landlord consents to a Transfer pursuant to the provisions of this Section 13,
then the Landlord, Tenant and the subtenant or assignee in question, as the case
may be, shall enter into a Consent in the form attached as Exhibit 7-1 or
Exhibit 7-2, as applicable.

13.4 Listing Confers no Rights. The listing of any name other than that of
Tenant, whether on the doors of the Premises or on the Building directory, or
otherwise, shall not operate to vest in any such other person, firm or
corporation any right or interest in this Lease or in the Premises or be deemed
to effect or evidence any consent of Landlord, it being expressly understood
that any such listing is a privilege extended by Landlord revocable at will by
written notice to Tenant.

13.5 Profits In Connection with Transfers. Tenant shall, within ten (10) days of
receipt thereof, pay to Landlord fifty percent (50%) of any rent, sum or other
consideration to be paid or given in connection with any Transfer, either
initially or over time, after deducting reasonable actual out-of-pocket expenses
incurred by Tenant in connection with such Transfer, including, without
limitation, legal, brokerage, design, construction, and incentives paid for by
Tenant in connection with such Transfer, in excess of Rent hereunder as if such
amount were originally called for by the terms of this Lease as additional rent.

13.6 Prohibited Transfers. Notwithstanding any contrary provision of this Lease,
Tenant shall have no right to make a Transfer unless on both (i) the date on
which Tenant notifies Landlord of its intention to enter into a Transfer and
(ii) the date on which such Transfer

 

PAGE 34



--------------------------------------------------------------------------------

is to take effect, Tenant is not in default of any of its obligations under this
Lease beyond the applicable cure period. Notwithstanding anything to the
contrary contained herein, Tenant agrees that in no event shall Tenant make a
Transfer to (a) any government agency; (b) any tenant, subtenant or occupant of
other space in the Building; or (c) any entity with whom Landlord shall have
engaged in material negotiations for space in the Property in the three
(3) months immediately preceding such proposed Transfer, as evidenced by
Landlord’s written correspondence with such entity.

13.7 Exceptions to Requirement for Consent. Notwithstanding anything to the
contrary herein contained, Tenant shall have the right, without obtaining
Landlord’s consent and without giving Landlord a Recapture Notice, to make a
Transfer to (a) an Affiliated Entity (hereinafter defined) so long as such
entity remains in such relationship to Tenant, and (b) a Successor, provided
that prior to or simultaneously with any such Transfer, such Affiliated Entity
or Successor, as the case may be, and Tenant execute and deliver to Landlord a
mutually acceptable assignment and assumption agreement, whereby such Affiliated
Entity or Successor, as the case may be, shall agree to be independently bound
by and upon all the covenants, agreements, terms, provisions and conditions set
forth in the Lease on the part of Tenant to be performed, and whereby such
Affiliated Entity or Successor, as the case may be, shall expressly agree that
the provisions of this Section 13 shall, notwithstanding such Transfer, continue
to be binding upon it with respect to all future Transfers, and a Consent in the
form attached hereto as Exhibit 7-1. For the purposes hereof, an “Affiliated
Entity” shall be defined as any entity which is controlled by, is under common
control with, or which controls Tenant, so long as such entity remains in such
relationship with Tenant. For the purposes hereof, a “Successor” shall be
defined as any entity into or with which Tenant is merged or with which Tenant
is consolidated or which acquires all or substantially all of Tenant’s stock or
assets, provided that the surviving entity shall have a net worth equal to or
greater than the net worth of Tenant on the day prior to such transaction.

 

14. INSURANCE; INDEMNIFICATION; EXCULPATION

14.1 Tenant’s Insurance.

(a) Tenant shall procure, pay for and keep in force throughout the Term (and for
so long thereafter as Tenant remains in occupancy of the Premises) commercial
general liability insurance insuring Tenant on an occurrence basis against all
claims and demands for personal injury liability (including, without limitation,
bodily injury, sickness, disease, and death) or damage to property which may be
claimed to have occurred from and after the time any of the Tenant Parties shall
first enter the Premises, of not less than One Million Dollars ($1,000,000) per
occurrence and Two Million Dollars ($2,000,000) in the aggregate annually, and
from time to time thereafter shall be not less than such higher amounts, if
procurable, as may be reasonably required by Landlord. Tenant shall also carry
umbrella liability coverage in an amount of no less than Five Million Dollars
($5,000,000). Such policy shall also include contractual liability coverage
covering Tenant’s liability assumed under this Lease, including without
limitation Tenant’s indemnification obligations. Such insurance policy(ies)
shall name Landlord, Landlord’s managing agent and persons claiming by, through
or under them, if any, as additional insureds.

 

PAGE 35



--------------------------------------------------------------------------------

(b) Tenant shall take out and maintain throughout the Term a policy of fire,
vandalism, malicious mischief, extended coverage and so-called “all risk”
coverage insurance in an amount equal to one hundred percent (100%) of the
replacement cost insuring (i) all items or components of Alterations, other than
the initial Tenant Improvement Work to be performed by Landlord (collectively,
the “Tenant-Insured Improvements”), and (ii) all of Tenant’s furniture,
equipment, fixtures and property of every kind, nature and description related
or arising out of Tenant’s leasehold estate hereunder, which may be in or upon
the Premises or the Building, including, all of Tenant’s animals (collectively,
“Tenant’s Property”). The insurance required to be maintained by Tenant pursuant
to this Section 14.1(b) (referred to herein as “Tenant Property Insurance”)
shall insure the interests of both Landlord and Tenant as their respective
interests may appear from time to time.

(c) Tenant shall take out and maintain a policy of business interruption
insurance throughout the Term sufficient to cover at least twelve (12) months of
Rent due hereunder and Tenant’s business losses during such 12-month period.

(d) During periods when Tenant’s Work and/or any Alterations are being
performed, Tenant shall maintain, or cause to be maintained, so-called all risk
or special cause of loss property insurance or its equivalent and/or builders
risk insurance on 100% replacement cost coverage basis, including hard and soft
costs coverages. Such insurance shall protect and insure Landlord, Landlord’s
agents, Tenant and Tenant’s contractors, as their interests may appear, against
loss or damage by fire, water damage, vandalism and malicious mischief, and such
other risks as are customarily covered by so-called all risk or special cause of
loss property / builders risk coverage or its equivalent.

(e) Tenant shall procure and maintain at its sole expense such additional
insurance as may be necessary to comply with any Legal Requirements.

(f) Tenant shall cause all contractors and subcontractors to maintain during the
performance of any Alterations the insurance described in Exhibit 8 attached
hereto.

(g) The insurance required pursuant to Sections 14.1(a), (b), (c), (d) and
(e) (collectively, “Tenant’s Insurance Policies”) shall be effected with
insurers approved by Landlord, with a rating of not less than “A-XI” in the
current Best’s Insurance Reports, and authorized to do business in the
Commonwealth of Massachusetts under valid and enforceable policies. Tenant’s
Insurance Policies shall each provide that it shall not be canceled or modified
without at least thirty (30) days’ prior written notice to each insured named
therein. Tenant’s Insurance Policies may include deductibles in an amount no
greater than the greater of $25,000 or commercially reasonable amounts. On or
before the date on which any of the Tenant Parties shall first enter the
Premises and thereafter not less than fifteen (15) days prior to the expiration
date of each expiring policy, Tenant shall deliver to Landlord binders of
Tenant’s Insurance Policies issued by the respective insurers setting forth in
full the provisions thereof together with evidence satisfactory to Landlord of
the payment of all premiums for such policies. In the event of any claim, and
upon Landlord’s request, Tenant shall deliver to Landlord complete copies of
Tenant’s Insurance Policies. Upon request of Landlord, Tenant shall deliver to
any Mortgagee copies of the foregoing documents.

 

PAGE 36



--------------------------------------------------------------------------------

14.2 Tenant Indemnification. Except to the extent caused by the negligence or
willful misconduct of any of the Landlord Parties, Tenant shall defend,
indemnify and save the Landlord Parties harmless from and against any and all
Claims asserted by or on behalf of any person, firm, corporation or public
authority arising from:

(a) Tenant’s breach of any covenant or obligation under this Lease;

(b) Any injury to or death of any person, or loss of or damage to property,
sustained or occurring in, upon, at or about the Premises;

(c) Any injury to or death of any person, or loss of or damage to property
arising out of the use or occupancy of the Premises by or the negligence or
willful misconduct of any of the Tenant Parties; and

(d) On account of or based upon any work or thing whatsoever done (other than by
Landlord or any of the Landlord Parties) at the Premises during the Term and
during the period of time, if any, prior to the Term Commencement Date that any
of the Tenant Parties may have been given access to the Premises.

14.2A Landlord Indemnification. Subject to the limitations of Landlord’s
liability set forth in this Lease, Landlord agrees to hold Tenant harmless and
to defend, exonerate and indemnify Tenant, its agents and employees from and
against any and all claims, liabilities, or penalties asserted by or on behalf
of any person, firm, corporation, or public authority for damage to property or
injuries to persons sustained or occurring in or about the Building to the
extent arising from the negligence or willful misconduct of Landlord or
Landlord’s agents, employees or contractors.

14.3 Property of Tenant. Tenant covenants and agrees that, to the maximum extent
permitted by Legal Requirements, all of Tenant’s Property at the Premises shall
be at the sole risk and hazard of Tenant, and that if the whole or any part
thereof shall be damaged, destroyed, stolen or removed from any cause or reason
whatsoever, no part of said damage or loss shall be charged to, or borne by,
Landlord, except, subject to Section 14.5 hereof, to the extent such damage or
loss is due to the gross negligence or willful misconduct of any of the Landlord
Parties.

14.4 Limitation of Landlord’s Liability for Damage or Injury. Landlord shall not
be liable for any injury or damage to persons, animals or property resulting
from fire, explosion, falling plaster, steam, gas, air contaminants or
emissions, electricity, electrical or electronic emanations or disturbance,
water, rain or snow or leaks from any part of the Building or from the pipes,
appliances, equipment or plumbing works or from the roof, street or sub-surface
or from any other place or caused by dampness, vandalism, malicious mischief or
by any other cause of whatever nature, except to the extent caused by or due to
the gross negligence or willful misconduct of any of the Landlord Parties, and
then, where notice and an opportunity to cure are appropriate (i.e., where
Tenant has actual knowledge of such condition sufficiently in advance of the
occurrence of any such injury or damage resulting therefrom as would have
enabled Landlord to prevent such damage or loss had Tenant notified Landlord of
such condition) only after (i) notice to Landlord of the condition claimed to
constitute gross negligence or willful misconduct,

 

PAGE 37



--------------------------------------------------------------------------------

and (ii) the expiration of a reasonable time after such notice has been received
by Landlord without Landlord having commenced to take all reasonable and
practicable means to cure or correct such condition; and pending such cure or
correction by Landlord, Tenant shall take all reasonably prudent temporary
measures and safeguards to prevent any injury, loss or damage to persons or
property. Notwithstanding the foregoing, in no event shall any of the Landlord
Parties be liable for any loss which is covered by insurance policies actually
carried or required to be so carried by this Lease; nor shall any of the
Landlord Parties be liable for any such damage caused by other tenants or
persons in the Building or caused by operations in construction of any private,
public, or quasi-public work; nor shall any of the Landlord Parties be liable
for any latent defect in the Premises or in the Building.

14.5 Waiver of Subrogation; Mutual Release. Landlord and Tenant each hereby
waives on behalf of itself and its property insurers (none of which shall ever
be assigned any such claim or be entitled thereto due to subrogation or
otherwise) any and all rights of recovery, claim, action, or cause of action
against the other and its agents, officers, servants, partners, shareholders, or
employees (collectively, the “Related Parties”) for any loss or damage that may
occur to or within the Premises or the Building or any improvements thereto, or
any personal property of such party therein which is insured against under any
Property Insurance (as defined in Section 14.7) policy actually being maintained
by the waiving party from time to time, even if not required hereunder, or which
would be insured against under the terms of any Property Insurance policy
required to be carried or maintained by the waiving party hereunder, whether or
not such insurance coverage is actually being maintained, including, in every
instance, such loss or damage that may be caused by the negligence of the other
party hereto and/or its Related Parties. Landlord and Tenant each agrees to
cause appropriate clauses to be included in its Property Insurance policies
necessary to implement the foregoing provisions.

14.6 Tenant’s Acts—Effect on Insurance. Tenant shall not do or permit any Tenant
Party to do any act or thing upon the Premises or elsewhere in the Building
which will invalidate or be in conflict with any insurance policies covering the
Building and the fixtures and property therein; and shall not do, or permit to
be done, any act or thing upon the Premises which shall subject Landlord to any
liability or responsibility for injury to any person or persons or to property
by reason of any business or operation being carried on upon said Premises or
for any other reason. Landlord agrees that the use of the Premises for the
Contemplated Use will not, per se, violate the provisions of the immediately
preceding sentence. If by reason of the failure of Tenant to comply with the
provisions hereof the insurance rate applicable to any policy of insurance shall
at any time thereafter be higher than it otherwise would be, Tenant shall
reimburse Landlord upon demand for that part of any insurance premiums which
shall have been charged because of such failure by Tenant, together with
interest at the Default Rate until paid in full, within ten (10) days after
receipt of an invoice therefor. In addition, Tenant shall reimburse Landlord for
any increase in insurance premium arising as a result of Tenant’s use and/or
storage of any Hazardous Materials in the Premises.

14.7 Landlord’s Insurance. Landlord shall carry at all times during the Term of
this Lease: (i) commercial general liability insurance with respect to the
Building, the Land and the Common Areas thereof in an amount not less than Five
Million Dollars ($5,000,000) combined single limit per occurrence, (ii) with
respect to the Building, excluding Tenant-Insured Improvements, insurance
against loss or damage caused by any peril covered under fire,

 

PAGE 38



--------------------------------------------------------------------------------

extended coverage and all risk insurance with coverage against vandalism,
malicious mischief and such other insurable hazards and contingencies as are
from time to time normally insured against by owners of similar first-class
multi-tenant buildings in the Town of Lexington or which are required by
Landlord’s mortgagee, in an amount equal to one hundred percent (100%) of the
full replacement cost thereof above foundation walls (“Landlord Property
Insurance”), and (iii) rent interruption insurance covering at least eighteen
(18) months. Any and all such insurance: (x) may be maintained under a blanket
policy affecting other properties of Landlord and/or its affiliated business
organizations, and (y) may be written with commercially reasonable deductibles
as determined by Landlord. The costs incurred by Landlord related to such
insurance shall be included in Operating Expenses. Tenant Property Insurance and
Landlord Property Insurance are referred to collectively herein as “Property
Insurance”.

 

15. CASUALTY; TAKING

15.1 Damage. If the Premises are damaged in whole or part because of fire or
other casualty (“Casualty”), or if the Premises are subject to a taking in
connection with the exercise of any power of eminent domain, condemnation, or
purchase under threat or in lieu thereof (any of the foregoing, a “Taking”),
then unless this Lease is terminated in accordance with Section 15.2 below,
Landlord shall restore the Building and/or the Premises to substantially the
same condition as existed immediately following completion of Tenant Improvement
Work, or in the event of a partial Taking which affects the Building and the
Premises, restore the remainder of the Building and the Premises not so Taken to
substantially the same condition as is reasonably feasible. If, in Landlord’s
reasonable judgment, any element of the Tenant-Insured Improvements can more
effectively be restored as an integral part of Landlord’s restoration of the
Building or the Premises, such restoration shall also be made by Landlord, but
at Tenant’s sole cost and expense. Subject to rights of Mortgagees, Tenant
Delays, Legal Requirements then in existence and to delays for adjustment of
insurance proceeds or Taking awards, as the case may be, and instances of
Landlord’s Force Majeure, Landlord shall substantially complete such restoration
within one (1) year after Landlord’s receipt of all required permits therefor
with respect to substantial reconstruction of at least 50% of the Building, or,
within one hundred eighty (180) days after Landlord’s receipt of all required
permits therefor in the case of restoration of less than 50% of the Building.
Upon substantial completion of such restoration by Landlord, Tenant shall use
diligent efforts to complete restoration of any Alterations performed by Tenant
after the initial Tenant Improvement Work to substantially the same condition as
existed immediately prior to such Casualty or Taking, as the case may be, as
soon as reasonably possible. Tenant agrees to cooperate with Landlord in such
manner as Landlord may reasonably request to assist Landlord in collecting
insurance proceeds due in connection with any Casualty which affects the
Premises or the Building. In no event shall Landlord be required to expend more
than the Net (hereinafter defined) insurance proceeds Landlord receives for
damage to the Premises and/or the Building or the Net Taking award attributable
to the Premises and/or the Building. “Net” means the insurance proceeds or
Taking award actually paid to Landlord (and not paid over to a Mortgagee in
satisfaction of debt) less all costs and expenses, including adjusters and
attorney’s fees, of obtaining the same. Except as Landlord may elect pursuant to
this Section 15.1, under no circumstances shall Landlord be required to repair
any damage to, or make any repairs to or replacements of, any Tenant-Insured
Improvements.

 

PAGE 39



--------------------------------------------------------------------------------

15.2 Termination Rights.

(a) Landlord’s Termination Rights. In the event of a Casualty affecting the
Building, Landlord may terminate this Lease upon thirty (30) days’ prior written
notice to Tenant if:

(i) if the estimated time to complete restoration exceeds one (1) year from the
date on which Landlord receives all required permits for such restoration; or

(ii) the cost of repairing the damage caused by such Casualty is not covered by
casualty insurance required to be carried by Landlord pursuant to this Lease,
and such cost exceeds five (5%) percent of the then replacement cost of the
Building.

(b) Tenant’s Termination Right. If neither party elects to terminate the Lease
pursuant to its rights under any other section of the Lease, and Landlord is so
required but fails to complete restoration of the Premises within the time
frames and subject to the conditions set forth in Section 15.1 above, then
Tenant may terminate this Lease upon thirty (30) days’ written notice to
Landlord; provided, however, that if Landlord completes such restoration within
thirty (30) days after receipt of any such termination notice, such termination
notice shall be null and void and this Lease shall continue in full force and
effect. The remedies set forth in this Section 15.2(b) and in Section 15.2(c)
below are Tenant’s sole and exclusive rights and remedies based upon Landlord’s
failure to complete the restoration of the Premises following a Casualty as set
forth herein. Notwithstanding anything to the contrary contained herein, Tenant
shall not have the right to terminate this Lease pursuant to this Section 15 if
the Casualty was caused by the intentional misconduct of any Tenant Party.

(c) Either Party May Terminate. In the case of any Casualty or Taking affecting
the Premises occurring during the last twelve (12) months of the Term, then:
(i) if such Casualty or Taking results in more than twenty-five percent (25%) of
the floor area of the Premises being unsuitable for the Permitted Uses, or
(ii) the damage to the Premises is estimated to cost more than $250,000 to
restore, then either Landlord or Tenant shall have the option to terminate this
Lease upon thirty (30) days’ written notice to the other. In addition, if
Landlord’s Mortgagee does not release sufficient insurance proceeds to cover the
cost of Landlord’s restoration obligations, then Landlord shall (i) notify
Tenant thereof, and (ii) have the right to terminate this Lease. If Landlord
does not terminate this Lease pursuant to the previous sentence and such notice
by Landlord does not include an agreement by Landlord to pay for the difference
between the cost of such restoration and such released insurance proceeds, then
Tenant may terminate this Lease by written notice to Landlord on or before the
date that is thirty (30) days after such notice. Notwithstanding anything to the
contrary contained in this Section 15, in no event may Tenant elect to terminate
this Lease hereunder if the Casualty that would otherwise give rise to such
right results from the willful misconduct of Tenant, its agents, contractors, or
employees.

(d) Automatic Termination. In the case of a Taking of the entire Premises, then
this Lease shall automatically terminate as of the date of possession by the
Taking authority.

15.3 Rent Abatement. In the event of a Casualty affecting the Premises, there
shall be an equitable adjustment of Base Rent, Operating Costs and Taxes based
upon the degree to which Tenant’s ability to conduct its business in the
Premises is impaired by reason of such

 

PAGE 40



--------------------------------------------------------------------------------

Casualty during the following time period: (i) from and after the date of a
Casualty, and continuing until the following portions of the repair and
restoration work to be performed by Landlord, as set forth above, are
substantially completed: (i) any repair and restoration work to be performed by
Landlord within the Premises, and (ii) repair and restoration work with respect
to the common areas of the Building and the Property to the extent that damage
to the common areas of the Property caused by such Casualty affect Tenant’s use
of, or access to, the Premises.

15.4 Taking for Temporary Use. If the Premises are Taken for temporary use, this
Lease and Tenant’s obligations, including, without limitation, the payment of
Rent, shall continue. For purposes hereof, a “Taking for temporary use” shall
mean a Taking of ninety (90) days or less.

15.5 Disposition of Awards. Except for any separate award for Tenant’s movable
trade fixtures, relocation expenses, and unamortized leasehold improvements paid
for by Tenant (provided that the same may not reduce Landlord’s award), all
Taking awards to Landlord or Tenant shall be Landlord’s property without
Tenant’s participation, and Tenant hereby assigns to Landlord Tenant’s interest,
if any, in such award. Tenant may pursue its own claim against the Taking
authority.

 

16. ESTOPPEL CERTIFICATE.

Each party (“Responding Party”) shall at any time and from time to time upon not
less than ten (10) business days’ prior written notice from the other party
(“Requesting Party”), execute, acknowledge and deliver to the Requesting Party a
statement in writing certifying: (i) that this Lease is unmodified and in full
force and effect (or if there have been modifications, that the same is in full
force and effect as modified and stating the modifications), (ii) the dates to
which Rent has been paid, (iii) stating, to the Responding Party’s knowledge,
whether or not the Requesting Party is in default in performance of any
covenant, agreement, term, provision or condition contained in this Lease and,
if so, specifying each such default, and (iv) to the best of the knowledge of
the Responding Party (without the requirement to perform any investigations
requiring the assistance of third parties), such other facts relating to the
Lease as Requesting Party may reasonably request, it being intended that any
such statement delivered pursuant hereto may be relied upon by any prospective
purchaser of the Building or of any interest of Landlord therein, any Mortgagee
or prospective Mortgagee thereof, any lessor or prospective lessor thereof, any
lessee or prospective lessee thereof, any prospective assignee of any mortgage
thereof, or any prospective transferee of Tenant’s interest in the Lease or the
Premises, or any portion thereof. Time is of the essence with respect to any
such requested certificate, Tenant hereby acknowledging the importance of such
certificates in mortgage financing arrangements, prospective sales and the like.

 

17. HAZARDOUS MATERIALS

17.1 Prohibition. Tenant shall not, without the prior written consent of
Landlord, bring or permit to be brought or kept in or on the Premises or
elsewhere in the Building or the Property (i) any inflammable, combustible or
explosive fluid, material, chemical or substance (except for standard office
supplies stored in proper containers); and (ii) any Hazardous Material
(hereinafter defined), other than the types and quantities of Hazardous
Materials which are listed

 

PAGE 41



--------------------------------------------------------------------------------

on Exhibit 8-1 attached hereto (“Tenant’s Hazardous Materials”), provided that
the same shall at all times be brought upon, kept or used in so-called ‘control
areas’ (the number and size of which shall be reasonably determined by Landlord)
and in accordance with all applicable Environmental Laws (hereinafter defined)
and prudent environmental practice and (with respect to medical waste and
so-called “biohazard” materials) good scientific and medical practice. Tenant
shall be responsible for assuring that all laboratory uses are adequately and
properly vented. On or before each anniversary of the Rent Commencement Date,
and on any earlier date during the 12-month period on which Tenant intends to
add a new Hazardous Material or materially increase the quantity of any
Hazardous Material to the list of Tenant’s Hazardous Materials, Tenant shall
submit to Landlord an updated list of Tenant’s Hazardous Materials for
Landlord’s review and approval, which approval shall not be unreasonably
withheld, conditioned or delayed. Landlord shall have the right, from time to
time, to inspect the Premises for compliance with the terms of this
Section 17.1. Notwithstanding the foregoing, with respect to any of Tenant’s
Hazardous Materials which Tenant does not properly handle, store or dispose of
in compliance with all applicable Environmental Laws (hereinafter defined),
prudent environmental practice and (with respect to medical waste and so-called
“biohazard materials) good scientific and medical practice, Tenant shall, upon
written notice from Landlord, no longer have the right to bring such material
into the Building or the Property until Tenant has demonstrated, to Landlord’s
reasonable satisfaction, that Tenant has implemented programs to thereafter
properly handle, store or dispose of such material. In order to induce Landlord
to waive its otherwise applicable requirement that Tenant maintain insurance in
favor as Landlord against liability arising from the presence of radioactive
materials in the Premises, and without limiting the foregoing, Tenant hereby
represents and warrants to Landlord that at no time during the Term will Tenant
bring upon, or permit to be brought upon, the Premises any radioactive materials
whatsoever.

17.2 Environmental Laws. For purposes hereof, “Environmental Laws” shall mean
all laws, statutes, ordinances, rules and regulations of any local, state or
federal governmental authority having jurisdiction concerning environmental,
health and safety matters, including but not limited to any discharge by any of
the Tenant Parties into the air, surface water, sewers, soil or groundwater of
any Hazardous Material (hereinafter defined) whether within or outside the
Premises, including, without limitation (a) the Federal Water Pollution Control
Act, 33 U.S.C. Section 1251 et seq., (b) the Federal Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901 et seq., (c) the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. Section 9601
et seq., (d) the Toxic Substances Control Act of 1976, 15 U.S.C. Section 2601 et
seq., and (e) Chapter 21E of the General Laws of Massachusetts. Tenant, at its
sole cost and expense, shall comply with (i) Environmental Laws, and (ii) any
rules, requirements and safety procedures of the Massachusetts Department of
Environmental Protection, the Town of Lexington and any insurer of the Building
or the Premises with respect to Tenant’s use, storage and disposal of any
Hazardous Materials.

17.3 Hazardous Material Defined. As used herein, the term “Hazardous Material”
means asbestos, oil or any hazardous, radioactive or toxic substance, material
or waste or petroleum derivative which is or becomes regulated by any
Environmental Law, including without limitation live organisms, viruses and
fungi, medical waste and any so-called “biohazard” materials. The term
“Hazardous Material” includes, without limitation, oil and/or any material or
substance which is (i) designated as a “hazardous substance,” “hazardous
material,” “oil,” “hazardous waste” or toxic substance under any Environmental
Law.

 

PAGE 42



--------------------------------------------------------------------------------

17.4 Testing. If any Mortgagee or governmental authority requires testing to
determine whether there has been any release of Hazardous Materials and such
testing is required as a result of the acts or omissions of any of the Tenant
Parties, then Tenant shall reimburse Landlord upon demand, as additional rent,
for the reasonable costs thereof, together with interest at the Default Rate
until paid in full. Tenant shall execute affidavits, certifications and the
like, as may be reasonably requested by Landlord from time to time concerning
Tenant’s best knowledge and belief concerning the presence of Hazardous
Materials in or on the Premises, the Building or the Property. In addition to
the foregoing, if Landlord reasonably believes that any Hazardous Materials have
been released on the Premises in violation of this Lease or any Legal
Requirement, Landlord shall have the right to conduct appropriate tests of the
Premises or any portion thereof to demonstrate that Hazardous Materials are
present or that contamination has occurred due to the acts or omissions of any
of the Tenant Parties. Tenant shall pay all reasonable costs of such tests to
the extent that such tests reveal that Hazardous Materials exist at the Premises
in violation of this Lease or any Legal Requirements as a result of the acts or
omissions of any of the Tenant Parties. Further, Landlord shall have the right
to cause a third party consultant retained by Landlord, at Landlord’s expense
(provided, however, that such costs shall be included in Operating Costs), to
review, but not more than once in any calendar year, Tenant’s lab operations,
procedures and permits to ascertain whether or not Tenant is complying with law
and adhering to best industry practices. Tenant agrees to cooperate in good
faith with any such review and to provide to such consultant any information
requested by such consultant and reasonably required in order for such
consultant to perform such review, but nothing contained herein shall require
Tenant to provide proprietary or confidential information to such consultant.

17.5 Indemnity; Remediation.

(a) Tenant hereby covenants and agrees to indemnify, defend and hold the
Landlord Parties harmless from and against any and all Claims against any of the
Landlord Parties arising out of contamination of any part of the Property or
other adjacent property, to the extent that such contamination arises as a
result of: (i) the presence of Hazardous Material in the Premises, the presence
of which is caused by any act or omission of any of the Tenant Parties, or
(ii) from a breach by Tenant of its obligations under this Section 17. This
indemnification of the Landlord Parties by Tenant includes, without limitation,
reasonable costs incurred in connection with any investigation of site
conditions or any cleanup, remedial, removal or restoration work required by any
federal, state or local governmental agency or political subdivision because of
Hazardous Material present in the soil or ground water on or under the Building
based upon the circumstances identified in the first sentence of this
Section 17.5. The indemnification and hold harmless obligations of Tenant under
this Section 17.5 shall survive the expiration or any earlier termination of
this Lease. Without limiting the foregoing, to the extent that the presence of
any Hazardous Material in the Building or otherwise in the Property is caused or
permitted by any of the Tenant Parties and results in any contamination of any
part of the Property or any adjacent property, Tenant shall promptly take all
actions at Tenant’s cost and expense as are necessary to return the Property
and/or the Building or any adjacent property to their condition as of the date
of this Lease, provided that Tenant shall first obtain Landlord’s written
approval of such actions,

 

PAGE 43



--------------------------------------------------------------------------------

which approval shall not be unreasonably withheld, conditioned or delayed so
long as such actions, in Landlord’s reasonable discretion, would not potentially
have any adverse effect on the Property, and, in any event, Landlord shall not
withhold its approval of any proposed actions which are required by applicable
Environmental Laws. The provisions of this Section 17.5 shall survive the
expiration or earlier termination of the Lease.

(b) Without limiting the obligations set forth in Section 17.5(a) above, if any
Hazardous Material is in, on, under, at or about the Building or the Property as
a result of the acts or omissions of any of the Tenant Parties and results in
any contamination of any part of the Property or any adjacent property that is
in violation of any applicable Environmental Law or that requires the
performance of any response action pursuant to any Environmental Law, Tenant
shall promptly take all actions at Tenant’s sole cost and expense as are
necessary to reduce such Hazardous Material to amounts below any applicable
Reportable Quantity, any applicable Reportable Concentration and any other
applicable standard set forth in any Environmental Law; provided that Tenant
shall first obtain Landlord’s written approval of such actions, which approval
shall not be unreasonably withheld, conditioned or delayed so long as such
actions would not be reasonably expected to have an adverse effect on the market
value or utility of the Property for the Permitted Uses, and in any event,
Landlord shall not withhold its approval of any proposed actions which are
required by applicable Environmental Laws (such approved actions, “Tenant’s
Remediation”).

(c) In the event that Tenant fails to complete Tenant’s Remediation prior to the
end of the Term, then:

(i) until the completion of Tenant’s Remediation (as evidenced by the
certification of Tenant’s Licensed Site Professional (as such term is defined by
applicable Environmental Laws), who shall be reasonably acceptable to Landlord)
(the “Remediation Completion Date”), Tenant shall pay to Landlord, with respect
to the portion of the Premises which reasonably cannot be occupied by a new
tenant until completion of Tenant’s Remediation, (A) Additional Rent on account
of Operating Costs and Taxes and (B) Base Rent in an amount equal to the greater
of (1) the fair market rental value of such portion of the Premises (determined
in substantial accordance with the process described in Section 1.2 above), and
(2) Base Rent attributable to such portion of the Premises in effect immediately
prior to the end of the Term; and

(ii) Tenant shall maintain responsibility for Tenant’s Remediation and Tenant
shall complete Tenant’s Remediation as soon as reasonably practicable in
accordance with Environmental Laws. If Tenant does not diligently pursue
completion of Tenant’s Remediation, Landlord shall have the right to either
(A) assume control for overseeing Tenant’s Remediation, in which event Tenant
shall pay all reasonable costs and expenses of Tenant’s Remediation (it being
understood and agreed that all costs and expenses of Tenant’s Remediation
incurred pursuant to contracts entered into by Tenant shall be deemed
reasonable) within thirty (30) days of demand therefor (which demand shall be
made no more often than monthly), and Landlord shall be substituted as the party
identified on any governmental filings as the party responsible for the
performance of such Tenant’s Remediation or (B) require Tenant to maintain
responsibility for Tenant’s Remediation, in which event Tenant shall complete
Tenant’s Remediation as soon as reasonably practicable in accordance with
Environmental Laws, it being

 

PAGE 44



--------------------------------------------------------------------------------

understood that Tenant’s Remediation shall not contain any requirement that
Tenant remediate any contamination to levels or standards more stringent than
those associated with the Property’s current office, research and development,
laboratory, and vivarium uses.

(d) The provisions of this Section 17.5 shall survive the expiration or earlier
termination of this Lease.

17.6 Disclosures. Prior to bringing any Hazardous Material into any part of the
Property, Tenant shall deliver to Landlord the following information with
respect thereto: (a) a description of handling, storage, use and disposal
procedures; (b) all plans or disclosures and/or emergency response plans which
Tenant has prepared, including without limitation Tenant’s Spill Response Plan,
and all plans which Tenant is required to supply to any governmental agency or
authority pursuant to any Environmental Laws; (c) copies of all Required Permits
relating thereto; and (d) other information reasonably requested by Landlord.

17.7 Removal. Tenant shall be responsible, at its sole cost and expense, for
Hazardous Material and other biohazard disposal services for the Premises. Such
services shall be performed by contractors reasonably acceptable to Landlord and
on a sufficient basis to ensure that the Premises are at all times kept neat,
clean and free of Hazardous Materials and biohazards except in appropriate,
specially marked containers reasonably approved by Landlord.

17.8 Landlord Obligations with respect to Hazardous Materials.

(a) Landlord Representations, Covenants and Indemnity. Landlord hereby
represents and warrants to Tenant that, to the Best of Landlord’s Knowledge (as
that term is defined in Section 25.17 below) as of the Execution Date, that
except to the extent (if any) as may be disclosed in the environmental
assessment report listed on Exhibit 8-2 (the “Disclosed Materials”), there are
no Hazardous Materials in the Premises (any Hazardous Materials which exist in
the Premises as of the Execution Date in breach of the foregoing representation
are hereinafter referred to as “Landlord Representation HM”). Notwithstanding
anything to the contrary in this Section 17 contained, in no event shall Tenant
have any obligations to Landlord with respect to Disclosed Materials, except to
the extent that Tenant or any Tenant Party exacerbates any the adverse effect of
any Disclosed Materials on the Building or the Property. Landlord covenants that
neither Landlord, nor Landlord’s agents, employees, or contractors shall bring
any Hazardous Materials in or on the Premises or the Property in violation of
applicable Environmental Laws (any Hazardous Materials which are introduced to
the Premises by Landlord, or Landlord’s agents, employees or contractors in
breach of the foregoing covenant are referred to herein as “Landlord Breach HM”.
Landlord hereby indemnifies and shall defend and hold Tenant, its officers,
directors, employees, and agents harmless from any Claims arising as result of
any breach by Landlord of its representations, warranties, or covenants under
this Section 17.8(a). The indemnification and hold harmless obligations of
Landlord under this Section 17.8 shall survive the expiration or any earlier
termination of this Lease.

(b) Rent Abatement. In the event that: (i) there it is determined that Landlord
Representation HM exist in the Premises or Landlord Breach HM are introduced in
or on the Property, and (ii) the existence or remediation of such Landlord
Representation HM or Landlord Breach HM materially interferes with Tenant’s use
and enjoyment of the Premises, or any portion

 

PAGE 45



--------------------------------------------------------------------------------

thereof (any such event, a “Landlord HM Event”), and (iii) such Landlord HM
Event shall continue for the applicable Landlord HM Cure Period, as hereinafter
defined (an event that satisfies the foregoing conditions (i)-(iii) being
referred to hereinafter as an “Landlord HM Interruption”) then Tenant shall be
entitled to an equitable abatement of Base Rent, Operating Costs and Taxes based
on the nature and duration of the Landlord HM Interruption and the area of the
Premises affected, for any and all days (“Landlord HM Abatement Period”)
following the applicable Landlord HM Cure Period that both (x) the Landlord HM
Interruption is continuing and (y) Tenant does not use such affected areas of
the Premises for a bona fide business purpose. The “Landlord HM Cure Period”
shall be defined as follows: (1) with respect to Landlord Representation HM,
there shall be no Landlord HM Cure Period and the Landlord HM Abatement Period
shall commence immediately upon receipt by Landlord of written notice from
Tenant describing such Landlord Representation HM and its effect on Tenant’s use
of the Premises, and (2) with respect to Landlord Breach HM, the Landlord HM
Cure Period shall be five (5) consecutive business days following receipt by
Landlord of written notice (the “Landlord HM Notice”) from Tenant describing
such Landlord Breach HM and its effect on Tenant’s use of the Premises; provided
however that the Landlord HM Cure Period with respect to any Landlord Breach HM
shall be extended by reason of any delays in Landlord’s ability to remediate
such Landlord HM Event because of Landlord’s Force Majeure, provided however,
that in no event shall the Landlord HM Cure Period with respect to any Landlord
Breach HM be longer than ten (10) consecutive business days after Landlord
receives the applicable Landlord HM Notice.

(c) Landlord Remediation. If Hazardous Materials are discovered in, on or under
the Property which are not in compliance with applicable Environmental Laws, and
which are not the responsibility of Tenant pursuant to this Article 17, then
Landlord shall remove or remediate the same, when, if, and in the manner
required by applicable Environmental Laws.

 

18. RULES AND REGULATIONS.

18.1 Rules and Regulations. Tenant will faithfully observe and comply with the
Rules and Regulations attached hereto as Exhibit 9, and reasonable rules and
regulations as may be promulgated, from time to time, with respect to the
Building, the Property and construction within the Property, provided that a
copy of such any changes the Rules and Regulations is given to Tenant in advance
(collectively, the “Rules and Regulations”). Landlord hereby agrees that:
(i) any future Rules and Regulations shall not discriminate among similarly
situated tenants, and (ii) in enforcing any Rules and Regulations, Landlord will
not discriminate among similarly situated tenants. In the case of any conflict
between the provisions of this Lease and any future rules and regulations, the
provisions of this Lease shall control. Nothing contained in this Lease shall be
construed to impose upon Landlord any duty or obligation to enforce the Rules
and Regulations or the terms, covenants or conditions in any other lease as
against any other tenant and Landlord shall not be liable to Tenant for
violation of the same by any other tenant, its servants, employees, agents,
contractors, visitors, invitees or licensees.

18.2 Energy Conservation. Landlord may institute upon written notice to Tenant
such reasonable, non-discriminatory (as among similarly situated tenants)
policies, programs and measures as may be necessary, required, or expedient for
the conservation and/or preservation of energy or energy services (collectively,
the “Conservation Program”), if such Conservation

 

PAGE 46



--------------------------------------------------------------------------------

Program is either: (i) then being provided in comparable combination laboratory,
research and development and office buildings in the vicinity of the Premises,
provided however, that the Conservation Program does not, by reason of such
policies, programs and measures, reduce the level of energy or energy services
being provided to the Premises below the level of energy or energy services then
being provided in comparable combination laboratory, research and development
and office buildings in the vicinity of the Premises, or (ii) required by Legal
Requirements. Upon receipt of such notice, Tenant shall comply with the
Conservation Program.

18.3 Recycling. Upon written notice, Landlord may establish reasonable,
non-discriminatory (as among similarly situated tenants) policies, programs and
measures for the recycling of paper, products, plastic, tin and other materials
(a “Recycling Program”). Upon receipt of such notice, Tenant will comply with
the Recycling Program at Tenant’s sole cost and expense.

 

19. LAWS AND PERMITS.

19.1 Legal Requirements.

(a) Tenant Obligations. Tenant shall not either: (i) cause, or (ii) permit any
Tenant Party to use the Premises, or cause the Property or the Building to be
used in any way that (1) violates any Legal Requirement, (2) violates any
governmental permit, approval, variance, covenant or restrictions of record
affecting the Property as of the Execution Date, (3) violates any provisions of
this Lease, (4) interferes, in any material way, with the rights of tenants of
the Building, or (5) constitutes a material nuisance or waste. Tenant shall
obtain, maintain and pay for all permits and approvals needed for the operation
of Tenant’s business, as soon as reasonably possible, and in any event shall not
undertake any operations unless all applicable permits and approvals are in
place and shall, promptly take all actions necessary to comply with all Legal
Requirements, including, without limitation, the Occupational Safety and Health
Act, applicable to Tenant’s use of the Premises, the Property or the Building.
Tenant shall maintain in full force and effect all certifications or permissions
required by any authority having jurisdiction to authorize, franchise or
regulate Tenant’s use of the Premises. Tenant shall be solely responsible for
procuring and complying at all times with any and all necessary permits and
approvals directly or indirectly relating or incident to: the conduct of its
activities on the Premises; its scientific experimentation, transportation,
storage, handling, use and disposal of any chemical or radioactive or
bacteriological or pathological substances or organisms or other hazardous
wastes or environmentally dangerous substances or materials or medical waste or
animals or laboratory specimens. Notwithstanding the foregoing, Landlord shall
cooperate with Tenant in such manner as Tenant may reasonably request in
procuring any permits and approvals necessary to enable Tenant to conduct its
activities in the Premises consistent with the Contemplated Use, provided
however, that Landlord shall not be required to incur any cost or liability in
providing such cooperation. Within ten (10) business days of a request by
Landlord, which request shall be made not more than once during each period of
twelve (12) consecutive months during the Term hereof, unless otherwise
requested by any mortgagee of Landlord or unless Landlord reasonably suspects
that Tenant has violated the provisions of this Section 19.1, Tenant shall
furnish Landlord with copies of all such permits and approvals that Tenant
possesses or has obtained together with a certificate certifying that such
permits are all of the

 

PAGE 47



--------------------------------------------------------------------------------

permits that Tenant possesses or has obtained with respect to the Premises.
Tenant shall promptly give written notice to Landlord of any warnings or
violations relative to the above received in writing from any federal, state or
municipal agency or by any court of law and shall promptly cure the conditions
causing any such violations. Tenant shall not be deemed to be in default of its
obligations under the preceding sentence to promptly cure any condition causing
any such violation in the event that, in lieu of such cure, Tenant shall contest
the validity of such violation by appellate or other proceedings permitted under
applicable law, provided that: (i) any such contest is made reasonably and in
good faith, (ii) Tenant shall agree to indemnify, defend (with counsel
reasonably acceptable to Landlord) and hold Landlord harmless from and against
any and all liability, costs, damages, or expenses to the extent arising in
connection with such condition and/or violation, (iii) Tenant shall promptly
cure any violation in the event that its appeal of such violation is finally
overruled or rejected (without further opportunity to appeal), and (iv) Tenant’s
decision to delay such cure shall not, in Landlord’s good faith determination,
be likely to result in any actual or threatened bodily injury, property damage,
or any civil or criminal liability to Landlord, any tenant or occupant of the
Building or the Property, or any other person or entity. Nothing contained in
this Section 19.1 shall be construed to expand the uses permitted hereunder
beyond the Permitted Uses.

(b) Landlord Obligations. Landlord shall comply with any Legal Requirements and
with any direction of any public office or officer relating to the repair,
maintenance and operation of: (i) the structural elements of the Building and
common Building systems, (ii) the Common Areas, and (iii) any other portions of
the Property that the Landlord is obligated to repair, and the costs so incurred
by Landlord may be included in Operating Costs, subject to, and in accordance
with, the provisions of Section 5.2.

 

20. DEFAULT

20.1 Events of Default. The occurrence of any one or more of the following
events shall constitute an “Event of Default” hereunder by Tenant:

(a) If Tenant fails to make any payment of Rent or any other payment required
hereunder, as and when due, and such failure shall continue for a period of five
(5) business days after written notice thereof from Landlord to Tenant,
provided, however, an Event of Default shall occur hereunder without any
obligation of Landlord to give any notice if (i) Tenant fails to make any
payment within five (5) business days after the due date therefor, and
(ii) Landlord has given Tenant written notice under this Section 20.1(a) on more
than two (2) occasions during the twelve (12) month interval preceding such
failure by Tenant;

(b) If Tenant shall abandon the Premises (provided, however, that if Tenant
merely vacates the Premises or a portion thereof, but continues to perform all
of its obligations under this Lease, the same shall not, in and of itself,
constitute abandonment);

(c) If Tenant shall fail to execute and deliver to Landlord an estoppel
certificate pursuant to Section 16 above or a subordination and attornment
agreement pursuant to Section 22 below, within the timeframes set forth therein;

(d) If Tenant shall fail to maintain any insurance required hereunder;

 

PAGE 48



--------------------------------------------------------------------------------

(e) If Tenant causes or suffers any release of Hazardous Materials in or near
the Property;

(f) If Tenant shall make a Transfer in violation of the provisions of Section 13
above, or if any event shall occur or any contingency shall arise whereby this
Lease, or the term and estate thereby created, would (by operation of law or
otherwise) devolve upon or pass to any person, firm or corporation other than
Tenant, except as expressly permitted under Section 13 hereof;

(g) The failure by Tenant to observe or perform any of the covenants or
provisions of this Lease to be observed or performed by Tenant, other than as
specified above, and such failure continues for more than thirty (30) days after
notice thereof from Landlord; provided, further, that if the nature of Tenant’s
default is such that more than thirty (30) days are reasonably required for its
cure, then Tenant shall not be deemed to be in default if Tenant shall commence
such cure within said thirty (30) day period and thereafter diligently prosecute
such cure to completion;

(h) Tenant shall make an assignment or trust mortgage, or other conveyance or
transfer of like nature, of all or a substantial part of its property for the
benefit of its creditors,

(i) an attachment on mesne process, on execution or otherwise, or other legal
process shall issue against Tenant or its property and a sale of any of its
assets shall be held thereunder, and shall not be dismissed or vacated within
sixty (60) days thereafter;

(j) any judgment, attachment or the like in excess of $100,000 shall be entered,
recorded or filed against Tenant in any court, registry, etc. and Tenant shall
fail to pay such judgment within sixty (60) days after the judgment shall have
become final beyond appeal or to discharge or secure by surety bond such lien,
attachment, etc. within sixty (60) days of such entry, recording or filing, as
the case may be;

(k) the leasehold hereby created shall be taken on execution or by other process
of law and shall not be revested in Tenant within sixty (60) days thereafter;

(l) a receiver, sequesterer, trustee or similar officer shall be appointed by a
court of competent jurisdiction to take charge of all or any part of Tenant’s
Property and such appointment shall not be vacated within sixty (60) days; or

(m) any proceeding shall be instituted by or against Tenant pursuant to any of
the provisions of any Act of Congress or State law relating to bankruptcy,
reorganizations, arrangements, compositions or other relief from creditors, and,
in the case of any proceeding instituted against it, if Tenant shall fail to
have such proceedings dismissed within sixty (60) days or if Tenant is adjudged
bankrupt or insolvent as a result of any such proceeding; or

(n) the failure of Tenant to deliver to Landlord either a Cash Security Deposit
or a Letter of Credit, as required by Section 7.1 of the Lease, within fifteen
(15) business days following the Execution Date of this Lease.

 

PAGE 49



--------------------------------------------------------------------------------

Wherever “Tenant” is used in subsections (h), (i), (j), (l), or (m) of this
Section 20.1, it shall be deemed to include any parent entity of Tenant and any
guarantor of any of Tenant’s obligations under this Lease.

20.2 Remedies. Upon an Event of Default, Landlord may, by notice to Tenant,
elect to terminate this Lease; and thereupon (and without prejudice to any
remedies which might otherwise be available for arrears of Rent or preceding
breach of covenant or agreement and without prejudice to Tenant’s liability for
damages as hereinafter stated), upon the giving of such notice, this Lease shall
terminate as of the date specified therein as though that were the Expiration
Date. Without being taken or deemed to be guilty of any manner of trespass or
conversion, and without being liable to indictment, prosecution or damages
therefor, Landlord may thereafter, by lawful process, enter into and upon the
Premises (or any part thereof in the name of the whole); repossess the same, as
of its former estate; and expel Tenant and those claiming under Tenant. The
words “re-entry” and “re-enter” as used in this Lease are not restricted to
their technical legal meanings.

20.3 Damages - Termination.

(a) Upon the termination of this Lease under the provisions of this Section 20,
Tenant shall pay to Landlord Rent up to the time of such termination, shall
continue to be liable for any preceding breach of covenant, and in addition,
shall pay to Landlord as damages, at the election of Landlord, either:

(i) the amount (discounted to present value at the rate of five percent (5%) per
annum) by which, at the time of the termination of this Lease (or at any time
thereafter if Landlord shall have initially elected damages under
Section 20.3(a)(ii) below), (x) the aggregate of Rent projected over the period
commencing with such termination and ending on the Expiration Date, exceeds
(y) the aggregate projected rental value of the Premises for such period, taking
into account a reasonable time period during which the Premises shall be
unoccupied, plus all Reletting Costs (hereinafter defined); or

(ii) amounts equal to Rent which would have been payable by Tenant had this
Lease not been so terminated, payable upon the due dates therefor specified
herein following such termination and until the Expiration Date, provided,
however, if Landlord shall re-let the Premises during such period, that Landlord
shall credit Tenant with the net rents received by Landlord from such
re-letting, such net rents to be determined by first deducting from the gross
rents as and when received by Landlord from such re-letting the expenses
incurred or paid by Landlord in terminating this Lease, as well as the expenses
of re-letting, including altering and preparing the Premises for new tenants,
brokers’ commissions, and all other similar expenses properly chargeable against
the Premises and the rental therefrom (collectively, “Reletting Costs”), it
being understood that any such re-letting may be for a period equal to or
shorter or longer than the remaining Term; and provided, further, that (x) in no
event shall Tenant be entitled to receive any excess of such net rents over the
sums payable by Tenant to Landlord hereunder and (y) in no event shall Tenant be
entitled in any suit for the collection of damages pursuant to this
Section 20.3(a)(ii) to a credit in respect of any net rents from a re-letting
except to the extent that such net rents are actually received by Landlord prior

 

PAGE 50



--------------------------------------------------------------------------------

to the commencement of such suit. If the Premises or any part thereof should be
re-let in combination with other space, then proper apportionment on a square
foot area basis shall be made of the rent received from such re-letting and of
the expenses of re-letting.

(b) In calculating the amount due under Section 20.3(a)(i), above, there shall
be included, in addition to the Base Rent, all other considerations agreed to be
paid or performed by Tenant, including without limitation Tenant’s Share of
Operating Costs and Taxes, on the assumption that all such amounts and
considerations would have increased at the rate of five percent (5%) per annum
for the balance of the full term hereby granted.

(c) Suit or suits for the recovery of such damages, or any installments thereof,
may be brought by Landlord from time to time at its election, and nothing
contained herein shall be deemed to require Landlord to postpone suit until the
date when the Term would have expired if it had not been terminated hereunder.

(d) Nothing herein contained shall be construed as limiting or precluding the
recovery by Landlord against Tenant of any sums or damages to which, in addition
to the damages particularly provided above, Landlord may lawfully be entitled by
reason of any Event of Default hereunder.

(e) Landlord agrees to use reasonable efforts to relet the Premises after Tenant
vacates the Premises in the event that the Lease is terminated based upon a
default by Tenant hereunder. Marketing of Tenant’s Premises in a manner similar
to the manner in which Landlord markets other premises within Landlord’s control
in the Building shall be deemed to have satisfied Landlord’s obligation to use
“reasonable efforts.” In no event shall Landlord be required to (i) solicit or
entertain negotiations with any other prospective tenants for the Premises until
Landlord obtains full and complete possession of the Premises including, without
limitation, the final and unappealable legal right to re-let the Premises free
of any claim of Tenant, (ii) relet the Premises before leasing other vacant
space in the Building, or (iii) lease the Premises for a rental less than the
current fair market rental then prevailing for similar office space in the
Building.

20.4 Landlord’s Self-Help; Fees and Expenses. If Tenant shall default in the
performance of any covenant on Tenant’s part to be performed in this Lease
contained, including without limitation the obligation to maintain the Premises
in the required condition pursuant to Section 10.1 above, Landlord may, if
Tenant fails to cure such default after receiving thirty (30) days advance
written notice from Landlord, or such longer period as Tenant may require to
cure such default, provided that Tenant commences to cure such default within
such thirty (30) day period and thereafter diligently prosecutes such cure to
completion (except that Landlord may exercise its rights under this Section 20.4
without prior notice to Tenant in an emergency), perform the same for the
account of Tenant. Tenant shall pay to Landlord upon demand therefor any costs
incurred by Landlord in connection therewith, together with interest at the
Lease Interest Rate until paid in full. In addition, Tenant shall pay all of
Landlord’s costs and expenses, including without limitation reasonable out of
pocket attorneys’ fees, incurred: (i) in enforcing any obligation of Tenant
under this Lease, or (ii) as a result of Landlord or any of the Landlord
Parties, without its fault, being made party to any litigation pending by or
against any of the Tenant Parties.

 

PAGE 51



--------------------------------------------------------------------------------

20.5 Waiver of Redemption, Statutory Notice and Grace Periods. Tenant does
hereby waive and surrender all rights and privileges which it might have under
or by reason of any present or future Legal Requirements to redeem the Premises
or to have a continuance of this Lease for the Term hereby demised after being
dispossessed or ejected therefrom by process of law or under the terms of this
Lease or after the termination of this Lease as herein provided. Except to the
extent prohibited by Legal Requirements, any statutory notice and grace periods
provided to Tenant by law are hereby expressly waived by Tenant.

20.6 Landlord’s Remedies Not Exclusive. The specified remedies to which Landlord
may resort hereunder are cumulative and are not intended to be exclusive of any
remedies or means of redress to which Landlord may at any time be lawfully
entitled, and Landlord may invoke any remedy (including the remedy of specific
performance) allowed at law or in equity as if specific remedies were not herein
provided for.

20.7 No Waiver. Landlord’s failure to seek redress for violation, or to insist
upon the strict performance, of any covenant or condition of this Lease, or any
of the Rules and Regulations promulgated hereunder, shall not prevent a
subsequent act, which would have originally constituted a violation, from having
all the force and effect of an original violation. The receipt by Landlord of
Rent with knowledge of the breach of any covenant of this Lease shall not be
deemed a waiver of such breach. The failure of Landlord to enforce any of such
Rules and Regulations against Tenant and/or any other tenant in the Building
shall not be deemed a waiver of any such Rules and Regulations. No provisions of
this Lease shall be deemed to have been waived by either party unless such
waiver be in writing signed by such party. No payment by Tenant or receipt by
Landlord of a lesser amount than the Rent herein stipulated shall be deemed to
be other than on account of the stipulated Rent, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as Rent
be deemed an accord and satisfaction, and Landlord may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
Rent or pursue any other remedy in this Lease provided.

20.8 Restrictions on Tenant’s Rights. During the continuation of any material
monetary Event of Default, (a) Landlord shall not be obligated to provide Tenant
with any notice pursuant to Sections 2.3 and 2.4 above; and (b) Tenant shall not
have the right to make, nor to request Landlord’s consent or approval with
respect to, any Alterations or Transfers.

20.9 Landlord Default. Notwithstanding anything to the contrary contained in the
Lease, Landlord shall in no event be in default in the performance of any of
Landlord’s obligations under this Lease unless Landlord shall have failed to
perform such obligations within thirty (30) days (or such additional time as is
reasonably required to correct any such default, provided Landlord commences
cure within 30 days) after notice by Tenant to Landlord properly specifying
wherein Landlord has failed to perform any such obligation, provided however,
that the provisions of this sentence shall not affect or delay Tenant’s rights
and remedies under Section 10.7 of this Lease. Except as expressly set forth in
this Lease, Tenant shall not have the right to terminate or cancel this Lease or
to withhold rent or to set-off or deduct any claim or damages against rent as a
result of any default by Landlord or breach by Landlord of its covenants or any
warranties or promises hereunder, unless same continues after notice to Landlord
thereof and an opportunity for Landlord to cure the same as set forth above. In

 

PAGE 52



--------------------------------------------------------------------------------

addition, except as set forth in Section 10.7(d), Tenant shall not assert any
right to deduct the cost of repairs or any monetary claim against Landlord from
rent thereafter due and payable under this Lease.

 

21. SURRENDER; ABANDONED PROPERTY; HOLD-OVER

21.1 Surrender

(a) Upon the expiration or earlier termination of the Term, Tenant shall
(i) peaceably quit and surrender to Landlord the Premises (including without
limitation all fixed lab benches, fume hoods, electric, plumbing, heating and
sprinkling systems, fixtures and outlets, vaults, paneling, molding, shelving,
radiator enclosures, cork, rubber, linoleum and composition floors, ventilating,
silencing, air conditioning and cooling equipment therein and all other
furniture, fixtures, and equipment other than Equipment which Will Remain, as
hereinafter defined) broom clean, in good order, repair and condition excepting
only ordinary wear and tear and damage by fire or other insured Casualty;
(ii) remove all of Tenant’s Property (including, without limitation, Tenant’s
GMP manufacturing equipment), all autoclaves and cage washers and, to the extent
specified by Landlord at the time of granting of its consent, Alterations made
by Tenant (other than Alterations which Will Remain, as defined in
Section 11.1); (iii) remove all of Tenant’s Parking Area Equipment from the
Parking Area and the Campus unless Landlord, on or before the date ninety
(90) days prior to the expiration of the Term of the Lease, gives Tenant written
notice requiring Tenant to leave Tenant’s Parking Area Equipment on the Parking
Area Premises, and (iv) repair any damages to the Premises, the Building, or the
Parking Area (which, in the case of the Parking Area, shall require Tenant to
restore the paving of the Parking Area Premises) caused by the installation or
removal of Tenant’s Property and/or such Alterations (other than Alterations
which Will Remain, as defined in Section 11.1). “Equipment which Will Remain”
are identified on Exhibit 3-4, as well as equipment which is similar to the
equipment identified on Exhibit 3-4 as Equipment which Will Remain. Tenant’s
obligations under this Section 21.1(a) shall survive the expiration or earlier
termination of this Lease.

(b) Prior to the expiration of this Lease (or within thirty (30) days after any
earlier termination), except with respect to any Disclosed Materials, Tenant
shall clean and otherwise decommission all interior surfaces (including floors,
walls, ceilings, and counters), piping, supply lines, waste lines, acid
neutralization systems and plumbing in and/or exclusively serving the Premises,
and all exhaust or other ductwork in and/or exclusively serving the Premises, in
each case which has carried or released or been contacted by any Hazardous
Materials or other chemical or biological materials used in the operation of the
Premises, and shall otherwise clean the Premises so as to permit the Surrender
Plan (defined below) to be issued. At least thirty (30) days prior to the
expiration of the Term (or, if applicable, within five (5) business days after
any earlier termination of this Lease), Tenant shall deliver to Landlord a
reasonably detailed narrative description of the actions proposed (or required
by any Legal Requirements) to be taken by Tenant in order to render the Premises
(including any Alterations permitted or required by Landlord to remain therein)
free of Hazardous Materials and otherwise released for unrestricted use and
occupancy including without limitation causing the Premises to be decommissioned
in accordance with the regulations of the U.S. Nuclear Regulatory Commission
and/or the Massachusetts Department of Public Health (the “MDPH”) for the
control of radiation, and cause the Premises to be released for unrestricted use
by the Radiation

 

PAGE 53



--------------------------------------------------------------------------------

Control Program of the MDPH (the “Surrender Plan”). The Surrender Plan (i) shall
be accompanied by a current list of (A) all Required Permits held by or on
behalf of any Tenant Party with respect to Hazardous Materials in, on, under, at
or about the Premises, and (B) Tenant’s Hazardous Materials, and (ii) shall be
subject to the review and approval of Landlord’s environmental consultant. In
connection with review and approval of the Surrender Plan, upon request of
Landlord, Tenant shall deliver to Landlord or its consultant such additional
non-proprietary information concerning the use of and operations within the
Premises as Landlord shall request. On or before the expiration of the Term (or
within thirty (30) days after any earlier termination of this Lease, during
which period Tenant’s use and occupancy of the Premises shall be governed by
Section 21.3 below), Tenant shall deliver to Landlord a certification from a
third party certified industrial hygienist reasonably acceptable to Landlord
certifying that the Premises do not contain any Hazardous Materials and evidence
that the approved Surrender Plan shall have been satisfactorily completed by a
contractor acceptable to Landlord, and Landlord shall have the right, subject to
reimbursement at Tenant’s expense as set forth below, to cause Landlord’s
environmental consultant to inspect the Premises and perform such additional
procedures as may be deemed reasonably necessary to confirm that the Premises
are, as of the expiration of the Term (or, if applicable, the date which is
thirty (30) days after any earlier termination of this Lease), free of Hazardous
Materials and otherwise available for unrestricted use and occupancy as
aforesaid. Landlord shall have the unrestricted right to deliver the Surrender
Plan and any report by Landlord’s environmental consultant with respect to the
surrender of the Premises to third parties. Such third parties and the Landlord
Parties shall be entitled to rely on the Surrender Plan. If Tenant shall fail to
prepare or submit a Surrender Plan approved by Landlord, or if Tenant shall fail
to complete the approved Surrender Plan, or if such Surrender Plan, whether or
not approved by Landlord, shall fail to adequately address the use of Hazardous
Materials by any of the Tenant Parties in, on, at, under or about the Premises,
Landlord shall have the right to take any such actions as Landlord may deem
reasonable or appropriate to assure that the Premises and the Property are
surrendered in the condition required hereunder, the cost of which actions shall
be reimbursed by Tenant as Additional Rent upon demand. Tenant’s obligations
under this Section 21.1(b) shall survive the expiration or earlier termination
of the Term.

(c) No act or thing done by Landlord during the Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord. Unless otherwise
agreed by the parties in writing, no employee of Landlord or of Landlord’s
agents shall have any power to accept the keys of the Premises prior to the
expiration or earlier termination of this Lease. The delivery of keys to any
employee of Landlord or of Landlord’s agents shall not operate as a termination
of this Lease or a surrender of the Premises.

(d) Notwithstanding anything to the contrary contained herein, Tenant shall, at
its sole cost and expense, remove from the Premises, prior to the end of the
Term, any item installed by or for Tenant and which, pursuant to Legal
Requirements, must be removed therefrom before the Premises may be used by a
subsequent tenant.

21.2 Abandoned Property. After the expiration or earlier termination hereof, if
Tenant fails to remove any property from the Building or the Premises which
Tenant is obligated by the terms of this Lease to remove within the applicable
Abandonment Notice Period, as

 

PAGE 54



--------------------------------------------------------------------------------

hereinafter defined, after written notice from Landlord, such property (the
“Abandoned Property”) shall be conclusively deemed to have been abandoned, and
may either be retained by Landlord as its property or sold or otherwise disposed
of in such manner as Landlord may see fit. The “Abandonment Notice Period” shall
be five (5) business days, in the event of the expiration of the Term of the
Lease, and shall be ten (10) business days in the event of the earlier
termination of the Term of the Lease. If any item of Abandoned Property shall be
sold, Tenant hereby agrees that Landlord may receive and retain the proceeds of
such sale and apply the same to the expenses of the sale, the cost of moving and
storage, any damages to which Landlord may be entitled under Section 20 hereof
or pursuant to law, to any arrears of Rent, and to any other amounts due from
Tenant to Landlord, with any remainder to be promptly returned to Tenant.

21.3 Holdover. If any of the Tenant Parties holds over (which term shall
include, without limitation, the failure of Tenant or any Tenant Party to
perform all of its obligations under Section 21.1 above) after the end of the
Term, Tenant shall be deemed a tenant-at-sufferance subject to the provisions of
this Lease; provided that whether or not Landlord has previously accepted
payments of Rent from Tenant, (i) Tenant shall pay Base Rent at the Hold-Over
Percentage, as hereinafter defined, of the highest rate of Base Rent payable
during the Term, (ii) Tenant shall continue to pay to Landlord all additional
rent, and (iii) if such hold over continues for a period of more than thirty
(30) days, Tenant shall be liable for all damages, including without limitation
lost business and consequential damages, incurred by Landlord as a result of
such holding over, Tenant hereby acknowledging that Landlord may need the
Premises after the end of the Term for other tenants and that the damages which
Landlord may suffer as the result of Tenant’s holding over cannot be determined
as of the Execution Date. The “Hold Over Percentage” shall be 150%.

21.4 Warranties. Tenant hereby assigns to Landlord, to the extent assignable,
any warranties in effect on the last day of the Term with respect to any
fixtures and Alterations installed and to remain in the Premises. Tenant shall
provide Landlord with copies of any such warranties prior to the expiration of
the Term (or, if the Lease is earlier terminated, within five (5) days
thereafter).

 

22. MORTGAGEE RIGHTS

22.1 Subordination. Tenant’s rights and interests under this Lease shall be
(i) subject and subordinate to the lien of (but not the terms of) any future
ground lease, overleases, mortgage, deed of trust, or similar instrument
covering the Premises, the Building and/or the Land and to all advances,
modifications, renewals, replacements, and extensions thereof (each of the
foregoing, a “Mortgage”), or (ii) if any Mortgagee elects, prior to the lien of
any present or future Mortgage.

Notwithstanding the foregoing, it shall be a condition to Tenant’s obligation to
subordinate this Lease to any future Mortgage, that Landlord obtains a
subordination, non-disturbance and attornment agreement (“SNDA”) from the holder
of such Mortgage (or ground lessor, as the case may be) in the standard form
used by such Mortgagee (or ground lessor, as the case may be), with such
commercially reasonable changes as may be requested by Tenant and as may be
agreed to by Tenant and Mortgagee; provided however, that, in any event, such
SNDA shall contain the following provisions: (i) there shall be no modification
or delay of Tenant’s

 

PAGE 55



--------------------------------------------------------------------------------

rights in the event of a delay in the Term Commencement Date, as set forth in
Section 3.3 of the Lease, and (ii) while Tenant shall be required to give the
Mortgagee written notice of any alleged default of the Landlord at the same time
that Tenant gives such notice to Landlord, and the Mortgagee shall have the
right to cure any such default within the same time period that Landlord has to
cure such default, except that, with respect to defaults of the Landlord which
would permit Tenant to terminate this Lease (“Landlord Termination Defaults”),
Mortgagee shall have such additional period of time (which shall not exceed
ninety (90) days after the last day that Landlord has to cure such Landlord
Termination Default) as Mortgagee reasonably requires to cure such Landlord
Termination Default.

22.2 Notices. Tenant shall give each Mortgagee of which the Tenant is given
written notice with the same notices given to Landlord concurrently with the
notice to Landlord. Each such Mortgagee shall have the concurrent grace period
afforded to Landlord to cure a Landlord default (except that, with respect to
any default which is the basis for Tenant to terminate the Lease, each Mortgagee
shall have a commercially reasonable additional period of time to cure such
default, as set forth in the Mortgagee’s SNDA with Tenant), and Mortgagee’s
curing of any of Landlord’s default shall be treated as performance by Landlord.

22.3 Mortgagee Consent. Tenant acknowledges that, other than any consent or
approval provided under Sections 3 or 11 hereof, where applicable, any consent
or approval hereafter given by Landlord may be subject to the further consent or
approval of a Mortgagee; and the failure or refusal of such Mortgagee to give
such consent or approval shall, notwithstanding anything to the contrary in this
Lease contained, constitute reasonable justification for Landlord’s withholding
its consent or approval.

22.4 Landlord Subordination of Lien Rights. If Tenant desires to grant a
security interest in defined personal property, trade fixtures and/or business
equipment of Tenant (collectively “Collateral”) to a secured party, or to lease
any Collateral from a lessor (any such secured party or lessor being referred to
herein as “Secured Party”), then Landlord shall, upon written request of Tenant,
execute such commercially reasonable subordination of Landlord’s lien rights to
the rights of such Secured Party, provided however, that such Secured Party
acknowledges and agrees that: (i) no auction sale shall be held in the Premises,
the Building or the Property, (ii) Secured Party may only enter the Premises
during the Term of the Lease, (iii) Secured Party shall give Landlord at least
five (5) business days prior to exercising any right to enter the Premises,
(iv) Secured Party shall, prior to making any such entry, deliver to Landlord
reasonable evidence that it has obtained commercial general liability insurance,
naming Landlord and Landlord’s managing agent as an additional insured party,
with a single limit of not less than $2,000,000.00, (v) Secured Party shall
indemnify, defend and hold Landlord and Landlord’s managing agent harmless from
and against any losses, costs or damage arising from any entry by Secured Party,
or its agents, employees, contractors or other invitees, and (vi) Secured Party
shall repair any damage to the Premises or the Building caused by the
installation or removal of the Collateral.

 

23. QUIET ENJOYMENT.

Landlord covenants that so long as Tenant keeps and performs each and every
covenant, agreement, term, provision and condition herein contained on the part
and on behalf of Tenant to

 

PAGE 56



--------------------------------------------------------------------------------

be kept and performed, Tenant shall peaceably and quietly hold, occupy and enjoy
the Premises during the Term from and against the claims of all persons lawfully
claiming by, through or under Landlord subject, nevertheless, to: (i) the
covenants, agreements, terms, provisions and conditions of this Lease, (ii) any
matters of record as of the Execution Date other than Mortgages, and (iii) any
Mortgage to which this Lease is subject and subordinate, as hereinabove set
forth.

 

24. NOTICES.

Any notice, consent, request, bill, demand or statement hereunder (each, a
“Notice”) by either party to the other party shall be in writing and shall be
deemed to have been duly given when either delivered by nationally recognized
overnight courier (in either case with evidence of delivery or refusal thereof)
addressed as follows:

 

If to Landlord:      King 115 Hartwell LLC      c/o King Street Properties     
200 CambridgePark Drive      Cambridge, MA 02140      Attention: Stephen D.
Lynch      Email: slynch@ks-prop.com With a copy to:      Goulston & Storrs PC
     400 Atlantic Avenue      Boston, MA 02110      Attention: King Street With
a copy to:      Citizens Bank, National Association      25 Mall Road, Suite 203
     Burlington, Massachusetts 01803      Attention: Sean Randall, Senior Vice
President      E-mail: Sean.T.Randall@citizensbank.com If to Tenant:      733
Concord Avenue      Cambridge, MA      Attn: Paul B. Bolno and Kyle Moran     
Email address: kmoran@wavelifesci.com With a copy to:      Mintz Levin Cohn
Ferris Glovsky and Popeo, P.C.      One Financial Center      Boston,
Massachusetts 02111      Attn: Geoffrey H. Smith, Esq.

Notwithstanding the foregoing, any notice from Landlord to Tenant regarding
ordinary business operations (e.g., exercise of a right of access to the
Premises, maintenance activities, invoices, etc.) may also be given by written
notice delivered by facsimile to any person at the Premises whom Landlord
reasonably believes is authorized to receive such notice on behalf of Tenant

 

PAGE 57



--------------------------------------------------------------------------------

without copies as specified above. Either party may at any time change the
address or specify an additional address for such Notices by delivering or
mailing, as aforesaid, to the other party a notice stating the change and
setting forth the changed or additional address, provided such changed or
additional address is within the United States. Notices shall be effective upon
the date of receipt or refusal thereof.

 

25. MISCELLANEOUS

25.1 Separability. If any provision of this Lease or portion of such provision
or the application thereof to any person or circumstance is for any reason held
invalid or unenforceable, the remainder of this Lease (or the remainder of such
provision) and the application thereof to other persons or circumstances shall
not be affected thereby.

25.2 Captions. The captions are inserted only as a matter of convenience and for
reference, and in no way define, limit or describe the scope of this Lease nor
the intent of any provisions thereof.

25.3 Broker. Tenant and Landlord each warrants and represents that it has dealt
with no broker in connection with the consummation of this Lease other than
Jones Lang LaSalle and NAI Hunneman (collectively, “Broker”). Tenant and
Landlord each agrees to defend, indemnify and save the other harmless from and
against any Claims arising in breach of the representation and warranty set
forth in the immediately preceding sentence. Landlord shall be solely
responsible for the payment of any brokerage commissions to Broker.

25.4 Entire Agreement. This Lease, Lease Summary Sheet and all Exhibits attached
hereto contain the entire and only agreement between the parties and any and all
statements and representations, written and oral, including previous
correspondence and agreements between the parties hereto, are merged herein.
Tenant acknowledges that all representations and statements upon which it relied
in executing this Lease are contained herein and that Tenant in no way relied
upon any other statements or representations, written or oral. This Lease may
not be modified orally or in any manner other than by written agreement signed
by the parties hereto.

25.5 Governing Law. This Lease is made pursuant to, and shall be governed by,
and construed in accordance with, the laws of the Commonwealth of Massachusetts
and any applicable local municipal rules, regulations, by-laws, ordinances and
the like.

25.6 Representation of Authority. By his or her execution hereof, each of the
signatories on behalf of the respective parties hereby warrants and represents
to the other that he or she is duly authorized to execute this Lease on behalf
of such party.

25.7 Expenses Incurred by Landlord Upon Tenant Requests. Tenant shall, upon
demand, reimburse Landlord for all reasonable expenses, including, without
limitation, reasonable legal fees, incurred by Landlord in connection with all
requests by Tenant for consents, approvals or execution of collateral
documentation related to this Lease, including, without limitation, costs
incurred by Landlord in the review and approval of Tenant’s plans and
specifications in connection with proposed Alterations to be made by Tenant to
the Premises or in connection with requests by Tenant for Landlord’s consent to
make a Transfer; provided however, that: (i) the maximum amount payable by
Tenant on account of fees incurred by

 

PAGE 58



--------------------------------------------------------------------------------

Landlord with respect to any request by Tenant for Landlord’s consent to a
proposed Transfer shall be $1,500, except: (w) where the Transfer is a
sub-sublease of any tier, and (x) where, at Tenant’s request, the parties enter
into a mutually acceptable amendment to the Lease in connection with such
proposed Transfer, and (ii) Tenant shall not be required to pay for the cost of
Landlord’s review and approval of Tenant’s plans and specifications in
connection with proposed Alterations, except in those instances where Landlord,
in its reasonable business judgment, is required to engage a third-party
engineer (e.g., structural or MEP) to review such plans and specifications. Such
costs shall be deemed to be additional rent under this Lease.

25.8 Survival. Without limiting any other obligation of either party which may
survive the expiration or prior termination of the Term, all obligations on the
part of either party to indemnify, defend, or hold the other party harmless, as
set forth in this Lease shall survive the expiration or prior termination of the
Term.

25.9 Limitation of Liability.

(a) Limitations on Landlord’s Liability. Tenant shall neither assert nor seek to
enforce any claim against Landlord or any of the Landlord Parties, or the assets
of any of the Landlord Parties, for breach of this Lease or otherwise, other
than against Landlord’s interest in the Property and in the uncollected rents,
issues and profits thereof, and Tenant agrees to look solely to such interest
for the satisfaction of any liability of Landlord under this Lease. This
Section 25.9 shall not limit any right that Tenant might otherwise have to
obtain injunctive relief against Landlord. Landlord and Tenant specifically
agree that in no event shall any officer, director, trustee, employee or
representative of Landlord or of any of the other Landlord Parties ever be
personally liable for any obligation under this Lease, nor shall Landlord or any
of the other Landlord Parties be liable for consequential, indirect or
incidental damages or for lost income or lost profits whatsoever in connection
with this Lease.

(b) Limitations on Tenant’s Liability. Landlord and Tenant specifically agree
that in no event shall any officer, director, trustee, employee or
representative of Tenant (“Tenant Limited Parties”) ever be personally liable
for any obligation under this Lease, nor shall Tenant or any of the other Tenant
Limited Parties be liable for consequential, indirect or incidental damages or
for lost income or lost profits whatsoever in connection with this Lease,
provided however, that nothing in this Section 25.9(b) shall affect or limit any
liability or obligation which Tenant has to Landlord pursuant to either
Section 21.1 (Hazardous Materials) or 21.3 (Hold Over).

25.10 Binding Effect. The covenants, agreements, terms, provisions and
conditions of this Lease shall bind and benefit the successors and assigns of
the parties hereto with the same effect as if mentioned in each instance where a
party hereto is named or referred to, except that no violation of the provisions
of Section 13 hereof shall operate to vest any rights in any successor or
assignee of Tenant.

25.11 Landlord Obligations upon Transfer. Upon any sale, transfer or other
disposition of the Property, Landlord shall be entirely freed and relieved from
the performance and observance thereafter of all covenants and obligations
hereunder on the part of Landlord to be performed and observed, it being
understood and agreed in such event (and it shall be deemed

 

PAGE 59



--------------------------------------------------------------------------------

and construed as a covenant running with the land) that the person succeeding to
Landlord’s ownership of said reversionary interest shall thereupon and
thereafter assume, and perform and observe, any and all of such covenants and
obligations of Landlord, except as otherwise agreed in writing.

25.12 No Grant of Interest. Tenant shall not grant any interest whatsoever in
any fixtures within the Premises or any item paid in whole or in part by
Landlord’s Initial Contribution or by Landlord.

25.13 Financial Information. Tenant shall deliver to Landlord, within thirty
(30) days after Landlord’s reasonable request, Tenant’s most recently completed
balance sheet and related statements of income, shareholder’s equity and cash
flows statements (audited if available) certified by an officer of Tenant as
being true and correct in all material respects (collectively “Tenant’s
Financial Information”). Landlord shall not have the right to request that
Tenant deliver Tenant’s Financial Information to Landlord more than one time in
any consecutive twelve (12) month period, except that: (i) during any period of
that an uncured Event of Default by Tenant exists, Tenant shall provide Tenant’s
Financial Information to Landlord upon written request, and (ii) if Landlord
requests that Tenant provide Tenant’s Financial Information, Landlord shall have
the right, in a connection with any proposed sale or refinancing of the
Property, to require Tenant to provide updated Tenant’s Financial Information to
Landlord during twelve (12) month period following such request. Any such
financial information may be relied upon by any actual or potential lessor,
purchaser, or mortgagee of the Property or any portion thereof. Notwithstanding
the foregoing, the provisions of this Section 25.13 shall have no force or
effect so long as Tenant is a publicly traded company. Landlord shall not
disclose Tenant’s Financial Information to any third party other than: (i) to
Landlord’s lenders, investors, purchasers, prospective lenders, prospective
investors, and prospective purchasers, who, in all cases, are advised of the
obligation to keep Tenant’s Financial Information Confidential in accordance
with this Section 25.13, (ii) to Landlord’s partners, members, agents,
consultants, advisors, attorneys and accountants, who, in all cases, are advised
of the obligation to keep Tenant’s Financial Information Confidential in
accordance with this Section 25.13, (iii) as required by Legal Requirements,
order of governmental agency, court order, and (iv) in connection with any
litigation between the parties.

25.14 OFAC Certificate. Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001 (the “Executive Order”), and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 10756, the “Patriot Act”) prohibit
certain property transfers.

(a) Tenant Obligations. Tenant hereby represents and warrants to Landlord (which
representations and warranties shall be deemed to be continuing and re-made at
all times during the Term) that Tenant is not in violation of the Executive
Order, and that Tenant is not listed on the United States Department of the
Treasury Office of Foreign Assets Control (“OFAC”) list of “Specially Designated
Nationals and Blocked Persons” as modified from time to time. The most current
list of “Specially Designated Nationals and Blocked Persons” can be found at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html. Tenant shall from time
to time, within ten days after request by Landlord, deliver to Landlord any
certification or other evidence requested from time to time by Landlord in its
reasonable discretion, confirming Tenant’s

 

PAGE 60



--------------------------------------------------------------------------------

compliance with these provisions. No assignment or subletting, other than an
assignment to an Affiliated Entity or Successor, shall be effective unless and
until the assignee or subtenant thereunder delivers to Landlord written
confirmation of such party’s compliance with the provisions of this subsection,
in form and content satisfactory to Landlord.

(b) Landlord Obligations. Landlord hereby represents and warrants to Tenant
(which representations and warranties shall be deemed to be continuing and
re-made at all times during the Term) that Landlord is not in violation of the
Executive Order, and that Landlord is not listed on the OFAC list of “Specially
Designated Nationals and Blocked Persons” as modified from time to time.
Landlord shall from time to time, within ten days after request by Tenant,
deliver to Tenant any certification or other evidence requested from time to
time by Tenant in its reasonable discretion, confirming Landlord’s compliance
with these provisions.

25.15 Confidential Information. Either Landlord or Tenant, or their respective
representatives, may disclose (“Disclosing Party”) to the other party or its
representatives (“Receiving Party”), orally or in writing, or Landlord or Tenant
(or their respective representatives) may otherwise obtain, through observation
or otherwise, Confidential Information of Disclosing Party. The Receiving Party
must, and must cause its representatives to: (i) protect all such Confidential
Information from disclosure except as expressly permitted hereunder; (ii) only
disclose such Confidential Information to those employees, independent
contractors, agents, advisors, directors and officers of the Receiving Party to
the extent necessary or required for performance of obligations hereunder, and
Landlord shall have the right to disclose such Confidential Information to its
actual and prospective lenders, investors and purchasers, and Tenant shall have
the right to disclose such Confidential Information to any prospective party to
a Transfer, provided that, prior to any such disclosure, the Receiving Party has
secured written commitments from the aforementioned persons or entities
evidencing their agreement to comply with the confidentiality requirements of
this Lease.

Confidential Information shall mean any and all information and materials
disclosed by or on behalf of the Disclosing Party, any affiliate of the
Disclosing Party or any of their respective representatives to the Disclosing
Party or any of the Disclosing Party’s representatives to the extent that the
same is marked or otherwise identified as confidential or proprietary
information, or otherwise contained on WAVE Life Sciences letterhead.
Additionally, Confidential Information shall include this Lease, and all
documents and/or correspondence issued and/or delivered in connection with this
Lease. Without limiting the foregoing (1) each party’s trade secrets, existing
and future products or service offerings, designs, business plans, business
opportunities, finances, research, development, know-how, and other business,
operational or technical information shall be deemed the Confidential
Information of that party to the extent that such information satisfies the
conditions the immediately preceding sentence. As between Landlord and Tenant,
except as provided otherwise in this Lease, each party’s respective Confidential
Information will remain such party’s sole and exclusive property. To the extent
third parties disclose to Landlord or Tenant the Confidential Information of the
other party or its affiliates, the obligations set forth in this Section shall
apply to the same extent as if the other party had disclosed such information
directly to the Receiving Party.

The obligations set forth in this Section shall not apply to any portion of
Confidential Information which is or later becomes generally available to the
public by use, publication or the

 

PAGE 61



--------------------------------------------------------------------------------

like, through no act or omission of the Receiving Party. In the event a
Receiving Party becomes legally compelled to disclose any Confidential
Information of the other party, it shall promptly provide the Disclosing Party
with notice thereof prior to any disclosure, shall use its best efforts to
minimize the disclosure of any Confidential Information, and shall cooperate
with the Disclosing Party, in such manner as the Disclosing Party shall
reasonably request, provided that the Receiving Party shall, in making such
efforts and cooperating with the Disclosing Party, be entitled to reimbursement
from the Disclosing Party within ten (10) days following its written demand, for
any out-of-pocket costs incurred by the Receiving Party in connection with such
efforts and cooperation. The Receiving Party shall be permitted to disclose
Confidential Information when legally compelled to do so, or in connection with
any litigation or alternative dispute resolution proceedings between Landlord
and Tenant, unless the Disclosing Party has obtained a protective order or other
appropriate remedy prohibiting such disclosure prior to the time that the
Receiving Party is compelled, or permitted to do so (i.e., in connection with
litigation or alternative dispute resolution, as aforesaid). The obligations
under this Section shall survive the expiration of the Term or any earlier
termination of this Agreement.

25.16 Notice of Lease. Neither party shall record this Lease, but each of the
parties hereto agrees, at Tenant’s option, to join in the execution, in
recordable form and substantially similar to the form attached hereto as Exhibit
10, of a statutory notice of lease and/or written declaration in which shall be
stated the Term Commencement Date with respect to the Term, the length of the
Extension Term and the Expiration Date, which notice of lease may be recorded by
Tenant with the Middlesex South Registry of Deeds and/or filed with the Registry
District of the Land Court, as appropriate.

25.17 Publicity. Except for the purposes of performance hereunder, without
Tenant’s prior written consent, which may be withheld at Tenant’s sole
discretion, Landlord and its representatives shall not use (including without
limitation use in any publicity, advertising, media release, public announcement
or other public disclosure) (i) any name, acronym, symbol or other designation
by which Tenant or its affiliates or any of their respective human therapeutics,
products or other materials is known or (ii) the names of any agent or employee
of Tenant or its affiliates (each a “Prohibited Use”). Landlord shall notify
Tenant in each event of a Prohibited Use promptly after Landlord becomes aware
of the same, and, at Landlord’s sole cost and expense, without limiting Tenant’s
rights and remedies hereunder, Landlord shall, and shall cause its
Representatives, to immediately cease and desist each such Prohibited Use and
take such other actions as reasonably requested by Tenant.

25.18 Tenant’s Expansion Option.

(a) So long as this Lease is still in full force and effect, and subject to the
Expansion Conditions (as hereinafter defined) which Landlord may waive, in its
discretion, at any time, but only by notice to Tenant, then Tenant shall have
the option (the “Expansion Option”) of expanding into the 33,650 rentable square
feet of space comprising the entire third (3rd) floor of the Building (the
“Expansion Premises”). Tenant may exercise its Expansion Option to lease the
Expansion Premises by giving written notice (“Exercise Notice”) to Landlord on
or before December 31, 2016 (the “Exercise Date”). If Tenant fails timely to
give such notice, Tenant shall have no further right to lease the Expansion
Premises, time being of the essence of this Section 25.18.

 

PAGE 62



--------------------------------------------------------------------------------

(b) Expansion Date/Expansion Premises Work. If Tenant timely and properly elects
to lease the Expansion Premises, (i) Landlord shall lease and demise to Tenant,
and Tenant shall hire and take from Landlord, the Expansion Premises, for a term
(the “Expansion Term”) that shall commence on the date (the “Expansion Date”,
which shall be the Term Commencement Date with respect to the Expansion
Premises) that Tenant give the Election Notice to Landlord and that shall run
coterminous with the remainder of the Term of this Lease; (ii) the “Expansion
Premises Rent Commencement Date” shall be the date that is six (6) months after
the Expansion Date (i.e. Tenant’s obligation to pay Base Rent with respect to
the Expansion Premises shall commence as of the Expansion Premises Rent
Commencement Date), (iii) the Expansion Premises shall be leased by Tenant on
all of the terms and conditions set forth in this Lease except to the extent
inconsistent with the provisions of this Section 25.18; (iv) the Base Rent
payable for the Expansion Premises shall be as set forth in subsection
(c) below, and (v) Tenant shall receive a tenant improvement allowance for the
Expansion Premises of up to $4,206,250.00 (i.e., $125.00 per rentable square
foot of such Expansion Premises) (the “Expansion Premises Allowance”) for the
purpose of defraying the cost of performing any leasehold improvements Tenant
desires to perform in the Expansion Premises (the “Tenant’s Expansion Premises
Work”), which Expansion Premises Allowance shall be disbursed in accordance with
the terms and conditions applicable to Landlord’s Phase II Contribution, as set
forth in Section 16 of Exhibit 3. Effective on the Expansion Date, Tenant’s
Share shall be increased to 100%.

(c) Base Rent payable by Tenant for the Expansion Premises during the Expansion
Term shall be as set forth below:

 

    
RENT MONTHS    MONTHLY
PAYMENT      ANNUAL BASE
RENT  

1-12

   $ 126,187.50       $ 1,514,250.00   

13-24

   $ 129,973.13       $ 1,559,667.50   

25-36

   $ 133,872.32       $ 1,606,467.83   

37-48

   $ 137,888.49       $ 1,654,661.86   

49-60

   $ 142,025.14       $ 1,704,301.72   

61-72

   $ 146,285.90       $ 1,755,430.77   

73-84

   $ 150,674.47       $ 1,808,093.69   

85-96

   $ 155,194.71       $ 1,862,336.50   

97-108

   $ 159,850.55       $ 1,918,206.60   

109-120

   $ 164,646.07       $ 1,975,752.79   

121-Expiration Date

   $ 169,585.45       $ 2,035,025.38   

“Rent Months” shall be defined as any one-(1)-calendar-month period during the
Term of the Lease with respect to the Expansion Premises commencing on the day
of the month on which the Expansion Premises Rent Commencement Date occurs,
except that if the Expansion Premises Rent Commencement Date does not fall on
the first day of a calendar month, then the first Rent

 

PAGE 63



--------------------------------------------------------------------------------

Month with respect to the Expansion Premises shall only contain the partial
month immediately following the Expansion Premises Rent Commencement Date, and
the monthly payment for such month shall be prorated based on the number of days
in such calendar month following the Expansion Premises Rent Commencement Date.

(d) Expansion Conditions. The “Expansion Conditions” are that, as of the date of
the Expansion Notice and as of the Expansion Date, there shall exist no Default
of Tenant and Tenant has not subleased any portion of the Premises or assigned
its interest in the Lease.

[SIGNATURES ON FOLLOWING PAGE]

 

PAGE 64



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Lease as a sealed
instrument as of the Execution Date.

LANDLORD

KING 115 HARTWELL LLC,

a Delaware limited liability company

By: KING FORD LLC,

a Massachusetts limited liability company,

its Manager

By: KING STREET PROPERTIES INVESTMENTS, LLC,

a Massachusetts limited liability company,

its Manager

By: /s/ Thomas Ragno

Name: Thomas Ragno

Title: Manager

TENANT

WAVE LIFE SCIENCES USA, INC.,

a Delaware Corporation

 

By:   /s/ Kyle Moran   Name: Kyle Moran   Title: Treasurer

 

PAGE 65



--------------------------------------------------------------------------------

EXHIBIT 3

WORK LETTER

This Exhibit is attached to and made a part of the Lease (the “Lease”) by and
between KING 115 HARTWELL LLC, a Delaware limited liability company
(“Landlord”), and WAVE LIFE SCIENCES USA, INC., a Delaware corporation
(“Tenant”), for space located at 115 Hartwell Avenue, Lexington, Massachusetts.
Capitalized terms used but not defined herein shall have the meanings given in
the Lease.

1. Definitions. This Work Letter shall set forth the obligations of Landlord and
Tenant with respect to the improvements to be performed in the Premises for
Tenant’s use. For the purposes of this Lease, “Landlord Work” consists of:
(i) the Base Building Work described on Exhibit 3-1, (ii) Tenant Improvement
Work with respect to the Initial Portion of the Premises, described on
Exhibit 3-2, (iii) the equipment list (“Equipment List”) attached hereto as
Exhibit 3-3 with respect to the Initial Portion of the Premises, and (iv) the
responsibilities of Landlord as set forth in the Landlord/Tenant Responsibility
Matrix attached hereto as Exhibit 3-4 with respect to the Initial Portion of the
Premises. In the event of any conflict between Exhibit 3-4 and either
Exhibit 3-2 or Exhibit 3-3, Exhibit 3-4 shall control. For avoidance doubt,
(x) the Tenant Improvement Work shall not include any work necessary to obtain
any governmental approvals of Landlord’s Work, other than the Town Approval, and
(y) the Tenant Improvement Work shall only include improvements with respect to
the Initial Portion of the Premises and shall not include any improvements by
Landlord in respect of the Phase II Premises.

2. Permit Plans. Tenant shall engage the Design-Build Contractor, as hereinafter
defined, to engage DiMella Shaffer as its subconsultant to act as the architect
to prepare the Permit Set of Plans and Specifications for Tenant Improvement
Work. Tenant shall deliver to Landlord an approved (i.e., by Landlord) Permit
Set on or before October 3, 2016. The Permit Set shall be consistent with
clauses (ii)-(iv) of Section 1 above. Landlord shall not unreasonably withhold,
condition or delay its consent of either Permit Set, and, in any event Landlord
shall, within three (3) business days of Landlord’s receipt of each Permit Set,
respond in writing by either approving such Permit Set or disapproving such
Permit Set and advising Tenant of the reasons why Landlord is disapproving such
Permit Set. Tenant’s failure to timely deliver either Permit Set shall, without
the need for any notice from Landlord, be deemed to be a Tenant Delay, except to
the extent that such delay arises from the default of Landlord in its
obligations under this Exhibit 3.

3. Landlord’s Initial Contribution. With respect to the Initial Portion of the
Premises, Landlord and Tenant acknowledge that since the Construction Documents
for Tenant Improvement Work have not yet been prepared, it is impossible to
determine the exact cost of the Tenant Improvement Work as of the Execution Date
of this Lease. Accordingly, Landlord and Tenant agree that Landlord’s obligation
to pay for the Cost of Tenant Improvement Work, as hereinafter defined, shall be
limited to an amount (“Landlord’s Initial Contribution”) which shall not exceed
$125.00 per rentable square foot of the Initial Portion of the Premises (the
“Maximum Amount”) and that (subject to the provisions of this Section 3) Tenant
shall be responsible for the Cost of Tenant Improvement Work for the Initial
Portion of the Premises to the extent that it exceeds the Maximum Amount for the
Initial Portion of the Premises. Tenant

 

EXHIBIT 3, PAGE 1



--------------------------------------------------------------------------------

may not use more than $125.00 per rentable square foot of the Initial Portion of
the Premises on the Cost of Tenant Improvement Work for the Initial Portion of
the Premises. However, if Tenant uses less than the $125.00 per rentable square
foot of the Initial Portion of the Premises on the Cost of Tenant Improvement
Work for the Initial Portion of the Premises, Tenant may add any such unused
portion of Landlord’s Initial Contribution to Landlord’s Phase II Contribution
as set forth in Section 16 of this Exhibit 3.

4. The “Cost of Tenant Improvement Work” shall be defined as all hard and soft
costs (including, without limitation, the cost of preparing Plans, obtaining
permits, other related costs, and any applicable state sales or use tax)
incurred by Landlord performing Tenant Improvement Work, as well as the cost
incurred by Tenant in preparing the Permit Sets.

5. Design-Build Contractor; GMP. Landlord shall enter into a design-build
contract (“Design-Build Contract”) for the Tenant Improvement Work with BW
Kennedy (“Design-Build Contractor”). The Design-Build Contractor shall engage
DiMella Shaffer to act as the architect for the Project. The Design-Build
Contract may be on the basis of a guaranteed maximum price (“GMP”). The GMP
shall be determined based upon the sum of the following:

 

  •   Design-Build Contractor’s Fee: 3% of the sum (“Cost of the Work”) of:
(i) Direct Cost of the Work, and (ii) General Conditions Costs

 

  •   General Conditions Costs: 6% of the Direct Cost of the Work

 

  •   Direct Cost of the Work: Determined by bids obtained from subcontractors
in accordance with this Section 5

 

  •   Contingency: 5 % of the Cost of the Work

6. Preparation of Construction Documents. The Design-Build Contractor shall
prepare the Construction Documents for the Tenant Improvement Work for Tenant’s
approval, which approval shall not be unreasonably withheld, conditioned, or
delayed. The Construction Documents shall be consistent with the approved Permit
Set.

7. Tenant Responses. Tenant shall respond, in writing, to any requests from
Landlord or the Design-Build Contractor for information, consents, or
authorizations to proceed, within three (3) business days of Tenant’s receipt of
such request. Any failure by Tenant to respond within such time period may be
the basis of a Tenant Delay.

8. Bid Process. The provisions of this Section 8 shall apply to the Tenant
Improvement Work. Tenant hereby acknowledges that:

 

  (i) the following portions of Landlord’s Work will performed by designated
subcontractors (“Designated Subcontractors”) and so that bids will only be
obtained from the Designated Subcontractors for such elements of Landlord’s
Work:

 

  •   Plumbing: North Share Mechanical Contractors, Inc.

 

  •   HVAC: Environmental Systems, Inc.

 

  •   Fire Protection: Legacy Fire Protection, Inc.

 

  •   Electrical: Napa Electric, Inc.

 

EXHIBIT 3, PAGE 2



--------------------------------------------------------------------------------

  (ii) Landlord will cause the Design-Builder to use reasonable efforts to
obtain at least three (3) bidders for other portions of Landlord’s Work;
however, given the current market, it may not be possible to obtain more than
one or two bidders with respect to portions of Landlord’s Work.

All bidders shall be reasonably acceptable to both Landlord and Tenant (Tenant
hereby confirming and agreeing that the Designated Subcontractors are acceptable
to Tenant). Tenant shall have the right to review all bids within three
(3) business days after receipt thereof. Landlord agrees to select the lowest
bid unless Landlord has a reasonable basis for selecting a different bid. If
Tenant reasonably determines that the GMP is higher than is acceptable to
Tenant, then Tenant shall have a one-time right to give request changes to
Tenant Improvement Work. In order to exercise such one-time right to request
changes to Tenant Improvement Work in order to reduce the GMP, Tenant shall, on
or before the date three (3) business days after Tenant receives Landlord’s
notice to Tenant of the GMP, give written notice to Landlord specifying the
changes in Tenant Improvement Work requested by Tenant. Such changes shall be
subject to Landlord’s prior written approval (which approval shall not be
unreasonably withheld, conditioned, or delayed). Based upon the revised
Construction Documents for Tenant Improvement Work, based upon the changes
requested by Tenant, as approved by Landlord, as aforesaid, Landlord shall again
request bids for the construction of Tenant Improvement Work in accordance with
this Section 8. Tenant shall have the right to review the revised bids within
two (2) business days after receipt thereof. Landlord agrees to select the
lowest bid for any portion of Landlord’s Work unless Landlord has a reasonable
basis for selecting a different bid.

9. Tenant’s Share. For the purposes of this Exhibit 3: (i) if the Cost of Tenant
Improvement Work is equal to, or less than, the Maximum Amount, then “Tenant’s
Share” shall be 0%, and (ii) if the Cost of Tenant Improvement Work is greater
than the Maximum Amount, then Tenant’s Share shall be a fraction, the numerator
of which is the amount by which the total Cost of Landlord’s Work exceeds the
Maximum Amount, and the denominator of which is the total Cost of Tenant
Improvement Work.

10. Tenant’s Obligation to Pay for Excess Costs. If the Cost of Tenant
Improvement Work exceeds the Maximum Amount (such amount exceeding the Maximum
Amount being herein referred to as the “Excess Costs”), Tenant shall pay to
Landlord such Excess Costs as follows: (i) Tenant shall pay Tenant’s Share of
Excess Costs within thirty (30) days of Billing, as hereinafter defined,
(ii) with respect to any Changes to Tenant Improvement Work, Tenant shall pay
for the cost of such changes in accordance with Section 11 below, and (iii) with
respect to any increases in the Cost of Tenant Improvement Work arising from
Claims by the Contractor, Tenant shall pay for the cost of such Claims as set
forth in Section 12 below. “Billing” shall be defined as any invoice from
Landlord setting forth, reasonable detail, the amount due from Tenant, and shall
include invoices from vendors and service providers, and applications for
payment from the Design-Build Contractor. Billing with respect to the Tenant
Improvement Work may not be submitted to Tenant more than one time per calendar
month. The amounts payable by Tenant hereunder constitute Rent payable pursuant
to the Lease, and the failure to timely pay same constitutes an Event of Default
under the Lease.

 

EXHIBIT 3, PAGE 3



--------------------------------------------------------------------------------

11. Changes. If Tenant shall request any change, addition or alteration in any
of the Plans after approval by Landlord (“Changes”), Landlord shall have such
revisions to the drawings prepared. Promptly upon completion of the revisions,
Landlord shall notify Tenant in writing of the increased cost, if any, which
will be chargeable to Tenant by reason of such change, addition or deletion.
Tenant, within three (3) business days, shall notify Landlord in writing whether
it desires to proceed with such Change. In the absence of such written
authorization, Landlord shall have the option to continue work on the Premises
disregarding the requested Change. To the extent that the cost of performing
such revisions cause of the cost of Tenant Improvement Work to exceed the
Maximum Amount, Tenant shall reimburse Landlord for the net incremental Cost of
Tenant Improvement Work associated with such Changes within thirty (30) days of
upon Billing, as such Change Work is being performed.

12. Claims. To the extent that any claims (“Claims”) by the Design-Build
Contractor cause the Cost of Tenant Improvement Work to exceed the Maximum
Amount, Tenant shall pay for such excess within thirty (30) days of Billing.
Claims shall include any amounts properly due to the Contractor under the
Design-Build Contract based upon the claims of the Design-Build Contractor under
the Design-Build Contract, provided however, that the Claims shall not include
any amounts arising from the default or negligence of Landlord, or Landlord’s
agents or employees, under the Design-Build Contract.

13. Performance of Landlord’s Work. Following approval of the Construction
Documents and Tenant’s written authorization to proceed with Tenant Improvement
Work, Landlord shall cause the Tenant Improvement Work to be constructed
substantially in accordance with the approved Plans and Specifications and in
accordance with the Building Standards set forth in Exhibit 5-3.

14. Unused Portion of Landlord’s Initial Contribution: Any portion of Landlord’s
Initial Contribution which exceeds the Cost of the Landlord’s Work shall accrue
to the sole benefit of Landlord, it being agreed that Tenant shall not be
entitled to any credit, offset, abatement or payment with respect thereto,
except that if Tenant uses less than the $125.00 per rentable square foot of
Initial Portion of the Premises on the Cost of Tenant Improvement Work for the
Initial Portion of the Premises, Tenant may add any such unused portion of
Landlord’s Initial Contribution to Landlord’s Phase II Contribution as set forth
in Section 16 of this Exhibit 3.

15. Cost of Base Building Work: Landlord shall bear the entire cost of the Base
Building Work, except to the extent that the cost of the Base Building Work
increases as the result of Changes to the Base Building Work approved by
Landlord.

16. Tenant’s Work with respect to the Phase II Premises.

A. Performance of Tenant’s Work. All tenant improvement work to be performed in
the Phase II Premises (“Tenant’s Work”) shall be performed by Tenant in
accordance with the provisions of the Lease (including, without limitation,
Section 11 and this Exhibit 3). Tenant’s Work shall be performed at Tenant’s
sole cost and expense, except for Landlord’s Phase II Contribution, as
hereinafter defined. Without limiting the foregoing,

 

EXHIBIT 3, PAGE 4



--------------------------------------------------------------------------------

Tenant’s Work shall be designed by an architect approved by Landlord and a
contractor approved by Landlord, which approval shall not be unreasonably
withheld, conditioned, or delayed.

B. Landlord’s Phase II Contribution. Landlord shall, subject to the provisions
of this Section 16.B, provide to Tenant a tenant improvement allowance
(“Landlord’s Phase II Contribution”) of up to $4,293,125.00 (the “Maximum Amount
of Landlord’s Phase II Contribution”), subject to Section 3 of this Exhibit 3,
to be used by Tenant solely for costs incurred by Tenant in designing Tenant’s
Work (“Soft Costs”) and in performing Tenant’s Work (“Hard Costs”). Soft Costs
and Hard Costs are referred to collectively herein as “Permitted Costs”.

C. Budget. Tenant shall have no right to submit any requisition to Landlord on
account of Permitted Costs until Tenant has submitted to Landlord a detailed
good faith budget (“Budget”) of Permitted Costs. Tenant shall deliver to
Landlord an update of the Budget at least once every two (2) months, but in any
event after Tenant enters into a contract for the performance of Tenant’s Work
with its contractor.

(i) Tenant shall submit to Landlord reasonably detailed documentation evidencing
the then current Budget at the time of each Budget update. For the purposes
hereof, Permitted Costs shall not include: (x) the cost of any of Tenant’s
Property (hereinafter defined) including, without limitation, telecommunications
and computer equipment and all associated wiring and cabling, any de-mountable
decorations, artwork and partitions, signs, and trade fixtures, (y) the cost of
any fixtures or Alterations that will be removed at the end of the Term, and
(z) any fees paid to Tenant, any Affiliated Entity or Successor,

(ii) Requisitions. Landlord shall pay Landlord’s Proportion (hereinafter
defined) of the cost shown on each requisition (hereinafter defined) submitted
by Tenant to Landlord within thirty (30) days of submission thereof by Tenant to
Landlord until the entirety of Landlord’s Phase II Contribution has been
exhausted. “Landlord’s Proportion” shall be a fraction, the numerator of which
is Landlord’s Phase II Contribution and the denominator of which the Budget for
Permitted Costs, from time to time. A “requisition” shall mean AIA Documents
G-702 and G-703 duly executed and certified by Tenant’s architect and general
contractor (accompanied by, without limitation, invoices from Tenant’s
contractors, vendors, service providers and consultants (collectively,
“Contractors”) and partial lien waivers and subordinations of lien, as specified
in M.G.L. Chapter 254, Section 32 (“Lien Waivers”) with respect to the prior
month’s requisition, and such other documentation as Landlord or any Mortgagee
may reasonably request) showing in reasonable detail the costs of the item in
question or of the improvements installed to date in the Premises, accompanied
by certifications executed by the Chief Executive Officer, Chief Financial
Officer, Chief Operations Officer, Vice President, or other officer of

 

EXHIBIT 3, PAGE 5



--------------------------------------------------------------------------------

Tenant that the amount of the requisition in question does not exceed the cost
of the items, services and work covered by such requisition. Landlord shall have
the right, upon reasonable advance notice to Tenant and not more often than one
time per calendar month, to inspect Tenant’s books and records relating to each
requisition in order to verify the amount thereof. Such inspection shall be at
Landlord’s sole cost and expense. Tenant shall submit requisition(s) no more
often than monthly.

(iii) Notwithstanding anything to the contrary herein contained: (1) Landlord
shall have no obligation to advance funds on account of Landlord’s Phase II
Contribution more than once per month; (2) if Tenant fails to pay to Tenant’s
contractors the amounts paid by Landlord to Tenant in connection with any
previous requisition(s), Landlord shall thereafter have the right to have
Landlord’s Phase II Contribution paid directly to Tenant’s contractors;
(3) Landlord shall have no obligation to pay any portion of Landlord’s Phase II
Contribution with respect to any requisition submitted after November 30, 2018
(the “Outside Requisition Date”); provided, however, that if Tenant certifies to
Landlord that it is engaged in a good faith dispute with any contractor, such
Outside Requisition Date shall be extended while such dispute is ongoing, so
long as Tenant is diligently prosecuting the resolution of such dispute;
(4) Tenant shall not be entitled to any unused portion of Landlord’s Phase II
Contribution; (5) Landlord’s obligation to pay any portion of Landlord’s Phase
II Contribution shall be conditioned upon there existing no Event of Default by
Tenant in its obligations under this Lease at the time that Landlord would
otherwise be required to make such payment; and (6) in addition to all other
requirements hereof, Landlord’s obligation to pay the final ten percent (10%) of
Landlord’s Phase II Contribution shall be subject to simultaneous delivery of
all Lien Waivers relating to items, services and work performed in connection
with Tenant’s Work. If Landlord declines to fund any requisition on the basis
that, at the time that Tenant submitted such requisition to Landlord, Tenant is
in default of its obligations under the Lease, then, if Tenant cures such
default and so long as the Lease is still in full force and effect, Tenant shall
again have the right to resubmit such requisition (as may be updated by Tenant
for any work performed since the date of the previously submitted requisition)
for payment subject to the terms and conditions of this Section 16.

(iv) If Landlord fails timely to pay to Tenant any installment of Landlord’s
Phase II Contribution properly due to Tenant, and Landlord does not cure such
failure on or before the date ten (10) days after Landlord receives written
notice of such failure from Tenant, then Tenant shall have the right to offset
the amount of such past due payment from Landlord against the next
installment(s) of Annual Fixed Rent and other charges due under the Lease.

 

EXHIBIT 3, PAGE 6



--------------------------------------------------------------------------------

17. Miscellaneous

(a) Tenant’s Authorized Representative. Tenant designates Kyle Moran,
kmoran@wavelifesci.com – 617-257-5457 (“Tenant’s Representative”) as the only
person authorized to act for Tenant pursuant to this Work Letter. Landlord shall
not be obligated to respond to or act upon any request, approval, inquiry or
other communication (“Communication”) from or on behalf of Tenant in connection
with this Work Letter unless such Communication is in writing from Tenant’s
Representative. Tenant may change either Tenant’s Representative at any time
upon not less than five (5) business days advance written notice to Landlord.

(b) Landlord’s Authorized Representative. Landlord designates Michael DiMinico,
200 Cambridge Park Drive, Cambridge, MA 02140, mdiminico@ks-prop.com –
617-910-5503 (“Landlord’s Representative”) as the only person authorized to act
for Landlord pursuant to this Work Letter. Tenant shall not be obligated to
respond to or act upon any request, approval, inquiry or other Communication
from or on behalf of Landlord in connection with this Work Letter unless such
Communication is in writing from Landlord’s Representative. Landlord may change
either Landlord’s Representative at any time upon not less than five (5)
business days advance written notice to Tenant.

(c) Tenant shall have the right, during the performance of the Landlord Work, to
have Tenant’s Representative participate in weekly construction meetings with
Landlord and the Contractor as to the status of the performance of Tenant
Improvement Work.

(d) Tenant shall have access to the Premises prior to the Term Commencement Date
in accordance with the provisions of Section 3.4 of the Lease.

18. Disputes.

Any disputes relating to provisions or obligations in this Lease in connection
with Landlord Work or Tenant Work or this Exhibit 3 shall be submitted to
arbitration in accordance with the provisions of applicable state law, as from
time to time amended. Arbitration proceedings, including the selection of an
arbitrator, shall be conducted pursuant to the rules, regulations and procedures
from time to time in effect as promulgated by the American Arbitration
Association. Notwithstanding the foregoing, the parties hereby agree that the
arbitrator for any disputes relating to Landlord Work or Tenant Work shall be a
construction consultant experienced in the construction of office/laboratory
buildings in the Town of Lexington, as mutually agreed upon by the parties, or,
if not then designated by the parties, within ten (10) days after either party
makes a request for arbitration hereunder, or (if the parties do not mutually
agree upon such arbitrator) as designated by the Boston office of the American
Arbitration Association upon request by either party. Prior written notice of
application by either party for arbitration shall be given to the other at least
ten (10) days before submission of the application to the said Association’s
office in Boston, Massachusetts. The arbitrator shall hear the parties and their
evidence. The decision of the arbitrator shall be binding and conclusive, and
judgment upon the award or decision of the arbitrator may be entered in the
appropriate court of law; and the parties consent to the jurisdiction of such
court and further agree that any process or notice of motion or other
application to the Court or a Judge thereof may be served outside the
Commonwealth of Massachusetts by registered mail or by personal service,
provided a

 

EXHIBIT 3, PAGE 7



--------------------------------------------------------------------------------

reasonable time for appearance is allowed. The costs and expenses of each
arbitration hereunder and their apportionment between the parties shall be
determined by the arbitrator in his award or decision. Except where a specified
period is referenced in this Lease, no arbitrable dispute shall be deemed to
have arisen under this Lease prior to the expiration of the period of twenty
(20) days after the date of the giving of written notice by the party asserting
the existence of the dispute together with a description thereof sufficient for
an understanding thereof. In connection with the foregoing, it is expressly
understood and agreed that the parties shall continue to perform their
respective obligations under the Lease during the pendency of any such
arbitration proceeding hereunder (with any adjustments or reallocations to be
made on account of such continued performance as determined by the arbitrator in
his or her award).

Except with respect to the Expansion Premises, this Exhibit shall not be deemed
applicable to any additional space added to the Premises at any time or from
time to time, whether by any options under the Lease or otherwise, or to any
portion of the original Premises or any additions to the Premises in the event
of a renewal or extension of the original Term of the Lease, whether by any
options under the Lease or otherwise, unless expressly so provided in the Lease
or any amendment or supplement to the Lease.

 

EXHIBIT 3, PAGE 8



--------------------------------------------------------------------------------

EXHIBIT 3-5

BUILDING STANDARDS

Tenant must comply with the following specifications for tenant fit-out
projects.

 

Division 08   Openings (Doors and Hardware) Division 09   Finishes
(Architectural Finishes) Division 10   Specialties (Signage, Fire Extinguishers,
and Appliances) Division 12   Furnishings and Casework (Window Shades, Lab and
Kitchenette Casework) Division 22   Plumbing (Sprinkler Escutcheons, Plumbing
Fixtures) Division 23   HVAC (Grilles, Diffusers and Access Panels Division 26  
Electrical (Lighting, Exit Signs, Controls)

 

EXHIBIT 3-5



--------------------------------------------------------------------------------

DIVISION 8 OPENINGS

DOORS AND HARDWARE

 

CSI Div No.

  

Item/ Typical Location

  

Description

  

Responsible Party

    

DOORS

       

LANDLORD

  

TENANT

08 14 00

   Office Door, wood    Flush wood, rotary cut birch w/ particle core, clear
finish. Size: 3’-0” x 7’-0” x 1-1/34”      

08 11 13

   Office Door frame w/ side light, HM    16 ga. set up and welded steel door
frame with 18” side light with SFGL.      

08 14 00

   Laboratory door/ w vision glazing, wood    Flush wood, rotary cut birch clear
finish w/ vision glazing SFGL in metal panel. Size either 24” x 34” or 10” x 34”
     

08 11 13

   Laboratory Door frame, HM    16 ga. set up and welded steel door frame      

08 14 00

   Laboratory Door, steel    18 ga. steel door leaf w/ continuous weld vertical
edges of door face, hardware reinforcements      

08 14 00

   Laboratory Door, steel w/vision glazing    18 ga. steel door leaf w/
continuous weld vertical edges of door face, hardware reinforcements w/ HM
moldings to accept glass lites      

08 14 00

   Laboratory or Office Interior Window    HM, borrowed light w/ SFGL or FR
glazing      

08 08 00

   Conference Rm glass    Floor to ceiling  1⁄2” glazing in alum channels,
silicone structural glazing joint      

 

EXHIBIT 3-5



--------------------------------------------------------------------------------

CSI Div No.

  

Item/ Typical Location

  

Description

  

Responsible Party

    

HARDWARE

       

LANDLORD

  

TENANT

08 71 00

   Office Lockset, single door   

“Office/ Entrance” function

(3) Hinges Stanley FBB179, 4.5x4.5/652

(1) Entrance cylinder Lockset Schlage ND53 BD/626

(1) Wall stop Rockwood 409/626

(1) set Silencers Rockwood 608/GRY

     

08 71 00

   Double door w/entry card access   

“Storeroom” function

(7) Hinges Stanley FBB179 4.5x4.5/652

(1) Electric hinge

(1) Storeroom lockset Schlage ND80 BD Athens/626

(1) Closer Norton 8501/689

(1) Kickplate Rockwood K1050 8x35/630

(1) Wallstop Rockwood 409/626

(2) sets Silencers Rockwood 608/GRY

Flushbolt, Electric Strike, Card Access, and door position switch by tenant

     

08 71 00

   Laboratory Lockset, single door   

“Storeroom” function

(3) Hinges Stanley FBB 179 4.5x4.5/652

(1) Storeroom lockset Schlage ND80 BD Athens/626

(1) Closer Norton 8501/689

(1) Kickplate Rockwood K1050 8x34/630

(1) Wallstop Rockwood 409/626

(1) set Silencers Rockwood 608/GRY

     

08 71 00

   Showers, Conference Locksets   

“Classroom” function (privacy)

(3) Hinges Stanley FBB179 4.5x4.5/652

(1) Classroom lockset Schlage ND70 BD Athens/ 626

(1) Wall stop Rockwood 409/626

(1) set Silencers Rockwood 608/GRY

     

08 71 00

   Janitor Closet   

“Storeroom” function

(3) Hinges Stanley FBB 179 4.5x4.5/652

(1) Storeroom lockset Schlage ND80 BD Athens/626

(1) Closer Norton 8501/689

(1) Kickplate Rockwood K1050 8x34/630

(1) Wall stop Rockwood 409/626

(1) set Silencers Rockwood 608/GRY

     

08 71 00

   Egress Only Panic   

(3) Hinges Stanley FBB179 4.5x4.5/652

(1) Rim Exit Device VonDuprin 99EO 3 ft/626

(1) Closer Norton 8501/689

(1) Set Gasketing National Guard Products 5050B/17 ft/BRN

     

 

EXHIBIT 3-5



--------------------------------------------------------------------------------

DIVISION 09 FINISHES

ARCHITECTURAL FINISHES, TYPICAL WALL ASSEMBLIES

 

CSI Div No.

  

Item

  

Description

  

Responsible Party

    

FINISHES

       

LANDLORD

  

TENANT

09 51 23

   Laboratory Acoustical Ceiling Tile & Grid    USG “Sheetrock” vinyl lay-in 2x2
ceiling panel and 15/16” grid.      

09 51 23

   Office Acoustical Ceiling Tile & Grid    Armstrong “Dune Second Look II”
scored tegular 2x2 lay-in ceiling panel and 15/16” grid      

09 65 13

   Rubber wall base    4 in high straight base, dark grey      

09 65 19

   Resilient flooring for laboratory    Armstrong “Rave Standard Excelon, White
Out” vinyl composition tile, 12x12      

09 65 19

   Resilient flooring for kitchen    Armstrong “Imperial Texture Standard
Excelon” vinyl composition tile, 12x12. Three color pattern      

09 65 19

   Resilient flooring for storage    Armstrong “Imperial Texture Standard
Excelon, Soft Cool Gray” vinyl composition tile, 12x12          Alternate
high-performance flooring system (Animal Care Facility and Glass washrooms)   
Epoxy fluid-applied flooring system          Resilient Sheet Flooring for Tissue
Culture Rooms    Sheet vinyl          Back of house concrete floors    Concrete
sealer system      

09 68 16

   Broadloom carpet    Shaw “Amplify Flashpoint” #5A176, Color 27485      

09 91 23

   Ceiling paint    Sherwinn Williams “Extra White” SW7006, flat      

09 91 23

   Laboratory, Office, Restroom wall paint    Sherwinn Williams “Extra White”
SW7006, eggshell      

09 91 23

   Accent wall paint #1    Sherwinn Williams Color TBD, eggshell      

09 91 23

   Accent wall paint #2    Sherwinn Williams Color TBD, eggshell          Main
Conference Room wall type    Full height butt-joint glazing with decorative
safety frit          Huddle Room, Small Conference Room wall type    Metal
framed drywall w/ typical office door w/ sidelight.          Demising wall
between Lab and Office    Metal framed drywall w/ 3’ high hollow metal vision
glazing window with view into Lab.      

 

EXHIBIT 3-5



--------------------------------------------------------------------------------

DIVISION 10 SPECIALTIES

SIGNAGE, FIRE EXTINGUISHERS, AND APPLIANCES

 

CSI Div No.

  

Item

  

Description

  

Responsible Party

    

SIGNAGE

       

LANDLORD

  

TENANT

10 14 00

   Restroom signage    3/16” thick acrylic polymer painted MAP brushed aluminum
w/ tactile graphics and Braille hot stamped black      

10 14 00

   Room ID signage    Signage within tenant suite identifying rooms      

10 14 00

   Utility signage    3/16” thick acrylic polymer painted MAP brushed aluminum
w/ tactile graphics and Braille hot stamped black.      

CSI Div No.

  

Item

  

Description

  

Responsible Party

    

FIRE PROTECTION

       

LANDLORD

  

TENANT

10 44 13

   Fire Extinguisher Cabinet    Cosmopolitan Fire Extinguisher Cabinets #1036V17
w/ 1036 1-1/2 in sq. trim door series, vertical duo panels w/ pull-off handle.
Clear tempered glass, Red Vertical FE letters      

10 44 16

   Fire Extinguishers    Cosmopolitan Fire Extinguisher Cosmic 10 lb capacity
for installation in cabinet on standard J hooks      

CSI Div No.

  

Item

  

Description

  

Responsible Party

    

APPLIANCES/ EQUIPMENT

       

LANDLORD

  

TENANT

11 30 13

   Microwave    EnergyStar commercial grade stainless countertop microwave,
appx. 11x19x15      

11 30 13

   Refrigerator    EnergyStar Stainless steel top freezer refrigerator, 18 cu
ft.      

11 30 13

   Dishwasher    EnergyStar stainless steel undercounter dishwasher, 34x24x24   
  

11 53 13

   Lab Fume Hoods    Probench combination sash for 30 in deep countertop, 12 in
duct size, 100 FPM 18 Max sash opening, 825 CFM, 0.11 SP      

 

EXHIBIT 3-5



--------------------------------------------------------------------------------

DIVISION 12 FURNISHINGS AND CASEWORK

WINDOW SHADES, LAB AND KITCHENETTE CASEWORK

 

CSI Div No.

  

Item

  

Description

  

Responsible Party

    

WINDOWS

       

LANDLORD

  

TENANT

12 24 13

   Roller Shades    Draper Clutch roller window shades with concealed header,
inside or outside mount.           

LAB CASEWORK

       

LANDLORD

  

TENANT

12 35 53

   Steel Lab Casework    SEFA 8 Laboratory Furniture, Warm Gray painted finish
w/ Alum. Wire pull, standard chrome hinge, Steel, Zinc plated Pilaster Clip   
  

12 36 53

   Lab Casework Epoxy Worksurface    Monolithic, filled epoxy-resin worksurface
with high chemical resistance, 1/8” machined, beveled top edge, flat surface, 4
in high curbs, black onyx. Drop-in Epoxy sinks w/ polypropylene sink outlets.   
       

KITCHENETTE

       

LANDLORD

  

TENANT

12 32 16

   Kitchen cabinets    Upper and lower plastic laminate cabinets and drawers w/
full overlay doors and concealed hinges. White melamine interior.      

12 36 23

   Kitchenette Backsplash    Satin Stainless plastic laminate      

12 36 61

   Kitchen Countertop    Solid surface or Quartz countertop with eased edge and
undermount sink, Group B      

 

EXHIBIT 3-5



--------------------------------------------------------------------------------

DIVISION 22 PLUMBING

PLUMBING FIXTURES, SPRINKLER ESCUTCHEONS

 

CSI Div No.

  

Item

  

Description

  

Responsible Party

    

SPRINKLERS

       

LANDLORD

  

TENANT

21 13 00

   Sprinkler Escutcheons- Typical Exposed    Victaulic Quick Response standard
spray, upright (plain brass) and recessed pendant (chrome plated)      

21 13 00

   Sprinker Escutcheons- Office/ Concealed    Victaulic Quick Response
adjustable concealed, white painted finish           

PLUMBING FIXTURES

       

LANDLORD

  

TENANT

22 42 16

   Laboratory Epoxy Sink    Durcon drop-in epoxy sink w/ polypropylene sink
outlet, black onyx      

22 42 39

   Laboratory Faucets    Deck-mounted single hole hot and cold water mixing
valve w/ vacuum breaker. Chicago Faucets #930-317XKCP      

22 42 16

   Kitchenette Sink    20 ga. nickel bearing stainless steel self-rimming sink,
ADA compliant 22 x 22 x 7 1/8 in. Elkay #PSR2222      

22 45 16

   Eyewash Equipment    Safety station w/ eyewash, plastic bowl. Guardian
#G1902P      

22 42 16

   Kitchenette Faucet    Metal lever handle w/ color matched handspray, 1.5 gpm
flowrate (w/ aerator). American Standard #4205.011.F15      

22 47 13

   Drinking Fountains    Electric refrigerated wall-mounted bi-level water
cooler, ADA height. Halsey Taylor #HTV8BL-Q           

SHOWERS

       

LANDLORD

  

TENANT

22 42 43

   Shower fittings    Low flow, WaterSense shower head, shower valve, drain   
  

22 42 23

   One-piece shower stall, ADA    Barrier-Free shower stall. Clarion #3837BF34.
38 in shower stall w/  3⁄4 in thresholds, grab bars, soap dish, curtain rod,
shower seat, shower head and shower controls      

22 42 23

   One piece shower stall    Fiberglass shower stall, soap dish, curtain rod.   
  

 

EXHIBIT 3-5



--------------------------------------------------------------------------------

DIVISION 23 HVAC

HVAC GRILLES AND DIFFUSERS, ACCESS PANELS

 

CSI Div No.

  

Item

  

Description

  

Responsible Party

    

HVAC & ACCESS PANELS

       

LANDLORD

  

TENANT

23 37 13

   Grilles, Registers, and Diffusers    Krueger diffusers SHR/ 5SHR, 880 series/
S80H, S580H, and 9S80. Typical Lay-in ceiling type at Dicerna      

08 31 13

   Lab Ceiling Access panels    Mott “Optima” ceiling service panel in powder
coated steel, compatible w/ T grid acoustical ceiling      

 

EXHIBIT 3-5



--------------------------------------------------------------------------------

DIVISION 26 ELECTRICAL

LIGHTING, EXIT SIGNS, CONTROLS

 

CSI Div No.

  

Item

  

Description

  

Responsible Party

    

LIGHT FIXTURES

       

LANDLORD

  

TENANT

26 51 13

   Office grid recessed lighting fixture   

Cooper Lighting – Metalux – SkyRidge – 22SR

Model # 22SR-LD1-29-C-UNV-L835-CD1-U; 2x2 or 2.4 fixture

     

26 51 13

   Lab Recessed gasketed troffer    Lithonia “Recessed troffer” with #12 pattern
acrylic. ABC door frame gasketing      

26 51 13

   Recessed LED downlight    Gotham “EVO” 4 or 6 in LED downlight, open
reflector. Clear, semi-specular trim w/ white painted flange      

26 51 13

   Recessed LED wallwash    Gotham “EVO” 6 in LED wallwash downlight, open
reflector. Clear semi-specular trim w/ white painted flange      

26 51 13

   Recessed Shower Light    Gotham “Shower” downlight LED non-conductive 6 in
LED regressed trim, white painted flange      

26 51 13

   Surface mount wraparound for BOH    Lithonia “Wraparound” LED surface or stem
mounted w/ #12 acrylic lens      

26 51 13

   Decorative pendants    Reception desk, by allowance      

26 51 13

   Decorative pendants    Kitchenette island, by allowance.      

26 51 13

   Lab casework, integral direct-indirect linear    Triumph
TI-s-2-120/277-IS-NBC Standard mounting exposed 2- T* lamp strip w/ no-cover and
instant start ballast. 22 ga cold rolled steel chassis, pre-painted white.      
    

EXIT SIGNS

       

LANDLORD

  

TENANT

26 53 00

   Exit Signs    Lithonia LED Exit Sign, edge lit clear thermoplastic panels w/
red lettering. Surface or recessed mount, aluminum canopy      

26 52 00

   Emergency Lights    Lithonia LED Emergency lighting wall mounted units w/
injection molded thermoplastic housing      

 

EXHIBIT 3-5



--------------------------------------------------------------------------------

EXHIBIT 4-1

FORM OF MASTER DEED OF CONDOMINIUM

Subject to the provisions of the section entitled “Creation of Condominium” on
the first page of the Lease, the Master Deed shall be in the form sent by
Michael Diminico to Geoff H. Smith of Mintz Levin (copying Amy Moody McGrath and
Raymond M. Kwasnick, each of Goulston & Storrs) by email dated 6.29.2016 at 3:44
pm. For information purposes, the following are the introductory pages and page
1 of the form of Master Deed so forwarded to Geoff H. Smith:

 

Exhibit 4-1



--------------------------------------------------------------------------------

EXHIBIT 4-2

FORM OF DECLARATION OF TRUST FOR CONDOMINIUM

Subject to the provisions of the section entitled “Creation of Condominium” on
the first page of the Lease, the Declaration of Trust shall be in the form sent
by Michael Diminico to Geoff H. Smith of Mintz Levin (copying Amy Moody McGrath
and Raymond M. Kwasnick, each of Goulston & Storrs) by email dated 6.29.2016 at
3:44 pm. For information purposes, the following are the introductory pages and
page 1 of the form of Declaration of Trust so forwarded to Geoff H. Smith:

 

Exhibit 4-2



--------------------------------------------------------------------------------

 

DECLARATION OF TRUST

OF

THE 113/115 HARTWELL AVENUE CONDOMINIUM TRUST

113 AND 115 HARTWELL AVENUE

LEXINGTON, MASSACHUSETTS

DATE:               , 201  

 

 

Prepared by:

Goulston & Storrs PC

400 Atlantic Avenue

Boston, Massachusetts 02110-3333

Amy Moody McGrath, Esquire

Exhibit 4-2



--------------------------------------------------------------------------------

DECLARATION OF TRUST

OF

THE 113/115 HARTWELL AVENUE CONDOMINIUM TRUST

TABLE OF CONTENTS

 

1.    

LEASE GRANT; TERM; APPURTENANT RIGHTS; EXCLUSIONS

     1      1.1  

Lease Grant

     1      1.2  

Extension Terms

     1      1.3  

Appurtenant Rights

     3      1.4  

Tenant’s Access

     4      1.5  

Exclusions

     5      1.6  

Mechanical Penthouse

     5      1.7  

Parking Area Premises

     6      1.8  

Acid Neutralization Tank

     7      1.9  

Additional Chemical Storage Tanks

     7    2.    

RIGHTS RESERVED TO LANDLORD

     8      2.1  

Additions and Alterations

     8      2.2  

Additions to the Property

     8      2.3  

Name and Address of Building

     9      2.4  

Landlord’s Access

     9      2.5  

Pipes, Ducts and Conduits

     9      2.6  

Minimize Interference

     10    3.    

CONDITION OF PREMISES; CONSTRUCTION

     10      3.1  

Condition of Premises

     10      3.2  

Landlord’s Work

     10      3.3  

Tenant’s Remedies in the Event of Delays in Term Commencement Date

     12    4.    

USE OF PREMISES

     13      4.1  

Permitted Uses

     13      4.2  

Prohibited Uses

     14      4.3  

Chemical Safety Program

     14    5.    

RENT; ADDITIONAL RENT

     15      5.1  

Base Rent

     15      5.2  

Operating Costs

     15      5.3  

Taxes

     20      5.4  

Late Payments

     22      5.5  

No Offset; Independent Covenants; Waiver

     23      5.6  

Survival

     23    6.     intentionally omitted      24    7.    

LETTER OF CREDIT/CASH SECURITY DEPOSIT

     24    8.    

SECURITY INTEREST IN TENANT’S PROPERTY

     25    9.    

UTILITIES, LANDLORD’S SERVICES

     25    10.    

MAINTENANCE AND REPAIRS

     27    11.    

ALTERATIONS AND IMPROVEMENTS BY TENANT

     30      11.1  

Landlord’s Consent Required

     30      11.2  

After-Hours

     31      11.3  

Harmonious Relations

     32   

 

Exhibit 4-2



--------------------------------------------------------------------------------

  11.4  

Liens

     32      11.5  

General Requirements

     32    12.     SIGNAGE      32      12.1  

Restrictions

     32      12.2  

Monument Signage

     32    13.     ASSIGNMENT, MORTGAGING AND SUBLETTING      33      13.1  

Landlord’s Consent Required

     33      13.2  

Landlord’s Recapture Right

     33      13.3  

Standard of Consent to Transfer

     34      13.4  

Listing Confers no Rights

     34      13.5  

Profits In Connection with Transfers

     34      13.6  

Prohibited Transfers

     34      13.7  

Exceptions to Requirement for Consent

     35    14.     INSURANCE; INDEMNIFICATION; EXCULPATION      35      14.1  

Tenant’s Insurance

     35      14.2  

Tenant Indemnification

     37      14.3  

Property of Tenant

     37      14.4  

Limitation of Landlord’s Liability for Damage or Injury

     37      14.5  

Waiver of Subrogation; Mutual Release

     38      14.6  

Tenant’s Acts—Effect on Insurance

     38      14.7  

Landlord’s Insurance

     38    15.     CASUALTY; TAKING      39      15.1  

Damage

     39      15.2  

Termination Rights

     39      15.3  

Rent Abatement

     40      15.4  

Taking for Temporary Use

     41      15.5  

Disposition of Awards

     41    16.     ESTOPPEL CERTIFICATE      41    17.     HAZARDOUS MATERIALS
     41      17.1  

Prohibition

     41      17.2  

Environmental Laws

     42      17.3  

Hazardous Material Defined

     42      17.4  

Testing

     43      17.5  

Indemnity; Remediation

     43      17.6  

Disclosures

     45      17.7  

Removal

     45      17.8  

Landlord Obligations with respect to Hazardous Materials

     45    18.     RULES AND REGULATIONS      46      18.1  

Rules and Regulations

     46      18.2  

Energy Conservation

     46      18.3  

Recycling

     47    19.     LAWS AND PERMITS      47      19.1  

Legal Requirements

     47    20.     DEFAULT      48      20.1  

Events of Default

     48      20.2  

Remedies

     50   

 

Exhibit 4-2



--------------------------------------------------------------------------------

  20.3  

Damages - Termination

     50      20.4  

Landlord’s Self-Help; Fees and Expenses

     51      20.5  

Waiver of Redemption, Statutory Notice and Grace Periods

     52      20.6  

Landlord’s Remedies Not Exclusive

     52      20.7  

No Waiver

     52      20.8  

Restrictions on Tenant’s Rights

     52      20.9  

Landlord Default

     52    21.     SURRENDER; ABANDONED PROPERTY; HOLD-OVER      53      21.1  

Surrender

     53      21.2  

Abandoned Property

     54      21.3  

Holdover

     55      21.4  

Warranties

     55    22.     MORTGAGEE RIGHTS      55      22.1  

Subordination

     55      22.2  

Notices

     56      22.3  

Mortgagee Consent

     56    23.     QUIET ENJOYMENT      56    24.     NOTICES      57    25.    
MISCELLANEOUS      58      25.1  

Separability

     58      25.2  

Captions

     58      25.3  

Broker

     58      25.4  

Entire Agreement

     58      25.5  

Governing Law

     58      25.6  

Representation of Authority

     58      25.7  

Expenses Incurred by Landlord Upon Tenant Requests

     58      25.8  

Survival

     59      25.9  

Limitation of Liability

     59      25.10  

Binding Effect

     59      25.11  

Landlord Obligations upon Transfer

     59      25.12  

No Grant of Interest

     60      25.13  

Financial Information

     60      25.14  

OFAC Certificate

     60      25.15  

Confidential Information

     61      25.16  

Notice of Lease

     62      25.17  

Publicity

     62      25.18  

Tenant’s Expansion Option

     62    26.     SUBMISSION TO CONDOMINIUM REGIME      13    27.    
DEFINITIONS      13    28.     CREATION AND NAME OF THE TRUST      1      28.1  

Creation

     1      28.2  

Name

     1    29.     DEFINITIONS      1   

 

Exhibit 4-2



--------------------------------------------------------------------------------

TABLE OF EXHIBITS

 

Exhibit

  

Subject Matter

  

Section First Mentioned

“A”    Rules and Regulations    Section 6.7

 

Exhibit 4-2



--------------------------------------------------------------------------------

DECLARATION OF TRUST

OF

THE 113/115 HARTWELL AVENUE

CONDOMINIUM TRUST

113 AND 115 HARTWELL AVENUE

LEXINGTON, MASSACHUSETTS

THIS DECLARATION OF TRUST of 113/115 HARTWELL AVENUE CONDOMINIUM TRUST made as
of this      day of         , 20    , at Lexington, Middlesex County,
Massachusetts, by the following (the “Trustees”): (i) KING 113 HARTWELL LLC, a
Massachusetts limited liability company, with a business address at c/o King
Street Properties, 200 Cambridgepark Drive, Cambridge, Massachusetts 02140,
appointed by the 113 Hartwell Unit Owner; and (ii) KING 115 HARTWELL LLC, a
Delaware limited liability company, with a business address at c/o King Street
Properties, 200 Cambridgepark Drive, Cambridge, Massachusetts 02140, appointed
by the 115 Hartwell Unit Owner.

 

26. CREATION AND NAME OF THE TRUST

26.1 Creation. The Trust is the organization of the Unit Owners of the
Condominium established pursuant to the provisions of Chapter 183A, Section 10
for the purposes therein set forth.

26.2 Name. The name of the Condominium shall be “The 113/115 Hartwell Avenue
Condominium.” So far as legal, convenient and practicable, all business carried
on by the Trustees shall be conducted and all instruments in writing by the
Trustees shall be executed under the name of the Trust.

 

27. DEFINITIONS

The terms used in this Declaration of Trust shall generally be given their
natural, commonly accepted definitions unless otherwise specified. Capitalized
terms shall be defined as set forth below. Capitalized terms not otherwise
defined herein shall have the same meanings as set forth in the Master Deed.

“Base Rate”: As defined in the Master Deed.

“By-laws”: The provisions set forth in Article 6 of this Declaration of Trust.

“Chapter 183A”: Chapter 183A of the Massachusetts General Laws, Condominiums, as
the same may be amended from time to time.

“Common Areas”: The (i) General Common Areas; (ii) Exclusive 113 Hartwell Common
Areas; (iii) Exclusive 115 Hartwell Common Areas, as such terms are defined in
the Master Deed. The Exclusive 113 Hartwell Common Areas and the Exclusive 115
Hartwell Common Areas are sometimes referred to, individually or collectively as
the context of this Declaration appropriately would admit or require, as the
Exclusive Common Areas.

 

EXHIBIT 4-2



--------------------------------------------------------------------------------

EXHIBIT 5

FORM OF LETTER OF CREDIT

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                     

ISSUE DATE:                     

ISSUING BANK:

SILICON VALLEY BANK

3003 TASMAN DRIVE

2ND FLOOR, MAIL SORT HF210

SANTA CLARA, CALIFORNIA 95054

APPLICANT:

WAVE LIFE SCIENCES USA, INC.

733 CONCORD AVENUE

CAMBRIDGE, MA 02138

BENEFICIARY:

KING 115 HARTWELL LLC

200 CAMBRIDGEPARK DRIVE

CAMBRIDGE, MA 02140

 

AMOUNT:    US $2,558,305.00 (TWO MILLION FIVE HUNDRED FIFTY-EIGHT THOUSAND THREE
HUNDRED FIVE AND 00/100 U.S. DOLLARS)

 

EXPIRATION DATE:    (ONE YEAR FROM ISSUANCE) LOCATION:    SANTA CLARA,
CALIFORNIA

DEAR SIR/MADAM:

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF00
         IN YOUR FAVOR AVAILABLE BY YOUR DRAFTS DRAWN ON US AT SIGHT IN THE FORM
OF EXHIBIT “A” ATTACHED AND ACCOMPANIED BY THE FOLLOWING DOCUMENTS:

1. THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENT(S), IF ANY.

 

EXHIBIT 5



--------------------------------------------------------------------------------

PARTIAL DRAWS ARE ALLOWED. THIS LETTER OF CREDIT MUST ACCOMPANY ANY DRAWINGS
HEREUNDER FOR ENDORSEMENT OF THE DRAWING AMOUNT AND WILL BE RETURNED TO THE
BENEFICIARY UNLESS IT IS FULLY UTILIZED.

DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT.

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST 60 DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE SEND YOU A
NOTICE BY REGISTERED MAIL OR OVERNIGHT COURIER SERVICE AT THE ABOVE ADDRESS THAT
THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE CURRENT EXPIRATION DATE.
IN NO EVENT SHALL THIS LETTER OF CREDIT BE AUTOMATICALLY EXTENDED BEYOND APRIL
30, 2024 WHICH SHALL BE THE FINAL EXPIRATION DATE OF THIS LETTER OF CREDIT.
COPIES OF ALL SUCH NOTICES FROM US HEREUNDER SHALL ALSO BE SENT IN THE SAME
MANNER TO GOULSTON AND STORRS PC, 400 ATLANTIC AVENUE, BOSTON, MA 02110,
ATTENTION: KING STREET. IN THE EVENT THAT THIS LETTER OF CREDIT IS NOT EXTENDED
FOR AN ADDITIONAL PERIOD AS PROVIDED ABOVE, BENEFICIARY MAY DRAW THE ENTIRE
AMOUNT AVAILABLE HEREUNDER BY MEANS OF YOUR DRAFT(S) AT SIGHT DRAWN ON SILICON
VALLEY BANK.

THIS LETTER OF CREDIT IS TRANSFERABLE UPON BENEFICIARY’S REQUEST BY THE ISSUING
BANK ONE OR MORE TIMES BUT IN EACH INSTANCE TO A SINGLE BENEFICIARY AND ONLY IN
ITS ENTIRETY UP TO THE THEN AVAILABLE AMOUNT IN FAVOR OF ANY NOMINATED
TRANSFEREE ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE WOULD BE IN COMPLIANCE WITH
THEN APPLICABLE LAW AND REGULATIONS, INCLUDING BUT NOT LIMITED TO THE
REGULATIONS OF THE U.S. DEPARTMENT OF TREASURY AND U.S. DEPARTMENT OF COMMERCE.
AT THE TIME OF TRANSFER, THE ORIGINAL LETTER OF CREDIT AND ORIGINAL
AMENDMENT(S), IF ANY, MUST BE SURRENDERED TO US TOGETHER WITH OUR LETTER OF
TRANSFER DOCUMENTATION (IN THE FORM OF EXHIBIT “B” ATTACHED HERETO). OUR
TRANSFER FEE OF  1⁄4 OF 1% OF THE TRANSFER AMOUNT (MAXIMUM $1,500.00) SHALL BE
PAID BY THE BENEFICIARY; HOWEVER, NON-PAYMENT OF ANY SUCH FEES SHALL NOT AFFECT
THE TRANSFER OF THIS LETTER OF CREDIT. ANY TRANSFER OF THIS LETTER OF CREDIT MAY
NOT CHANGE THE PLACE OF EXPIRATION OF THE LETTER OF CREDIT FROM OUR
ABOVE-SPECIFIED OFFICE. EACH TRANSFER SHALL BE EVIDENCED BY OUR ENDORSEMENT ON
THE REVERSE OF THE ORIGINAL LETTER OF CREDIT AND WE SHALL FORWARD THE ORIGINAL
LETTER OF CREDIT TO THE TRANSFEREE.

IF THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT NO. SVBSF00          IS LOST,
STOLEN OR DESTROYED, WE WILL ISSUE YOU A “CERTIFIED TRUE COPY” OF THIS STANDBY
LETTER OF CREDIT NO. SVBSF00          UPON OUR RECEIPT OF YOUR

 

EXHIBIT 5



--------------------------------------------------------------------------------

INDEMNITY LETTER TO SILICON VALLEY BANK WHICH WILL BE SENT TO YOU UPON OUR
RECEIPT OF YOUR WRITTEN REQUEST THAT THIS STANDBY LETTER OF CREDIT NO. SVBSF00
         IS LOST, STOLEN OR DESTROYED. IF THE ORIGINAL OF THIS STANDBY LETTER OF
CREDIT NO. SVBSF00          IS MUTILATED, WE WILL ISSUE YOU A REPLACEMENT
STANDBY LETTER OF CREDIT WITH THE SAME NUMBER, DATE AND TERMS AS THE ORIGINAL
UPON OUR RECEIPT OF THE MUTILATED STANDBY LETTER OF CREDIT.

THIS STANDBY LETTER OF CREDIT MAY ALSO BE CANCELLED PRIOR TO ANY PRESENT OR
FUTURE EXPIRATION DATE, UPON RECEIPT BY SILICON VALLEY BANK BY OVERNIGHT COURIER
OR REGISTERED MAIL (RETURN RECEIPT REQUESTED) OF THE ORIGINAL STANDBY LETTER OF
CREDIT AND ALL AMENDMENTS (IF ANY) FROM BENEFICIARY TOGETHER WITH A STATEMENT
SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE BENEFICIARY ON COMPANY LETTERHEAD
STATING THAT THIS STANDBY LETTER OF CREDIT IS NO LONGER REQUIRED AND IS BEING
RETURNED FOR CANCELLATION.

ALL DEMANDS FOR PAYMENT SHALL BE MADE BY PRESENTATION OF THE ORIGINAL
APPROPRIATE DOCUMENTS ON A BUSINESS DAY, EITHER: (I) AT OUR OFFICE (THE “BANK’S
OFFICE”) AT: SILICON VALLEY BANK, 3003 TASMAN DRIVE, SANTA CLARA, CA 95054,
ATTENTION: STANDBY LETTER OF CREDIT NEGOTIATION SECTION, OR (II) BY FACSIMILE
TRANSMISSION AT: (408) 496-2418 OR (408) 969-6510 ; AND SIMULTANEOUSLY UNDER
TELEPHONE ADVICE TO: (408) 654-6274 OR (408) 654-7716, ATTENTION: STANDBY LETTER
OF CREDIT NEGOTIATION SECTION WITH ORIGINALS TO FOLLOW BY OVERNIGHT COURIER
SERVICE; PROVIDED, HOWEVER, THE BANK WILL DETERMINE HONOR OR DISHONOR ON THE
BASIS OF PRESENTATION BY FACSIMILE ALONE, AND WILL NOT EXAMINE THE ORIGINALS.

WE HEREBY AGREE WITH THE DRAWERS, ENDORSERS AND BONAFIDE HOLDERS THAT THE DRAFTS
DRAWN UNDER AND IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF
CREDIT SHALL BE DULY HONORED UPON PRESENTATION TO THE DRAWEE, IF NEGOTIATED ON
OR BEFORE THE EXPIRATION DATE OF THIS CREDIT.

IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND WE
AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH
INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE
INTENDED PAYEE.

THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES ISP98,
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 590 (“ISP98”).

 

EXHIBIT 5



--------------------------------------------------------------------------------

 

     

 

AUTHORIZED SIGNATURE       AUTHORIZED SIGNATURE

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                     

EXHIBIT “A”

 

    DATE:                                                 REF. NO.
                         AT SIGHT OF THIS DRAFT        PAY TO THE ORDER OF
                                         
                                                        
US$                                   USDOLLARS
                                         
                                         
                                                               
                                                            
                                         
                                                                        DRAWN
UNDER SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA, STANDBY LETTER OF CREDIT
NUMBER NO.                          DATED                         

TO:  SILICON VALLEY BANK

    

         3003 TASMAN DRIVE

                                                            

         SANTA CLARA, CA 95054

   (BENEFICIARY’S NAME)         

                                                                 

            Authorized Signature

 

GUIDELINES TO PREPARE THE DRAFT

 

1. DATE: ISSUANCE DATE OF DRAFT.

 

2. REF. NO.: BENEFICIARY’S REFERENCE NUMBER, IF ANY.

 

3. PAY TO THE ORDER OF: NAME OF BENEFICIARY AS INDICATED IN THE L/C (MAKE SURE
BENEFICIARY ENDORSES IT ON THE REVERSE SIDE).

 

EXHIBIT 5



--------------------------------------------------------------------------------

4. US$: AMOUNT OF DRAWING IN FIGURES.

 

5. USDOLLARS: AMOUNT OF DRAWING IN WORDS.

 

6. LETTER OF CREDIT NUMBER: SILICON VALLEY BANK’S STANDBY L/C NUMBER THAT
PERTAINS TO THE DRAWING.

 

7. DATED: ISSUANCE DATE OF THE STANDBY L/C.

 

8. BENEFICIARY’S NAME: NAME OF BENEFICIARY AS INDICATED IN THE L/C.

 

9. AUTHORIZED SIGNATURE: SIGNED BY AN AUTHORIZED SIGNER OF BENEFICIARY.

IF YOU HAVE QUESTIONS RELATED TO THIS STANDBY LETTER OF CREDIT PLEASE CONTACT US
AT                     .

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER             

EXHIBIT “B”

TRANSFER FORM

DATE:

 

TO: SILICON VALLEY BANK

3003 TASMAN DRIVE

SANTA CLARA, CA 95054

 

  ATTN: GLOBAL FINANCIAL SERVICES

     STANDBY LETTERS OF CREDIT

 

  RE: SILICON VALLEY BANK IRREVOCABLE STANDBY LETTER OF CREDIT NO.
SVBSF00            

GENTLEMEN:

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

                                                                 
                                

(NAME OF TRANSFEREE)

 

                                                                 
                                

(ADDRESS)

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

EXHIBIT 5



--------------------------------------------------------------------------------

 

SINCERELY,

 

                                                                              

(BENEFICIARY’S NAME)

 

                                                                              

(SIGNATURE OF BENEFICIARY)

 

                                                                              

(PRINTED NAME AND TITLE)

  

SIGNATURE AUTHENTICATED

 

THE NAME(S) TITLE(S), AND SIGNATURE(S) CONFORM TO THAT/THOSE ON FILE WITH US FOR
THE COMPANY AND THE SIGNATURE(S) IS/ARE AUTHORIZED TO EXECUTE THIS INSTRUMENT.

 

                                                                          

(NAME OF BANK)

 

                                                                          

(ADDRESS OF BANK)

 

                                                                          

(CITY, STATE, ZIP CODE)

 

                                                                          

(AUTHORIZED SIGNATURE)

 

                                                                          

(PRINTED NAME AND TITLE)

 

                                                                          

(TELEPHONE NUMBER)

 

 

EXHIBIT 5



--------------------------------------------------------------------------------

EXHIBIT 6

LANDLORD’S SERVICES

 

1. Hot and cold water to the building core lavatories per Exhibit 3-1

 

2. Electricity for building common areas per Exhibit 3-1

 

3. Gas service to the Building per Exhibit 3-1

 

4. Electricity to Premises. The maximum power from Base Building Systems
allocated to Tenant to supply power to their equipment and Premises is 546,155
watts.

 

5. HVAC services to the Building common areas and the Premises per Exhibit 3-1.
The maximum CFM from Base Building Systems allocated to Tenant is 66,000 CFM at
52 degrees F of which 44,666 CFM at 52 degrees F is 100% outside air. Allocated
exhaust is 46,667 CFM. The allocated chilled water is 333 tons.

 

6. Maintenance and Repair of the Property as Described in Section 10.2

 

7. Freight and passenger elevator service as defined in Exhibit 3-1

 

8. Trash Removal and loading dock compactor

 

9. Cleaning of all common areas

 

10. Snow Removal

 

11. Exterior grounds and parking maintenance

 

12. Management Services

 

13. Base Building Security Systems and Services

 

14. Maintenance of Life Safety Systems (fire alarm and sprinkler)

 

15. Such other services as Landlord reasonably determines are necessary or
appropriate for the Property

 

EXHIBIT 6



--------------------------------------------------------------------------------

EXHIBIT 7-1

FORM OF

LANDLORD CONSENT TO ASSIGNMENT AND ASSUMPTION

This Consent is entered into as of this      day of             , 19      by and
among                                 , a(n)                                 ,
(“Landlord”),                                 , a(n)
                                 (“Assignor”) and
                                , a(n)                                 
(“Assignee”).

RECITALS:

 

A. Landlord (as successor in interest to                     ), as landlord, and
Assignor (as successor in interest to                     ), as tenant, are
parties to that certain lease agreement dated                     , as amended
and/or assigned by instrument(s) dated                     ,
                    , and                      (collectively, the “Lease”)
pursuant to which Landlord has leased to Assignor certain premises containing
approximately                      rentable square feet (the “Premises”) known
as Suite No(s).                      on the                      floor(s) of the
building commonly known as                      located at                     
(the “Building”).

 

B. Assignor and Assignee have entered into that certain agreement (“Assignment
Agreement”) attached hereto as Exhibit A whereby Assignor assigned all of its
right, title and interest in and to the Lease to Assignee.

 

C. Assignor and Assignee have requested Landlord’s consent to the Assignment
Agreement and the transaction described therein.

 

D. Landlord has agreed to give such consent upon the terms and conditions
contained in this Consent.

NOW THEREFORE, in consideration of the foregoing recitals which by this
reference are incorporated herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord, Assignor and
Assignee agree and represent as follows:

 

  1. Assignment Agreement. Assignor and Assignee hereby represent and warrant
that: (a) a true, complete and correct copy of the Assignment Agreement is
attached hereto as Exhibit A; and (b) the Assignment Agreement fully assigns all
of Assignor’s right, title and interest in the Lease to Assignee (the
“Transfer”).

 

  2.

Representations. Assignor hereby represents and warrants that Assignor (i) has
full power and authority to assign its entire right, title and interest in the
Lease to Assignee; (ii) has not transferred or conveyed its interest in the
Lease to any person or entity, collaterally or otherwise; (iii) has full power
and authority to enter into the Assignment Agreement and this Consent; and
(iv) has assigned the entire Security

 

EXHIBIT 7-1



--------------------------------------------------------------------------------

  Deposit, if any, as described in Section              of the Lease, to
Assignee, and Assignor has full power and authority to do the same. Assignee
hereby represents and warrants that Assignee has full power and authority to
enter into the Assignment Agreement and this Consent.

 

  3. Assumption. Notwithstanding anything to the contrary contained in the
Assignment Agreement, Assignee, for itself and its successors and assigns,
hereby assumes and agrees to perform and be bound by all of the covenants,
agreements, provisions, conditions and obligations of the tenant under the
Lease, including but not limited to, the obligation to pay Landlord for all
adjustments of rent and other additional charges payable pursuant to the terms
of the Lease. Nothing contained in the Assignment Agreement shall be deemed to
amend, modify or alter in any way the terms, covenants and conditions set forth
in the Lease.

 

  4. No Release. Nothing contained in the Assignment Agreement or this Consent
shall be construed as relieving or releasing the Assignor from any of its
obligations under the Lease, and it is expressly understood that Assignor shall
remain liable for such obligations notwithstanding the subsequent assignment(s),
sublease(s) or transfer(s) of the interest of the tenant under the Lease.

 

  5. Review Fee. Upon Assignor’s execution and delivery of this Consent,
Assignor shall pay to Landlord the sum of                                 
Dollars ($        ) in consideration for Landlord’s review of the Assignment
Agreement and preparation of this Consent.

 

  6. Landlord’s Consent. In reliance upon the agreements and representations
contained in this Consent, Landlord hereby consents to the Transfer. This
Consent shall not constitute a waiver of the obligation of the tenant under the
Lease to obtain the Landlord’s consent to any subsequent assignment, sublease or
other transfer under the Lease, nor shall it constitute a waiver of any existing
defaults under the Lease.

 

  7. Notice Address. Any notices to Assignee shall be effective when served to
Assignee at the Premises in accordance with the terms of the Lease. From and
after the effective date of the Assignment, notices to Assignor shall be served
at the following address:                                 .

 

  8. Counterparts. This Consent may be executed in counterparts and shall
constitute an agreement binding on all parties notwithstanding that all parties
are not signatories to the original or the same counterpart provided that all
parties are furnished a copy or copies thereof reflecting the signature of all
parties.

 

EXHIBIT 7-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord, Assignor and Assignee have executed this Consent
on the day and year first above written.

 

Signed and acknowledged:     LANDLORD:                                          
             , in the presence of:                   a(n)
                                                        By:
                                                                     
                                                                 
                                                                             
                                                                     
            By:                                                                 
                                                                              
      By:                                                              
      Name:                                                         
      Title:                                                          ASSIGNOR:
                                                          ,                 a(n)
                                                                           
                               By:                                          
                                                                               
      Name:                                                     
                                                                      Title:
                                                           ASSIGNEE:
                                                          ,                 a(n)
                                                                           
                               By:                                          
                                                                               
      Name:                                                              Title:
                                                      

 

EXHIBIT 7-1



--------------------------------------------------------------------------------

EXHIBIT A

COPY OF ASSIGNMENT AGREEMENT

 

EXHIBIT 7-1



--------------------------------------------------------------------------------

EXHIBIT 7-2

FORM OF

LANDLORD CONSENT TO SUBLEASE

THIS LANDLORD CONSENT TO SUBLEASE (“Consent Agreement”) is entered into as of
the      day of             , 20    , by and among
                                , a(n)                                 
(“Landlord”),                                 , a(n)
                                 (“Sublandlord”), and
                                , a(n)                                 
(“Subtenant”).

RECITALS:

 

A. Landlord (as successor in interest to                             ), as
landlord, and Sublandlord (as successor in interest to
                                ), as tenant, are parties to that certain lease
agreement dated                                 , as amended by instrument(s)
dated                                 ,                                 , and
                                 (collectively, the “Lease”) pursuant to which
Landlord has leased to Sublandlord certain premises containing approximately
         rentable square feet (the “Premises”) described as Suite No(s).      on
the          floor(s) of the building commonly known as
                                 located at                                 
(the “Building”).  

 

B. Sublandlord and Subtenant have entered into (or are about to enter into) that
certain sublease agreement dated                  attached hereto as Exhibit A
(the “Sublease”) pursuant to which Sublandlord has agreed to sublease to
Subtenant certain premises described as follows:
                                 (the “Sublet Premises”) constituting all or a
part of the Premises.

 

C. Sublandlord and Subtenant have requested Landlord’s consent to the Sublease.

 

D. Landlord has agreed to give such consent upon the terms and conditions
contained in this Agreement.

NOW THEREFORE, in consideration of the foregoing preambles which by this
reference are incorporated herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord hereby
consents to the Sublease subject to the following terms and conditions, all of
which are hereby acknowledged and agreed to by Sublandlord and Subtenant:

 

1. Sublease Agreement. Sublandlord and Subtenant hereby represent that a true
and complete copy of the Sublease is attached hereto and made a part hereof as
Exhibit A, and Sublandlord and Subtenant agree that the Sublease shall not be
modified without Landlord’s prior written consent, which consent shall not be
unreasonably withheld.

 

2.

Representations. Sublandlord hereby represents and warrants that Sublandlord
(i) has full power and authority to sublease the Sublet Premises to Subtenant,
(ii) has not transferred

 

EXHIBIT 7-2



--------------------------------------------------------------------------------

  or conveyed its interest in the Lease to any person or entity collaterally or
otherwise, and (iii) has full power and authority to enter into the Sublease and
this Consent Agreement. Subtenant hereby represents and warrants that Subtenant
has full power and authority to enter into the Sublease and this Consent
Agreement.

 

3. Indemnity and Insurance. Subtenant hereby assumes, with respect to Landlord,
all of the indemnity and insurance obligations of the Sublandlord under the
Lease with respect to the Sublet Premises, provided that the foregoing shall not
be construed as relieving or releasing Sublandlord from any such obligations.

 

4. No Release. Nothing contained in the Sublease or this Consent Agreement shall
be construed as relieving or releasing Sublandlord from any of its obligations
under the Lease, it being expressly understood and agreed that Sublandlord shall
remain liable for such obligations notwithstanding anything contained in the
Sublease or this Consent Agreement or any subsequent assignment(s), sublease(s)
or transfer(s) of the interest of the tenant under the Lease. Sublandlord shall
be responsible for the collection of all rent due it from Subtenant, and for the
performance of all the other terms and conditions of the Sublease, it being
understood that Landlord is not a party to the Sublease and, notwithstanding
anything to the contrary contained in the Sublease, is not bound by any terms,
provisions, representations or warranties contained in the Sublease and is not
obligated to Sublandlord or Subtenant for any of the duties and obligations
contained therein.

 

5. Administrative Fee. Upon Sublandlord’s execution and delivery of this Consent
Agreement, Sublandlord shall pay to Landlord the sum of $                 in
consideration for Landlord’s review of the Sublease and the preparation and
delivery of this Consent Agreement.

 

6. No Transfer. Subtenant shall not further sublease the Sublet Premises, assign
its interest as the Subtenant under the Sublease or otherwise transfer its
interest in the Sublet Premises or the Sublease to any person or entity without
the written consent of Landlord, which Landlord may withhold in its sole
discretion.

 

7. Lease. The parties agree that the Sublease is subject and subordinate to the
terms of the Lease, and all terms of the Lease, other than Sublandlord’s
obligation to pay [Base Rent], are incorporated into the Sublease. In no event
shall the Sublease or this Consent Agreement be construed as granting or
conferring upon the Sublandlord or the Subtenant any greater rights than those
contained in the Lease nor shall there be any diminution of the rights and
privileges of the Landlord under the Lease, nor shall the Lease be deemed
modified in any respect. Without limiting the scope of the preceding sentence,
any construction or alterations performed in or to the Sublet Premises shall be
performed with Landlord’s prior written approval and in accordance with the
terms and conditions of the Lease. It is hereby acknowledged and agreed that any
provisions in the Sublease which limit the manner in which Sublandlord may amend
the Lease are binding only upon Sublandlord and Subtenant as between such
parties. Landlord shall not be bound in any manner by such provisions and may
rely upon Sublandlord’s execution of any agreements amending or terminating the
Lease subsequent to the date hereof notwithstanding any contrary provisions in
the Sublease.

 

EXHIBIT 7-2



--------------------------------------------------------------------------------

8. Parking and Services. Any parking rights granted to Subtenant pursuant to the
Sublease shall be satisfied out of the parking rights, if any, granted to
Sublandlord under the Lease. Sublandlord hereby authorizes Subtenant, as agent
for Sublandlord, to obtain services and materials for or related to the Sublet
Premises, and Sublandlord agrees to pay for such services and materials as
additional Rent under the Lease upon written demand from Landlord. However, as a
convenience to Sublandlord, Landlord may bill Subtenant directly for such
services and materials, or any portion thereof, in which event Subtenant shall
pay for the services and materials so billed upon written demand, provided that
such billing shall not relieve Sublandlord from its primary obligation to pay
for such services and materials.

 

9. Attornment. If the Lease or Sublandlord’s right to possession thereunder
terminates for any reason prior to expiration of the Sublease, Subtenant agrees,
at the written election of Landlord, to attorn to Landlord upon the then
executory terms and conditions of the Sublease for the remainder of the term of
the Sublease. In the event of any such election by Landlord, Landlord will not
be (a) liable for any rent paid by Subtenant to Sublandlord more than one month
in advance, or any security deposit paid by Subtenant to Sublandlord, unless
same has been transferred to Landlord by Sublandlord; (b) liable for any act or
omission of Sublandlord under the Lease, Sublease or any other agreement between
Sublandlord and Subtenant or for any default of Sublandlord under any such
documents which occurred prior to the effective date of the attornment;
(c) subject to any defenses or offsets that Subtenant may have against
Sublandlord which arose prior to the effective date of the attornment; (d) bound
by any changes or modifications made to the Sublease without the written consent
of Landlord, (e) obligated in any manner with respect to the transfer, delivery,
use or condition of any furniture, equipment or other personal property in the
Sublet Premises which Sublandlord agreed would be transferred to Subtenant or
which Sublandlord agreed could be used by the Subtenant during the term of the
Sublease, or (f) liable for the payment of any improvement allowance, or any
other payment, credit, offset or amount due from Sublandlord to Subtenant under
the Sublease. If Landlord does not elect to have Subtenant attorn to Landlord as
described above, the Sublease and all rights of Subtenant in the Sublet Premises
shall terminate upon the date of termination of the Lease or Sublandlord’s right
to possession thereunder. The terms of this Section 9 supersede any contrary
provisions in the Sublease.

 

10.

Payments Under the Sublease. If at any time Sublandlord is in default under the
terms of the Lease, Landlord shall have the right to contact Subtenant and
require Subtenant to pay all rent due under the Sublease directly to Landlord
until such time as Sublandlord has cured such default. Subtenant agrees to pay
such sums directly to Landlord if requested by Landlord, and Sublandlord agrees
that any such sums paid by Subtenant shall be deemed applied against any sums
owed by Subtenant under the Sublease. Any such sums received by Landlord from
Subtenant shall be received by Landlord on behalf of Sublandlord and shall be
applied by Landlord to any sums past due under the Lease, in such order of
priority as required under the Lease or, if the Lease is silent in such regard,

 

EXHIBIT 7-2



--------------------------------------------------------------------------------

  then in such order of priority as Landlord deems appropriate. The receipt of
such funds by Landlord shall in no manner be deemed to create a direct lease or
sublease between Landlord and Subtenant. If Subtenant fails to deliver its
Sublease payments directly to Landlord as required herein following receipt of
written notice from Landlord as described above, then Landlord shall have the
right to remove any signage of Subtenant, at Subtenant’s cost, located outside
the Premises or in the Building lobby or elsewhere in the Building and to pursue
any other rights or remedies available to Landlord at law or in equity.

 

11. Excess Rent. If Landlord is entitled to any excess rent (defined below) from
Sublandlord pursuant to the terms of the Lease, then, in addition to all rent
otherwise payable by Sublandlord to Landlord under the Lease, Sublandlord shall
also pay to Landlord the portion of the excess rent to which Landlord is
entitled under the Lease, in the manner described in the Lease. As used herein,
the “excess rent” shall be deemed to mean any payments from Subtenant under the
Sublease which exceed the payments payable by Sublandlord to Landlord under the
Lease for the Sublet Premises. Landlord’s failure to bill Sublandlord for, or to
otherwise collect, such sums shall in no manner be deemed a waiver by Landlord
of its right to collect such sums in accordance with the Lease.

 

12. Sublandlord Notice Address. If Sublandlord is subleasing the entire Premises
or otherwise vacating the Premises, Sublandlord’s new address for notices to
Sublandlord under the Lease shall be as follows:
                                ; and if no address is filled in at the
preceding blank (or if a post office box address is used for the preceding
blank), then Landlord may continue to send notices to Sublandlord at the
address(es) provided in, and in accordance with the terms of, the Lease.

 

13. Authority. Each signatory of this Consent Agreement represents hereby that
he or she has the authority to execute and deliver the same on behalf of the
party hereto for which such signatory is acting.

 

14. Counterparts. This Consent Agreement may be executed in counterparts and
shall constitute an agreement binding on all parties notwithstanding that all
parties are not signatories to the original or the same counterpart provided
that all parties are furnished a copy or copies thereof reflecting the signature
of all parties.

 

15. Consent and Acknowledgment of Guarantor. Unless the following condition is
waived in writing by Landlord, then, at Landlord’s option, this Consent
Agreement shall be of no force and effect unless and until accepted by any
guarantors of the Lease, who by signing below hereby (a) consent to the
Sublease, (b) ratify their guarantee, and (c) agree that their guarantee shall
apply to the Lease and continue in full force and effect notwithstanding the
Sublease.

[SIGNATURES ARE ON FOLLOWING PAGE]

 

EXHIBIT 7-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord, Sublandlord and Subtenant have executed this
Consent Agreement as of the date set forth above.

 

WITNESS/ATTEST:     LANDLORD:        

                                                                    
                                     ,

 

                                                                    
                                     

  a(n)       By:  

 

  a(n)   =      

 

                     By:                                        
                                       ,   a(n)

 

     

                                                                    
                         

  Name (print):  

 

      Name:  

 

 

 

    

 

     

Title:

 

 

 

 

  Name (print):  

 

          WITNESS/ATTEST:     SUBLANDLORD:        

                                                                    
                                     ,

 

                                                                    
                                     

  a(n)

 

    By:  

 

  Name (print):  

 

    Name:  

 

 

 

    Title:  

 

  Name (print):  

 

          WITNESS/ATTEST:     SUBTENANT:        

                                                                    
                                     ,

 

                                                                    
                                     

  a(n)

 

    By:  

 

  Name (print):  

 

    Name:  

 

 

 

    Title:  

 

  Name (print):  

 

         

 

EXHIBIT 7-2



--------------------------------------------------------------------------------

EXHIBIT 8-2

ENVIRONMENTAL ASSESSMENT REPORT

Tenant acknowledges that it has received a copy of the “Boston Environmental
Corp. – Phase I Environmental Site Assessment, 113 Hartwell Avenue, Lexington,
MA 02421” dated 11/2/10

 

EXHIBIT 8-1



--------------------------------------------------------------------------------

EXHIBIT 9

BUILDING RULES AND REGULATIONS

A. General

1. Tenant and its employees shall not in any way obstruct the sidewalks, halls,
stairways, or exterior vestibules of the Building, and shall use the same only
as a means of passage to and from their respective offices. At no time shall
Tenants permit its employees, contractors, or other representatives to loiter in
Common Areas or elsewhere in and about the Property.

2. Corridor doors, when not in use, shall be kept closed.

3. Areas used in common by tenants shall be subject to such regulations as are
posted therein.

4. Any Tenant or vendor sponsored activity or event in the Common Area must be
approved and scheduled through Landlord’s representative, which approval shall
not be unreasonably withheld.

4. No animals, except Seeing Eye dogs, shall be brought into or kept in, on or
about the Premises or Common Areas, except as approved by Landlord.

5. Alcoholic beverages (without Landlord’s prior written consent), illegal drugs
or other illegal controlled substances are not permitted in the Common Areas,
nor will any person under the influence of the same be permitted in the Common
Areas. Landlord reserves the right to exclude or expel from the Building any
persons who, in the judgment of the Landlord, is under the influence of alcohol
or drugs, or shall do any act in violation of the rules and regulations of the
Building.

6. No firearms or other weapons are permitted in the Common Areas.

7. No fighting or “horseplay” will be tolerated at any time in the Common Areas.

8. Tenant shall not cause any unnecessary janitorial labor or services in the
Common Areas by reason of Tenant’s carelessness or indifference in the
preservation of good order and cleanliness.

9. Smoking and discarding of smoking materials by Tenant and/or any Tenant Party
is permitted only in exterior locations designated by Landlord. Tenant will
instruct and notify its employees and visitors of such policy.

10. Bicycles and other vehicles are not permitted inside or on the walkways
outside the Building, except in those areas specifically designated by Landlord
for such purposes

11. Tenant shall not operate or permit to be operated on the Premises any coin
or token operated vending machine or similar device (including, without
limitation, telephones, lockers, toilets, scales, amusement devices and machines
for sale of beverages food, candy, cigarettes or other goods), except for those
vending machines or similar devices which are for the sole and exclusive use of
tenant’s employees and located within the Tenant Premises.

 

EXHIBIT 9



--------------------------------------------------------------------------------

12. Canvassing, soliciting, and peddling in or about the Building is prohibited.
Tenant, its employees, agents and contractors shall cooperate with said policy,
and Tenant shall cooperate and use best efforts to prevent the same by Tenant’s
invitees.

13. Fire protection and prevention practices implemented by the Landlord from
time to time in the Common Areas, including participation in fire drills, must
be observed by Tenant at all times.

14. Except as provided for in the Lease, no signs, advertisements or notices
shall be painted or affixed on or to any windows, doors or other parts of the
Building that are visible from the exterior of the Building unless approved in
writing by the Landlord.

15. The restroom fixtures shall be used only for the purpose for which they were
constructed and no rubbish, ashes, or other substances of any kind shall be
thrown into them. Tenant will bear the expense of any damage resulting from
misuse.

16. Tenant will not interfere with or obstruct any building central HVAC,
electrical, or plumbing systems.

17. Tenant shall utilize the pest control service designated by Landlord to
control pests in the Premises. Except as included in Landlord’s Services,
tenants shall bear the cost and expense of such pest control services.

18. Tenant shall not install, operate or maintain in the Premises or in any
other area of the Building, any electrical equipment which does not bear the U/L
(Underwriters Laboratories) seal of approval, or which would overload the
electrical system or any part thereof beyond its capacity for proper, efficient
and safe operation as determined by Landlord, taking into consideration the
overall electrical system and the present and future requirements of the
Building.

19. Tenants shall not use more than its proportionate share of telephone lines
available to service the Building.

20. Tenants shall not perform improvements or alterations within the Building or
their Premises, if the work has the potential of disturbing the fireproofing
which has been applied on the surfaces of structural steel members, without the
prior written consent of Landlord, subject to the provisions of the Lease.

21. Tenant shall manage its waste removal and janitorial program, at its sole
cost and expense, keeping any recyclables, garbage, trash, rubbish and refuse in
vermin proof containers for Tenants sole use within the Landlord designated area
until removed with all work to be performed during non-business hours.

22. Lab operators who travel outside lab space must abide by the one glove rule
and remove lab coats where predetermined.

23. Chemical lists and MSDS sheets must be readily available at the entrance to
each lab area. In the event of an emergency, first responders will require this
information in order to properly evaluate the situation.

24. Tenant shall provide Landlord, in writing, the names and contact information
of two (2) representatives authorized by Tenant to request Landlord services,
either billable or non-billable and to act as a liaison for matters related to
the Premises.

 

EXHIBIT 9



--------------------------------------------------------------------------------

25. Parking of any trailers, trucks, motor homes, or unregistered vehicles in
the parking lots is prohibited.

26. Tenants shall not use more than its proportionate share of Base Building
Central HVAC or electrical capacity, subject to the provisions of the lease.

B. Access & Security

1. Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during the hours Landlord may deem advisable for the
adequate protection of the Property. Use of the Building and the leased premises
before 8 AM or after 6 PM, or any time during Saturdays, Sundays or legal
holidays shall be allowed only to persons with a key/card key to the Building or
guests accompanied by such persons. Any persons found in the Building after
hours without such keys/card keys are subject to the surveillance of building
staff.

2. Tenant shall not place any additional lock or locks on any exterior door in
the Premises or Building or on any door in the Building core within the
Premises, including doors providing access to the telephone and electric closets
and the slop sink, without Landlord’s prior written consent. A reasonable number
of keys to the locks on the doors in the Premises shall be furnished by Landlord
to Tenant at the cost of Tenant, and Tenant shall not have any duplicate keys
made. All keys shall be returned to landlord at the expiration or earlier
termination of this Lease.

3. Landlord may from time to time adopt appropriate systems and procedures for
the security or safety of the Building, its occupants, entry and use, or its
contents, provided that Tenant shall have access to the Building 24 hours per
day, 7 days a week. Tenant, Tenant’s agents, employees, contractors, guests and
invitees shall comply with Landlord’s reasonable requirements relative thereto.

4. Tenant acknowledges that Property security problems may occur which may
require the employment of extreme security measures in the day-to-day operation
of the Common Areas. Accordingly, Tenant agrees to cooperate and cause its
employees, contractors, and other representatives to cooperate fully with
Landlord in the implementation of any reasonable security procedures concerning
the Common Areas.

5. Tenant and its employees, agents, contractors, invitees and licensees are
limited to the Premises and the Common Areas. Tenants and its employees, agents,
contractors, invitees and licensees may not enter other areas of the Project
(other than the Common Areas) except when accompanied by an escort from the
Landlord.

C. Shipping/Receiving

1. Dock areas for the Building shall not be used for storage or staging by
Tenant except in the Loading Dock Premises as permitted in the Lease.

2. In no case shall any truck or trailer be permitted to remain in a loading
dock area for more than 60 minutes, except with prior written notice to
Landlord, which notice may be given via email, provided that, in any event
Landlord shall have the right, in good faith, to require Tenant to adjust its
schedule for the use of the dock areas based upon the needs of the other tenants
of the Building and Building operations.

 

EXHIBIT 9



--------------------------------------------------------------------------------

3. There shall not be used in any Common Area, either by Tenant or by delivery
personnel or others, in the delivery or receipt of merchandise, any hand trucks,
except those equipped with rubber tires and sole guards.

4. Lab operators carrying any lab related materials may only travel within the
Premises. At no time should any lab materials travel in the Common Areas, except
at the Loading Dock and Freight Elevator.

5. Any dry ice brought into the building must be delivered through the loading
dock.

6. All nitrogen tanks must travel through the loading dock and should never be
left unattended outside of the Premises.

 

EXHIBIT 9



--------------------------------------------------------------------------------

EXHIBIT 11

FORM OF NOTICE OF LEASE

115 Hartwell Avenue

Lexington, Massachusetts

Pursuant to Section 4 of Chapter 183 of the General Laws of Massachusetts,
notice is hereby given of the following described lease (the “Lease”):

 

LEASE    EXECUTION DATE:    September 26, 2016 LANDLORD:    KING 115 HARTWELL
LLC, a Delaware limited liability company, whose address is c/o King Street
Properties 200 CambridgePark Drive, Cambridge, MA 02138, Attention: Stephen D.
Lynch TENANT:    WAVE LIFE SCIENCES USA, INC., a Delaware corporation, whose
address is 777 Concord Avenue, Cambridge, Massachusetts 02135 Attention: Paul B.
Bolno ad Kyle Moran PROPERTY:    The land described in Exhibit A attached hereto
and depicted on Exhibit B attached hereto (the “Land”), to be known as 115
Hartwell Avenue, Lexington, Massachusetts, including the building (the
“Building”) in which the Premises are located, together with other improvements
thereon and other areas used from time to time for driveways, landscaping and
parking for the Building. PREMISES:    The “Initial Portion of the Premises”
shall consist of four (4) areas: (i) the “Phase I Premises” containing
approximately 21,068 rentable square of office and laboratory space, (ii) the
“PH System Premises” containing approximately 689 rentable square feet, (iii)
the “Loading Dock Premises” containing approximately 176 rentable square feet,
and (iv) the “Penthouse Premises” containing approximately 1,283 rentable square
feet.    The “Second Portion of the Premises” (also known as the “Phase II
Premises”) shall contain approximately 34,345 rentable square feet of office and
laboratory space. The Phase I Premises and the Phase II Premises are sometimes
referred to collectively as the “Office/Lab Premises”. TERM COMMENCEMENT   
DATES:    It is estimated the Term Commencement Date will occur on or about
March 21, 2017.

 

EXHIBIT 11



--------------------------------------------------------------------------------

EXPIRATION    DATE:    The date that is ten (10) years and nine (9) months
following Term Commencement Date. RENEWAL:    Tenant may extend the Lease Term
for two (2) additional periods of five (5) years each in accordance with Section
1.2 of the Lease. EXPANSION OPTION:    Tenant has the option to expand into the
entirety of the third (3rd) floor of the Building provided Tenant timely
delivers Landlord its Exercise Notice by December 31, 2016.

This Notice of Lease is executed only for the purpose of giving notice of the
existence of the Lease and is not intended to modify, expand or reduce any of
the rights of Landlord and Tenant as set forth in the Lease. All terms not
otherwise defined herein shall have the meanings set forth in the Lease.

[The balance of this page has been intentionally left blank.]

 

EXHIBIT 11



--------------------------------------------------------------------------------

EXECUTED under seal as of             , 2016.

 

LANDLORD:

 

KING 115 HARTWELL LLC,

By: KING STREET PROPERTIES

INVESTMENTS, LLC, its Manager

 

By:                                                              

Name: Thomas Ragno

Title: A Manager

 

TENANT:

 

WAVE LIFE SCIENCES USA, INC.,

a Delaware corporation

 

By:                                                              

Name:                                                    

Title:                                                      

Hereunto Duly Authorized

 

EXHIBIT 11



--------------------------------------------------------------------------------

COMMONWEALTH/STATE OF                                 

County of                     , ss.

On this      day of         , 2016, before me, the undersigned Notary Public,
personally appeared the above-named Thomas Ragno, proved to me by satisfactory
evidence of identification, being (check whichever applies): ¨ driver’s license
or other state or federal governmental document bearing a photographic image, ¨
oath or affirmation of a credible witness known to me who knows the above
signatory, or ¨ my own personal knowledge of the identity of the signatory, to
be the person whose name is signed above, and acknowledged the foregoing to be
signed by him/her voluntarily for its stated purpose, as the a Manager of KING
STREET PROPERTIES INVESTMENTS, LLC, acting as Manager of KING 115 HARTWELL LLC.

 

                                                                              

Notary Public

Printed Name:                                                      

My commission expires:                                     

COMMONWEALTH/STATE OF                                 

County of                     , ss.

On this      day of         , 2016, before me, the undersigned Notary Public,
personally appeared the above-named                                 , proved to
me by satisfactory evidence of identification, being (check whichever applies):
¨ driver’s license or other state or federal governmental document bearing a
photographic image, ¨ oath or affirmation of a credible witness known to me who
knows the above signatory, or ¨ my own personal knowledge of the identity of the
signatory, to be the person whose name is signed above, and acknowledged the
foregoing to be signed by him/her voluntarily for its stated purpose, as the
                                 of WAVE LIFE SCIENCES USA, INC.

 

                                                                              

Notary Public

Printed Name:                                                      

My commission expires:                                     

 

EXHIBIT 11



--------------------------------------------------------------------------------

EXHIBT A

Description of Landlord’s Property

(Lexington)

That certain parcel of land situate in Lexington in the County of Middlesex and
Commonwealth of Massachusetts, described as follows:

Real property in the City of Lexington, County of Middlesex, Commonwealth of
Massachusetts, described as follows:

Parcel One (Leasehold Parcel)

That certain parcel of land situate in Lexington in the County of Middlesex and
Commonwealth of Massachusetts, described as follows:

Beginning at the southwesterly corner of Lot 5 (Land Court Plan No. 31330B),
said point being the southwesterly corner of the herein described lease area;

Thence running N 29°44’34” E an distance of 422.47 feet;

Thence turning and running N 18°27’50” E a distance of 96.42 feet to a point;

Thence turning and running S 67°32’24” E a distance of 516.79 feet;

Thence turning and running S 22°27’36” W a distance of 57.85 feet;

Thence turning and running S 46°30’26” W a distance of 119.87 feet;

Thence turning and running S 21°20’28” W a distance of 76.33 feet;

Thence turning and running S 30°40’20” E a distance of 74.16 feet;

Thence turning and running S 11°05’10” W a distance of 149.05 feet;

Thence turning and running N 76°21’20” W a distance of 528.49 feet;

The above described lease area contains 4.84 acres, more or less.

Said parcel is a portion of Lot 5 on Land Court Plan No. 31330B.

Parcel Two (Easement Parcels)

Tract I

Together with the benefit of the Reciprocal Easement Agreement by and among King
101 Hartwell LLC, King 113 Hartwell LLC, and King 4 Hartwell Place, LP dated
March 24, 2014, filed as Document No. 1668032.

Tract II

Together with the benefit of the rights and easements set forth in the Easement
Agreement among King 4 Hartwell Place LLC, King 101 Hartwell LLC, King 113
Hartwell LLC and King 115 Hartwell LLC dated November 13, 2015 and filed as
Document No. 1715486.

 

EXHIBIT 11



--------------------------------------------------------------------------------

EXHIBIT B

Plan of Landlord’s Property

 

EXHIBIT 11



--------------------------------------------------------------------------------

EXHIBIT C

Plan of the Premises

 

EXHIBIT 11



--------------------------------------------------------------------------------

EXHIBIT D

Plan of Mechanical Penthouse Premises

 

EXHIBIT 11



--------------------------------------------------------------------------------

EXHIBIT E

Plan of Parking Area

 

EXHIBIT 11